Exhibit 10.34

AMENDMENT NO. 1 TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is being executed and delivered as of January 6, 2017 by and among
Insight Enterprises, Inc., a Delaware corporation (the “Company”), Insight
Direct (UK) Ltd., a company organized under the laws of England (the “UK
Borrower”), Insight Enterprises B.V., a besloten vennootschap met beperkte
aansprakelijkheid, incorporated under the laws of The Netherlands (the “Dutch
Borrower” and, collectively with the Company and the UK Borrower, the
“Borrowers”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement described
below, and the lenders party to the Credit Agreement. All capitalized terms used
herein without definition shall have the same meanings as set forth in the
below-defined Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are party to
that certain Fourth Amended and Restated Credit Agreement, dated as of June 23,
2016 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”, and as amended
hereby, the “Credit Agreement”);

WHEREAS, the Company has notified the Administrative Agent and the Lenders that
the Company wishes to acquire (the “Datalink Acquisition”) all or substantially
all of the assets or equity interests of Datalink Corporation (the “Target”), a
Minnesota corporation, pursuant to that certain Agreement and Plan of Merger,
dated as of November 6, 2016 (the “Merger Agreement”), by and among the Company,
the Target, and Reef Acquisition Co. (the “Merger Sub”), a Minnesota corporation
and a wholly-owned subsidiary of the Company, pursuant to which the Merger Sub
will be merged with and into the Target, with the Target surviving as a
wholly-owned subsidiary of the Company which Datalink Acquisition shall be
financed in part by the proceeds of Incremental Term Loans which shall be
extended pursuant to Section 2.09 of the Credit Agreement (the “Term Loans”);

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
amend the Existing Credit Agreement in certain respects in connection with the
Datalink Acquisition and the extension of the Term Loans; and

WHEREAS, the Lenders and the Administrative Agent have agreed to amend the
Existing Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions precedent set forth
in Section 2 below, the Existing Credit Agreement is hereby amended as follows:

(a) the Existing Credit Agreement is hereby amended to read as set forth in

 



--------------------------------------------------------------------------------

Exhibit A hereto; and

(b) Schedule 2.01 and Exhibit A to the Existing Credit Agreement are hereby
amended in their entirety pursuant to each corresponding Schedule or Exhibit set
forth in Annex I hereto.

2. Condition of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent:

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers and the Lenders required to execute and deliver
this Amendment in order to give effect hereto;

(b) the Administrative Agent shall have received those other agreements,
documents, instruments and other deliverables appearing in Exhibit B hereto and
not otherwise referred to in this Section 2, each in form and substance
reasonably satisfactory to the Administrative Agent;

(c) the Datalink Acquisition shall have been consummated (or shall be
consummated substantially concurrently with the funding of the Term Loans) in
accordance in all material respects with the Merger Agreement and shall
constitute a Permitted Acquisition;

(d) The Administrative Agent shall have received a certificate, dated as of the
date hereof, and signed by a Financial Officer, (i) confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement, (ii) certifying that as of the date hereof, after giving effect to
the Transactions to be consummated on the date hereof and the payment and
accrual of all fees, costs and expenses in connection therewith, the Company and
its Subsidiaries, on a consolidated basis, are and will be Solvent and
(iii) demonstrating that the Company and its Subsidiaries are in compliance with
the financial covenants contained in Section 6.10 of the Credit Agreement
immediately after giving effect to the Datalink Acquisition (determined on a Pro
Forma Basis recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if the
Datalink Acquisition (and any related incurrence or repayment of Indebtedness)
had occurred on the first day of each relevant period for testing such
compliance);

(e) the Administrative Agent shall have received all requested documents and
opinions substantially consistent with those delivered on the Effective Date as
to the organizational power and authority of the Company to borrow under the
Credit Agreement after giving effect to the Term Loans;

(f) the Administrative Agent shall have received for the benefit of each Term
Lender and JPMorgan Chase Bank, N.A. all fees and other amounts due and payable
on or prior to the Amendment No. 1 Effective Date under the Incremental Term
Loan Facility Fee Letter, dated as of December 2, 2016, between the Company and
the Administrative Agent; and

(g) all of the Administrative Agent’s reasonable and documented accrued costs,
fees and out-of-pocket expenses through the date hereof, in each case owing by
the

 

2



--------------------------------------------------------------------------------

Borrowers to the Administrative Agent and invoiced prior to the date hereof
shall have been (or will substantially concurrently with the making of the Term
Loans be) fully paid.

3. Consent to Enter Into Amendment No. 2 to Channel Finance Intercreditor
Agreement. Each Lender hereby authorizes the Administrative Agent on the
Amendment No. 1 Effective Date to enter into Amendment No. 2 to Amended and
Restated Intercreditor Agreement, dated as of the date hereof, between the
Administrative Agent and the Channel Finance Collateral Agent in the form
attached hereto as Exhibit C and to take all actions with respect to the Channel
Finance Intercreditor Agreement (as amended), as contemplated under the Loan
Documents or thereunder.

4. Representation and Warranties. Each Borrower hereby represents and warrants
that (i) this Amendment and the Existing Credit Agreement as amended hereby
constitute its legal, valid and binding obligation and are enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of such Borrower set forth in the Credit Agreement are true and
correct in all material (or in all respects if qualified by materiality)
respects on and as of the date hereof (except to the extent such representations
or warranties specifically relate to any earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects if qualified by materiality) as of such earlier
date) and (iii) no Default has occurred and is continuing on and as of the date
hereof.

5. Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended and modified hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other documents executed in connection with the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement nor
any other document executed in connection therewith and (ii) the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith and are hereby ratified and confirmed.

(c) Each Borrower affirms its duties and obligations under each Loan Document to
which it is a party

6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

7. Costs and Expenses. The Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, including the

 

3



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, negotiation and execution of this
Amendment to the extent provided in Section 11.03 of the Credit Agreement.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A facsimile copy or
other electronic image (e.g., “PDF” or “TIF” via electronic mail) of any
signature hereto shall have the same effect as the original thereof.

10. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

INSIGHT ENTERPRISES, INC.,

as the Company

By:  

/s/ Lynn Willden

Name:   Lynn Willden Title:   Treasurer

INSIGHT DIRECT (UK), LTD.,

as the UK Borrower

By:  

/s/ Glynis Bryan

Name:   Glynis Bryan Title:   Director

INSIGHT ENTERPRISES B.V.,

as the Dutch Borrower

By:  

/s/ Russell Leighton

Name:   Russell Leighton Title:   SVP Finance & Operations

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, as the Issuing Bank and as
Administrative Agent By:  

/s/ Caitlin Stewart

Name:   Caitlin Stewart Title:   Vice President

 

DTTP number:   13/M/268710/DTTP Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Corey A. Saba Basha

Name:   Corey A. Saba Basha Title:   SVP, Senior Relationship Manager

 

DTTP number:

 

13/W/61173/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President

 

DTTP number:

 

13/P/63904/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Kenneth J. Tebelman

Name:   Kenneth J. Tebelman Title:   Senior Vice President

 

DTTP number:

 

13/B/7418/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew Hietala

Name:   Andrew Hietala Title:   SVP, Sr. Relationship Manager

 

DTTP number:

 

13/H/314375/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Matthew Antioco

Name:   Matthew Antioco Title:   Vice President

 

DTTP number:

 

43/B/322072/DTTP

Jurisdiction of tax residence:   Japan

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Erron Powers

Name:   Erron Powers Title:   Senior Vice President

 

DTTP number:

 

13/B/357522/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matt S. Scullin

Name:   Matt S. Scullin Title:   Vice President

 

DTTP number:

 

13/U/62184/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Kevin R. Gillette

Name:   Kevin R. Gillette Title:   Director

 

DTTP number:

 

13/B/359711/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA, d/b/a Bank of Arizona, as a Lender By:  

/s/ James Wessel

Name:   James Wessel Title:   Senior Vice President

 

DTTP number:

 

13/A/356518/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ZB, N.A. dba NATIONAL BANK OF ARIZONA, as a Lender By:  

/s/ Sabina Aaronson

Name:   Sabina Aaronson Title:   Vice President

 

DTTP number:

 

13/Z/370491/DTTP

Jurisdiction of tax residence:   USA

Signature Page to

Amendment No. 1 to Insight Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Conformed Credit Agreement

Attached



--------------------------------------------------------------------------------

 

 

 

LOGO [g278320g0131120106648.jpg]

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of June 23, 2016

and as amended as of January 6, 2017

among

INSIGHT ENTERPRISES, INC.,

the EUROPEAN BORROWERS

from time to time party hereto,

The LENDERS party hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

PNC BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., HSBC BANK USA,

NATIONAL ASSOCIATION, THE BANK OF TOKYO MITSUBISHI UFJ, LTD and

BRANCH BANKING AND TRUST COMPANY,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     43   

SECTION 1.03. Terms Generally

     43   

SECTION 1.04. Accounting Terms; GAAP

     43   

SECTION 1.05. Alternative Currency Calculations

     44   

SECTION 1.06. Dutch Terms

     44   

SECTION 1.07. Pro Forma Calculations

     45   

ARTICLE II The Credits

     46   

SECTION 2.01. Commitments

     46   

SECTION 2.02. Loans and Borrowings

     46   

SECTION 2.03. Requests for Borrowings

     47   

SECTION 2.04. Extension of Maturity Date of Revolving Commitments

     48   

SECTION 2.05. Letters of Credit

     49   

SECTION 2.06. Funding of Borrowings

     54   

SECTION 2.07. Interest Elections

     55   

SECTION 2.08. Termination and Reduction of Commitments

     56   

SECTION 2.09. Expansion Option

     57   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     60   

SECTION 2.11. Prepayment of Loans

     61   

SECTION 2.12. Fees

     63   

SECTION 2.13. Interest

     64   

SECTION 2.14. Alternate Rate of Interest

     65   

SECTION 2.15. Increased Costs

     66   

SECTION 2.16. Break Funding Payments

     67   

SECTION 2.17. Taxes

     68   

SECTION 2.18. UK Tax

     72   

SECTION 2.19. EU Banking Passport; Local Branch Availability

     81   

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     81   

SECTION 2.21. Mitigation Obligations; Replacement of Lenders

     84   

SECTION 2.22. Market Disruption

     85   

SECTION 2.23. Defaulting Lenders

     85   

ARTICLE III Representations and Warranties

     87   

SECTION 3.01. Organization; Powers

     87   

SECTION 3.02. Authorization; Enforceability

     87   

SECTION 3.03. Governmental Approvals; No Conflicts

     88   

SECTION 3.04. Financial Condition; No Material Adverse Change

     88   

SECTION 3.05. Properties; Insurance

     88   

SECTION 3.06. Litigation, Environmental and Labor Matters

     89   

SECTION 3.07. Compliance with Laws and Inventory Factoring Facility Agreements

     89   

SECTION 3.08. Investment Company Status

     89   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTANTS

 

     Page  

SECTION 3.09. Taxes

     90   

SECTION 3.10. ERISA

     90   

SECTION 3.11. Subsidiaries; Ownership of Capital Stock

     90   

SECTION 3.12. Solvency

     90   

SECTION 3.13. Disclosure

     90   

SECTION 3.14. Federal Reserve Regulations

     91   

SECTION 3.15. Security Interest in Collateral

     91   

SECTION 3.16. Material Subsidiaries

     91   

SECTION 3.17. Anti-Corruption Laws and Sanctions

     92   

SECTION 3.18. EEA Financial Institutions

     92   

SECTION 3.19. Limited Conditionality Acquisitions

     92   

ARTICLE IV Conditions

     92   

SECTION 4.01. Effective Date

     92   

SECTION 4.02. Each Credit Event

     94   

ARTICLE V Affirmative Covenants

     95   

SECTION 5.01. Financial Statements and Other Information

     95   

SECTION 5.02. Notices of Material Events

     97   

SECTION 5.03. Existence; Conduct of Business

     98   

SECTION 5.04. Payment of Taxes

     98   

SECTION 5.05. Maintenance of Properties; Insurance

     98   

SECTION 5.06. Books and Records; Inspection Rights

     99   

SECTION 5.07. Compliance with Laws

     99   

SECTION 5.08. Use of Proceeds and Letters of Credit

     99   

SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors

     100   

SECTION 5.10. Post-Closing Covenant

     102   

ARTICLE VI Negative Covenants

     103   

SECTION 6.01. Indebtedness

     103   

SECTION 6.02. Liens

     106   

SECTION 6.03. Fundamental Changes

     107   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     109   

SECTION 6.05. Swap Agreements

     111   

SECTION 6.06. Restricted Payments

     111   

SECTION 6.07. Transactions with Affiliates

     112   

SECTION 6.08. Restrictive Agreements; Receivables Entities

     112   

SECTION 6.09. Sale and Leaseback Transactions

     113   

SECTION 6.10. Financial Covenants

     113   

SECTION 6.11. Channel Finance Loan Documents

     114   

ARTICLE VII Events of Default

     114   

ARTICLE VIII The Administrative Agent

     117   

ARTICLE IX Collection Allocation Mechanism

     123   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 9.01. Implementation of CAM

     123   

ARTICLE X Guarantee

     124   

SECTION 10.01. Company Guaranty

     124   

SECTION 10.02. European Borrowers’ Guaranty

     126   

ARTICLE XI Miscellaneous

     129   

SECTION 11.01. Notices

     129   

SECTION 11.02. Waivers; Amendments

     130   

SECTION 11.03. Expenses; Indemnity; Damage Waiver

     133   

SECTION 11.04. Successors and Assigns

     135   

SECTION 11.05. Survival

     140   

SECTION 11.06. Counterparts; Integration; Effectiveness

     141   

SECTION 11.07. Severability

     141   

SECTION 11.08. Right of Setoff

     141   

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process

     142   

SECTION 11.10. WAIVER OF JURY TRIAL

     142   

SECTION 11.11. Headings

     143   

SECTION 11.12. Confidentiality

     143   

SECTION 11.13. Conversion of Currencies

     144   

SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks

     145   

SECTION 11.15. English Language

     145   

SECTION 11.16. Appointment for Perfection

     145   

SECTION 11.17. Borrower Limitations

     146   

SECTION 11.18. Interest Rate Limitation

     146   

SECTION 11.19. No Advisory or Fiduciary Responsibility

     146   

SECTION 11.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

     147   

SECTION 11.21. Dutch CIT Fiscal Unity

     147   

ARTICLE XII No Novation; References to this Agreement in Loan Documents

     148   

SECTION 12.01. No Novation

     148   

SECTION 12.02. References to This Agreement In Loan Documents

     148   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01    —      Initial Subsidiary Guarantors Schedule 2.01    —     
Lenders and Commitments Schedule 3.06    —      Litigation Schedule 3.11    —  
   Subsidiaries Schedule 3.16    —      Initial Material Subsidiaries Schedule
6.01    —      Existing Indebtedness Schedule 6.02    —      Existing Liens
Schedule 6.04    —      Existing Investments Schedule 6.08    —      Restrictive
Agreements Schedule 6.09    —      Sale and Leaseback Transactions

EXHIBITS:

 

Exhibit A    —      Form of Assignment and Assumption Exhibit B    —      List
of Closing Documents Exhibit C    —      Form of Compliance Certificate Exhibit
D-1    —      Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit D-2    —      Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships) Exhibit D-3    —      Form of
U.S. Tax Certificate (Foreign Participants That Are Partnerships) Exhibit D-4   
—      Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2016 among
INSIGHT ENTERPRISES, INC., a Delaware corporation (the “Company”), the EUROPEAN
BORROWERS (as defined below), the LENDERS party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Company, the European Borrowers, certain Lenders and the
Administrative Agent are parties to that certain Third Amended and Restated
Credit Agreement, dated as of April 26, 2012 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Term Loan or any Loan or Borrowing to the
Company under the US Tranche, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04.

“Acquisition – Related Incremental Commitments” has the meaning assigned to such
term in Section 2.09.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder; provided, that for purposes of the Dutch Parallel Debt, JPMorgan
Chase Bank, N.A. will be acting in its individual capacity.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currency” means, collectively, US Dollars and each Alternative Currency.

“Alternate Base Rate” means, for any day, for any Term Loan or any Loan, Letter
of Credit or other financial accommodation under the US Tranche that is made to
the Company and that specifies or that requires that the interest rate
applicable thereto be the “Alternate Base Rate”, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus a percentage equal to the excess of the
Applicable Rate with respect to a Eurocurrency Loan as of such date over the
Applicable Rate with respect to an ABR Loan as of such date; provided that, for
the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Alternative Currency” means (i) Euro, (ii) Sterling and (iii) any other
currency (other than US Dollars) (x) that is a lawful currency that is freely
available, freely transferable and freely convertible into US Dollars, (y) for
which a Screen Rate is available in the Administrative Agent’s determination and
(z) that is (in the case of this clause (iii)) approved by the Administrative
Agent and the European Tranche Lenders (such approval not to be unreasonably
withheld).

“Alternative Currency Equivalent” means, on any date of determination with
respect to any amount denominated in US Dollars, the equivalent amount thereof
in the applicable Alternative Currency as determined by the Administrative Agent
at such time pursuant to Section 1.05 using the Exchange Rate with respect to
such Alternative Currency at the time in effect under the provisions of such
Section.

“Amendment No. 1” means that certain Amendment No. 1 to Fourth Amended and
Restated Credit Agreement, dated as of January 6, 2017, by and among the
Borrowers, the financial institutions party thereto and the Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means January 6, 2017.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, the applicable Tranche Percentage and (b) with
respect to the Term Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders.

“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or any Letter of Credit participation fee under Section
2.12(b), or the commitment fees payable pursuant to Section 2.12(a), as the case
may be, the applicable rate per annum set forth below under the caption “ABR
Loan Spread”, “Eurocurrency Loan Spread and Letter of Credit Participation Fee
Percentage,” or “Commitment Fee Percentage,” as the case may be, based upon the
Total Leverage Ratio as reflected in the then most recently delivered quarterly
or annual financials as required under Section 5.01:

 

Pricing

Level:

  

Total Leverage Ratio:

  

ABR Loan Spread:

  

Eurocurrency Loan

Spread and Letter of

Credit Participation

Fee Percentage:

  

Commitment

Fee Percentage:

Level I    Less than 1.00 to 1.00    0.00%    1.25%    0.25% Level II    Equal
to or greater than 1.00 to 1.00 but less than 1.50 to 1.00    0.00%    1.50%   
0.30% Level III    Equal to or greater than 1.50 to 1.00 but less than 2.00 to
1.00    0.25%    1.75%    0.35% Level IV    Equal to or greater than 2.00 to
1.00 but less than 2.50 to 1.00    0.50%    2.00%    0.40% Level V    Equal to
or greater than 2.50 to 1.00    0.75%    2.25%    0.45%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver any financials required under
Section 5.01(a) or (b) on or before the date any financials are due, then
Pricing Level V shall be deemed applicable until one (1) Business Day after such

 

3



--------------------------------------------------------------------------------

financials, together with all corresponding compliance certificates required by
Section 5.01(c), are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
one (1) Business Day after the Administrative Agent has received the applicable
financials and corresponding compliance certificates required by Section 5.01(c)
(it being understood and agreed that each change in Pricing Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change); and

(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably determined, be conclusive
and binding on the Company, all of its Subsidiaries and each Lender.

Notwithstanding the foregoing, during the period beginning on the Amendment
No. 1 Effective Date and ending on the date of delivery of the applicable
financials for the fiscal quarter of the Company ending March 31, 2017, the
Applicable Rate shall be based on Pricing Level III, and thereafter, the
Applicable Rate shall be determined in accordance with the preceding table and
provisions.

“Approved Fund” has the meaning assigned to such term in Section 11.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.

“Augmenting Lender” has the meaning set forth in Section 2.09.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any European Borrower, as applicable, and
“Borrowers” means all of the foregoing.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest

 

5



--------------------------------------------------------------------------------

Period is in effect or (b) a Term Loan of the same of the same Class and Type,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro, €500,000,
(c) in the case of a Borrowing denominated in Sterling, £500,000, and (d) in the
case of a Borrowing denominated in an Alternative Currency (other than Euro or
Sterling), the Alternative Currency Equivalent of $500,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $500,000, (b) in the case of a Borrowing denominated in Sterling,
£500,000, (c) in the case of a Borrowing denominated in Euro, €500,000, and
(d) in the case of a Borrowing denominated in an Alternative Currency, the
Alternative Currency Equivalent of $500,000.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan
denominated in US Dollars or any Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Alternative Currency in the London interbank market or
the principal financial center of such Alternative Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlements of payments in Euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.

“CAM Exchange” means the exchange of any Lender’s interests provided for in
Article IX.

“CAM Exchange Date” means the first date on which there shall occur any event
referred to in clause (h) or (i) of Article VII in respect of the Company.

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of the US Dollar
Equivalents (determined on the basis of Exchange Rates prevailing on the CAM
Exchange Date) of the Designated Obligations owed to such Lender (whether or not
at the time due and payable) immediately prior to the CAM Exchange and (b) the
denominator shall be the sum of the US Dollar Equivalents (as so determined) of
the Designated Obligations owed to all the Revolving Lenders (whether or not at
the time due and payable) immediately prior to the CAM Exchange.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on

 

6



--------------------------------------------------------------------------------

a consolidated balance sheet of the Company and its Subsidiaries prepared in
accordance with GAAP, excluding (i) expenditures of insurance proceeds to
rebuild or replace any asset after a casualty loss and (ii) leasehold
improvement expenditures for which the Company or a Subsidiary is reimbursed
promptly by the lessor.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
Foreign Subsidiaries of the Company in the ordinary course of business in order
to manage currency fluctuations and overdrafts among deposit accounts of such
Subsidiaries.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) (x) nominated by the
board of directors of the Company, (y) appointed by the board of directors of
the Company or (z) approved by the board of directors of the Company for
consideration by the shareholders for election, nor (ii) appointed by directors
so nominated, appointed or approved; or (c) the Company shall cease to own and
control, directly or indirectly, 100% of the Equity Interests of any European
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities pursuant to Basel III, shall, in each case, be deemed to be a
“Change in “Law”, regardless of the date enacted, adopted, issued or implemented

“Channel Finance Collateral Agent” means Wells Fargo Capital Finance, LLC, in
its capacity as collateral agent under the Channel Finance Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Channel Finance Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Insight Public Sector,
Inc., Insight Direct USA, Inc., Calence, LLC, the lenders party thereto from
time to time, Castle Pines Capital, LLC, as an administrative agent, Wells Fargo
Capital Finance, LLC, as an administrative agent, and the Channel Finance
Collateral Agent, and any extensions, renewals, refinancings and replacements
thereof permitted pursuant to the Channel Finance Intercreditor Agreement that,
except as otherwise permitted hereunder, do not increase the outstanding
principal amount thereof.

“Channel Finance Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of April 26, 2012, among the Company, the
Administrative Agent and the Channel Finance Collateral Agent, as amended by
that certain Amendment No. 1 to Amended and Restated Intercreditor Agreement,
dated as of the date hereof, among the Company, the Administrative Agent and the
Channel Finance Collateral Agent.

“Channel Finance Loan Documents” means the Channel Finance Credit Agreement and
the other “Loan Documents” (as defined in the Channel Finance Credit Agreement).

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, US Tranche
Revolving Loans or European Tranche Revolving Loans, and (b) any Commitment,
refers to whether such Commitment is a Term Loan Commitment, US Tranche
Revolving Commitment or a European Tranche Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Loan
Party that is subject to, or is required to be subject to, a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of the Administrative Agent, on behalf of the Holders of Secured
Obligations, to secure the Secured Obligations.

“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Intellectual Property Security Agreements, the Reaffirmation Agreement and all
other security agreements, mortgages, deeds of trust, pledges, assignments,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by any Loan Party that are intended to create or evidence
Liens to secure the Secured Obligations.

“Commitment” means a Term Loan Commitment, US Tranche Revolving Commitment or a
European Tranche Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

8



--------------------------------------------------------------------------------

“Company Pledge Agreement” means that certain Third Amended and Restated Pledge
Agreement, dated as of April 26, 2012, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Company Security Agreement” means that certain Third Amended and Restated
Security Agreement, dated as of April 26, 2012, between the Company and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Compliance Certificate” means a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Test Period, the sum of (a) Consolidated
Net Income for such Test Period plus (b) to the extent deducted in determining
Consolidated Net Income for such Test Period, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business, (vi) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards, (vii) any cash expenses or charges related to any issuance
of Equity Interests, Permitted Acquisition or other acquisition, disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness, in each case, (x) solely to the
extent such transaction is not prohibited by this Agreement and (y) whether or
not such transaction is consummated, in an aggregate amount not to exceed
$15,000,000 during any Test Period, (viii) cash costs, expenses and fees
incurred in connection with the Transactions (other than in connection with the
Datalink Acquisition) and (ix) cash restructuring charges (including in
connection with headcount reductions, costs related to the closure,
consolidation and integration of facilities, IT infrastructure and legal
entities, severance costs and retention bonuses) in an amount, when aggregated
with the amount of any increase to Consolidated EBITDA pursuant to clause (y) of
the last sentence of the definition of “Pro Forma Basis,” not to exceed 10% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
any increase pursuant to this clause (ix) or clause (y) of the last sentence of
the definition of “Pro Forma Basis”) minus (c)(i) to the extent included in
Consolidated Net Income for such Test Period, any extraordinary non-cash or
nonrecurring non-cash gains realized other than in the ordinary course of
business and (ii) the amount of any subsequent cash payments in respect of any
non-cash charges described in the preceding clause (b)(vi), all calculated for
the Company and its Subsidiaries on a consolidated basis.

“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by the Company and its Subsidiaries which has actually been funded and is
outstanding at such time,

 

9



--------------------------------------------------------------------------------

whether or not such amount is due or payable at such time, plus (ii) the
aggregate stated or face amount of all letters of credit at such time for which
any of the Company and its Subsidiaries is the account party (unless cash
collateralized with cash and/or cash equivalents in a manner permitted
hereunder) plus (iii) the aggregate amount of Capitalized Lease Obligations
owing by the Company and its Subsidiaries (it being understood that Consolidated
Funded Indebtedness shall not include amounts outstanding under the Channel
Finance Credit Agreement or any Vendor Trade Program or any Contract Payment
Sale Indebtedness, in each case, so long as such amounts are not bearing
interest payable by a Loan Party).

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.

“Contract Payment” has the meaning set forth in the definition of “Contract
Payment Sale”.

“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of the Company and its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to

 

10



--------------------------------------------------------------------------------

exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, or an LC
Disbursement.

“Credit Party” means the Administrative Agent, the Issuing Bank or any Lender.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Datalink Acquisition” has the meaning assigned to such term in Amendment No. 1.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Company, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s or the Company’s, as applicable, receipt of such certification in
form and substance satisfactory to it, the Company and the Administrative Agent,
or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Departing Lender” means each “Lender” under and as defined in the Existing
Credit Agreement that (i) executes and delivers to the Administrative Agent a
Departing Lender Signature Page or (ii) immediately after the effectiveness of
this Agreement no longer has a Commitment.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

 

11



--------------------------------------------------------------------------------

“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Revolving Loans,
(b) unreimbursed LC Disbursements and interest thereon and (c) all commitment
fees and Letter of Credit participation fees.

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date, (b) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such Equity
Interest) or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof (other than solely for Qualified Equity Interests
and cash in lieu of fractional shares of such Equity Interest), in each case in
whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (other than (i) upon termination of the
Commitments and payment in full of the Obligations then due and owing or
(ii) upon a “change in control” or asset sale, provided, that any payment
required pursuant to this clause (ii) is subject to the prior repayment in full
of the Obligations or is otherwise contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Equity Interests prior to the date that is 91
days after the Maturity Date; provided, however, that if an Equity Interest in
any Person is issued to any employee or pursuant to any plan for the benefit of
employees of the Company or any of its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Company or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person or as a result of such employees’ termination, death
or disability.

“Disqualified Institution” means the banks, financial institutions and other
institutional lenders and persons (or affiliates of such persons clearly
identifiable solely by similarity of name), set forth in a list (the “DQ List”)
provided to the Administrative Agent in an email to JPMDQ_Contact@jpmorgan.com
prior to the Effective Date.

“Domestic Foreign Holding Company” means any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; provided,
that such Subsidiary does not conduct any material business or activities other
than the ownership of such Equity Interests in Foreign Subsidiaries.

“Domestic Receivable” means any Receivable owed by an account debtor which is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Dutch Borrower” means Insight Enterprises B.V., a besloten vennootschap met
beperkte aansprakelijkheid, incorporated under the laws of The Netherlands
having its corporate seat (statutaire zetel) in The Hague, The Netherlands,
together with its successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

“Dutch CITA” means the Dutch Corporate Income Tax Act (Wet op de
vennootschapsbelasting 1969);

“Dutch CIT Fiscal Unity” means a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes (within the meaning of Article 15 of the Dutch
CITA).

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch Parallel Debt” has the meaning assigned to such term in Article VIII.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters related to the foregoing.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

 

13



--------------------------------------------------------------------------------

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“Equivalent Amount” of any currency with respect to any amount of US Dollars at
any date means the equivalent in such currency of such amount of US Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EU Banking Passport” means the right of passport to provide lending services on
a cross-border basis under the Council Directive of 20 March 2000 relating to
the taking up and pursuit of the business of credit institutions (No 2006/48/EC)
in the relevant European Economic Area member state. For purposes hereof, “EU
Banking Passport” shall include each right of

 

14



--------------------------------------------------------------------------------

passport to the extent multiple rights of passport are required under the
aforementioned Council Directive to extend credit to Borrowers in their
respective jurisdictions of organization.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency, means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Alternative Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“European Borrower” means each of the UK Borrower and the Dutch Borrower.

“European Tranche” means the European Tranche Commitments and the European
Tranche Revolving Loans.

“European Tranche Commitment” means, with respect to each Lender, the commitment
of such Lender to make European Tranche Revolving Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such European Tranche
Lender’s European Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on Schedule 2.01, in the Assignment and Assumption pursuant to which
such European Tranche Lender shall have assumed its European Tranche Commitment
or in the documentation pursuant to which such Lender shall have provided its
European Tranche Commitment pursuant to Section 2.09, as applicable. The
aggregate amount of the European Tranche Commitments on the date hereof is the
US Dollar Equivalent of $50,000,000.

“European Tranche Exposure” means, with respect to any European Tranche Lender
at any time, the US Dollar Equivalent of such Lender’s European Tranche
Percentage of the principal amounts of the outstanding European Tranche
Revolving Loans.

“European Tranche Lender” means a Qualifying Lender with a European Tranche
Commitment.

“European Tranche Percentage” means, with respect to any European Tranche
Lender, the percentage of the total European Tranche Commitments represented by
such Lender’s European Tranche Commitment; provided that, in the case of
Section 2.23 when a Defaulting Lender shall exist, “European Tranche Percentage”
shall mean the percentage of the total European Tranche Commitments
(disregarding any Defaulting Lender’s European Tranche Commitment) represented
by such Lender’s European Tranche Commitment. If the European Tranche
Commitments have terminated or expired, the European Tranche Percentages shall
be

 

15



--------------------------------------------------------------------------------

determined based upon the European Tranche Commitments most recently in effect,
giving effect to any assignments.

“European Tranche Revolving Borrowing” means a Borrowing comprised of European
Tranche Revolving Loans.

“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01(b). Each European Tranche Revolving Loan shall be
denominated in US Dollars or an Alternative Currency and shall be a Eurocurrency
Loan.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., Local Time,
on such date on the Reuters World Currency Page for such currency. In the event
that such rate does not appear on any Reuters World Currency Page, the Exchange
Rate with respect to such currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such foreign currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of US Dollars with such
currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:

(a) the last Business Day of each calendar quarter,

(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to Revolving Loans or (ii) each request for the
issuance, amendment, renewal or extension of any Letter of Credit.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure

 

16



--------------------------------------------------------------------------------

for any reason to constitute an ECP at the time the Guarantee of such Loan Party
or the grant of such security interest becomes effective with respect to such
Specified Swap Obligation. If a Specified Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any Credit Party, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes, in each case, (i) imposed by
the jurisdiction under which such recipient is organized or incorporated or, in
the case of any Lender or Issuing Bank, in which its principal office or any
lending office from which it makes Loans hereunder is located, or (ii) that are
Other Connection Taxes, (b) any branch profit taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a US Tranche Lender or Term Lender, any
withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction and would apply as of the date such US Tranche Lender becomes
a party to this Agreement or, in the case of the portion of such withholding
taxes applicable on an additional interest in a Loan acquired hereunder, the
date of such acquisition (or, subject to Section 2.17(f)(ii), in the case of a
Lender that becomes a US Tranche Lender by operation of the CAM Exchange, that
would apply as of the date such Lender becomes a US Tranche Lender) or relates
to payments received by a new lending office designated by such US Tranche
Lender or Term Lender, as applicable, and is in effect and would apply at the
time such lending office is designated, (d) in the case of a European Tranche
Lender, any withholding tax that is imposed by the Netherlands or the United
States (or in each case, any political subdivision thereof) on payment by a
European Borrower from an office within such jurisdiction, in any case to the
extent such tax is in effect and would apply as of the date such European
Tranche Lender becomes a party to this Agreement or, in the case of the portion
of such withholding taxes applicable on an additional interest in a Loan
acquired hereunder, the date of such acquisition (or, subject to Section
2.17(f)(ii), in the case of a Lender that becomes a European Tranche Lender by
operation of the CAM Exchange, that would apply as of the date such Lender
becomes a European Tranche Lender) or relates to payments received by a new
lending office designated by such European Tranche Lender and is in effect and
would apply at the time such lending office is designed, (e) any U.S. federal
withholding Taxes imposed under FATCA, or (f) any withholding tax that is
attributable to such Credit Party’s failure to comply with Section 2.17(e),
except, in the case of clause (c), (d) or (e) above, to the extent that such
withholding tax shall have resulted from the making of any payment by a Borrower
to a location other than the office designated by the Administrative Agent or
such Lender for the receipt of payments of the applicable type from the
applicable Borrower and in the case of clauses (a) to (f) above, Excluded Taxes
does not include UK Tax.

“Existing Credit Agreement” is defined in the Preliminary Statements hereto.

“Expansion Amount” means, the excess of (x) the aggregate principal amount,
without duplication, of all Tranche Increases and Incremental Term Loans
extended under this Agreement over (y) all permanent commitment reductions of
all Commitments in respect of Tranche Increases and all permanent prepayments of
principal in respect of Incremental Term Loans, in whole or in part, made after
the Amendment No. 1 Effective Date, other than scheduled installment principal
payments made pursuant to Section 2.10(a).

 

17



--------------------------------------------------------------------------------

“Exposure” means, with respect to any Lender at any time, the sum of (a) such
Lender’s US Tranche Revolving Exposure and European Tranche Exposure plus (b) an
amount equal to the aggregate principal amount of its Term Loans outstanding at
such time.

“Facility Office” has the meaning assigned to such term in Section 2.17(f).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into in respect of any of the foregoing (together with the portions of
any law, regulations, rules or practices implementing such intergovernmental
agreements).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means any of the following officers of the Company: chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer or senior vice president of finance.

“First Period” has the meaning assigned to such term in Section 6.10(a).

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a)(i) Consolidated EBITDA during the Test Period then
ended minus (ii) Consolidated Capital Expenditures during such Test Period minus
(iii) cash dividends or distributions (excluding any repurchase of its Equity
Interests made by the Company in accordance with Section 6.06) paid by the
Company on its Equity Interests during such Test Period plus (iv) Consolidated
Rentals during such Test Period to (b)(i) Consolidated Interest Expense during
such Test Period plus (ii) Consolidated Rentals during such Test Period plus
(iii) expenses for taxes paid or taxes accrued during such Test Period
(calculated for the Company and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such Test Period (other than amounts owing in connection with Permitted
Receivables Facilities), including, without limitation, Capitalized Lease
Obligations (calculated for the Company and its Subsidiaries on a consolidated
basis).

“Foreign Assets” shall mean (i) the Equity Interests issued by Foreign
Subsidiaries and (ii) the assets of Foreign Subsidiaries.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

18



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Receivable” means any Receivable other than a Domestic Receivable.

“Foreign Subsidiary” means (a) any Subsidiary that is not organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia, (b) any Domestic Foreign Holding Company or (c) any
Subsidiary the Equity Interests of which are directly or indirectly owned by any
“controlled foreign corporation” within the meaning of Section 957 of the Code
or any Domestic Foreign Holding Company.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

19



--------------------------------------------------------------------------------

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the Issuing Bank in respect of LC Disbursements, (iii) the Administrative
Agent, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of any Borrower or any Subsidiary Guarantor
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
any Borrower or any Subsidiary Guarantor hereunder or under other Loan
Documents, (v) each Lender (or Affiliate thereof) in respect of all Swap
Agreements of the Company or any Subsidiary with such Lender (or such Affiliate)
as exchange party or counterparty thereunder, (vi) each Lender (or Affiliate
thereof) providing Banking Services to the Company or any Subsidiary and
(vii) their respective successors, transferees and assigns.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Immaterial Subsidiary” means any Subsidiary of the Company that is not a
Material Subsidiary.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.09.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any
bona-fide earn-out obligation until such obligation becomes (or should become) a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of obligations, liabilities or indebtedness of the type described in clauses
(a) through (e) and (g) through (l) of this definition, (g) all Capitalized
Lease Obligations of such Person, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (unless cash collateralized
with cash and/or cash equivalents in a manner permitted hereunder), (i) the
principal component of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) Attributable Receivables Indebtedness,
(k) all Attributable Debt of such

 

20



--------------------------------------------------------------------------------

Person under Sale and Leaseback Transactions, (l) with respect to any Subsidiary
of the Company, any Disqualified Equity Interests of such Person and (m) all Net
Mark-to-Market Exposure of such Person under all Swap Agreements; provided that
the term “Indebtedness” shall not include (i) deferred or prepaid revenue or
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the seller. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
all purposes hereof, Indebtedness of the Company and its Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business; provided that the intercompany
liabilities of Subsidiaries that are not Loan Parties which are owed to Loan
Parties shall be excluded solely to the extent the aggregate outstanding
principal amount of such liabilities does not exceed $20,000,000.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.03(b).

“Ineligible Institution” has the meaning set forth in Section 11.04(b).

“Initial Subsidiary Guarantor” means each Domestic Subsidiary of the Company
listed on Schedule 1.01.

“Intellectual Property Security Agreements” means each of intellectual property
security documents made by the Loan Parties in favor of the Administrative Agent
and such other intellectual property security documents as any Loan Party may
from time to time hereafter make in favor of the Administrative Agent.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of September 17, 2008, among the Administrative Agent, IBM
Credit LLC, Hewlett Packard Company, JPMorgan Chase Bank, N.A., as Agent for the
“Securitization Parties” identified therein, and the Channel Finance Collateral
Agent, and as acknowledged by the Company and certain of its Subsidiaries.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

21



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending, for a Non-Quoted Currency,
on such day as selected by the Administrative Agent, in consultation with the
Company, in accordance with market convention for such currency, and for a LIBOR
Quoted Currency, on the numerically corresponding day in the calendar week or
calendar month that is one week or one, two, three or six months thereafter, as
the applicable Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, with respect to any
Eurocurrency Borrowing, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time. When determining the
rate for a period which is less than the shortest period for which the
applicable Screen Rate is available, the applicable Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Issuing Bank” means (i) JPMorgan Chase Bank, N.A. in its capacity as an issuer
of Letters of Credit hereunder, and (ii) each other Lender that agrees to act as
an Issuing Bank hereunder and that is approved by the Company and the
Administrative Agent (such consent not to be unreasonably withheld), in each
case together with its successors in such capacity as provided in Section
2.05(i); provided, that, unless the Administrative Agent shall otherwise
consent, there shall not at any time be more than two (2) other Lenders
constituting an Issuing Bank pursuant to the foregoing clause (ii). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. All references contained in this Agreement and the other Loan
Documents to “the Issuing Bank” shall be deemed to apply equally to each of the
institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Letters of Credit issued by each
such institution.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

22



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any US Tranche Lender at any time shall
be its US Tranche Revolving Percentage of the total LC Exposure at such time.

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC, in their capacity as joint lead arrangers and joint bookrunners.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.09, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. For the avoidance of doubt, the
term “Lenders” excludes any Departing Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (B) any Eurocurrency Borrowing in any Non-Quoted Currency and for
any applicable Interest Period, the applicable Local Screen Rate for such
Non-Quoted Currency as of such time as may be selected by the Administrative
Agent in accordance with market convention and practice and on the Quotation Day
for such currency and Interest Period; provided that if any Local Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, that, if a LIBO Screen Rate or a Local Screen Rate, as
applicable, shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the “LIBO Rate” for such Agreed Currency and
such Interest Period shall be the Interpolated Rate. It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.14.

“LIBOR Quoted Currency” means US Dollars, Euro, Pounds Sterling and any other
Agreed Currencies designated as such by the Administrative Agent in its
reasonable discretion.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Limited Conditionality Acquisition” means any acquisition by the Company or any
Subsidiary of all or substantially all of the Equity Interests or more than 50%
of the Equity Interests in a Person or assets or business of another Person or
assets constituting a business unit, line of business or division of such Person
(a) that is permitted by this Agreement and (b) the consummation of which is not
conditioned upon the availability of, or on obtaining, third party financing or
in connection with which any fee or expense would be payable by the Company or
its Subsidiaries to the seller or target in the event financing to consummate
the acquisition is not obtained as contemplated by the Limited Conditionality
Acquisition Agreement.

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, the
Collateral Documents, the Intercreditor Agreement, the Channel Finance
Intercreditor Agreement, Amendment No. 1, each promissory note delivered
pursuant to this Agreement and each other agreement, instrument, certificate or
other document executed by any Loan Party in connection with any of the
foregoing.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Screen Rate” means, with respect to any Non-Quoted Currency, such
interbank offered rate, bankers acceptance rate or other similar quotation rate
selected by the Administrative Agent in accordance with market practices and
convention (with the understanding that the Administrative Agent may notify the
applicable Borrower that no such rate setting convention exists for a particular
Non-Quoted Currency).

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or
Letter of Credit denominated in US Dollars and (b) local time in the case of a
Loan or Borrowing denominated in an Alternative Currency (it being understood
that such local time shall mean London, England time unless otherwise notified
by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the validity or enforceability of this Agreement or any
other Loan Document or the rights or remedies of the Administrative Agent and
the Lenders hereunder and thereunder.

“Material Indebtedness” means (a) Indebtedness or other obligations outstanding
under the Channel Finance Credit Agreement and (b) any other Indebtedness (other
than the Loans and Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any

 

24



--------------------------------------------------------------------------------

one or more of any Borrower or any Subsidiary in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Company or any direct Foreign Subsidiary of the Company or any Subsidiary
Guarantor, in each case set forth on Schedule 3.16 or designated as a Material
Subsidiary in a Compliance Certificate delivered by the Company pursuant to this
Agreement.

“Maturity Date” means June 23, 2021.

“Minimum Receivables Test” has the meaning assigned to such term in Section
6.10(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Real Property” means each parcel of real property subject to, or
required to be subject to, pursuant to any Loan Document, any mortgage, deed of
trust or other agreement which conveys or evidences a Lien in such real property
in favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

“Net Proceeds” means, with respect to any Prepayment Event, the cash proceeds
received by the Company or any Subsidiary in respect of such Prepayment Event
net of (a) all Taxes and UK Taxes paid (or reasonably estimated to be payable)
by the Company or any of its Subsidiaries to third parties (other than
Affiliates) in connection with such Prepayment Event and the amount of any
reserves established by the Company and its Subsidiaries to fund contingent
liabilities with respect to Taxes or UK Taxes reasonably estimated to be
payable, that are directly attributable to such Prepayment Event (provided that
any determination by the Company that Taxes or UK Taxes, as applicable,
estimated to be payable are not payable and any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Company or the
applicable Subsidiary at such time of Net Proceeds in the amount of the
estimated Taxes or UK Taxes, as applicable, not payable or such reduction, as
applicable), (b) all brokerage

 

25



--------------------------------------------------------------------------------

commissions and fees, attorneys’ fees, accountants’ fees, investment banking
fees, underwriting discounts and other fees and out-of-pocket expenses
(including survey costs, title insurance premiums and related search and
recording charges) paid by the Company or any of its Subsidiaries to third
parties (other than Affiliates) in connection with such Prepayment Event, (c) in
the case of a sale, transfer or other disposition of an asset, (x) any funded
escrow established pursuant to the documents evidencing such sale, transfer or
other disposition to secure any indemnification obligations or adjustments to
the purchase price associated with any such sale, transfer or other disposition
to the extent such amounts remain in escrow, (y) the amount of all payments that
are permitted hereunder and are made by the Company or any of its Subsidiaries
(or to establish an escrow for the future repayment thereof) as a result of such
event to repay Indebtedness (other than the Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (z) the
pro rata portion of net cash proceeds thereof (calculated without regard to this
clause (z)) attributable to minority equity interest owners of non-Loan Parties
so long as (i) such minority equity interest owner is not a Loan Party or a
Subsidiary thereof and (ii) such amount is not available for distribution to or
for the account of the Company and its Subsidiaries as a result thereof.

“Non-Public Lender” means (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority or authorities, an
entity which (x) assumes rights and/or obligations vis-à-vis the Dutch Borrower,
the value of which is at least EUR 100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; or (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority or authorities: an entity which is not considered to form part of the
public on the basis of such interpretation.

“Non-Quoted Currencies” means those Agreed Currencies which are not LIBOR Quoted
Currencies, as reasonably determined by the Administrative Agent.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest

 

26



--------------------------------------------------------------------------------

thereon and obligations to provide cash collateral, and (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers and the Subsidiary Guarantors
under this Agreement and the other Loan Documents; provided that the definition
of “Obligations” shall not create or include any guarantee by any Loan Party of
(or grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, Letter of Credit or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
(i) any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21) and (ii) any
UK Tax.

“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth

 

27



--------------------------------------------------------------------------------

on its public website from time to time) and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate (from and after such
date as the NYFRB shall commence to publish such composite rate).

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 11.04(c).

“Participant Register” has the meaning set forth in Section 11.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or assets or business of another Person or assets
constituting a business unit, line of business or division of such Person if, at
the time of and immediately after giving effect thereto, (i) no Default has
occurred and is continuing or would arise after giving effect thereto (provided,
that solely with respect to Limited Conditionality Acquisitions, such no Default
condition shall be required to be satisfied only at the time of entry into the
applicable Limited Conditionality Acquisition Agreement), (ii) such Person or
division or line of business is engaged in a type of business that complies with
the requirements of the last sentence of Section 6.03, (iii) immediately after
giving effect to such acquisition (or, in the case of a Limited Conditionality
Acquisition, at the time of entry into the related Limited Conditionality
Acquisition Agreement) the Company and the Subsidiaries are in compliance with
the covenants contained in Section 6.10, in each case determined on a Pro Forma
Basis recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) in the case of any acquisition with respect
to which the aggregate consideration exceeds $100,000,000, the Company shall
have delivered a certificate not less than five (5) days (or such shorter period
as the Administrative Agent shall agree) prior to the consummation of such
acquisition (or, in the case of a Limited Conditionality Acquisition, prior to
the entering into the Limited Conditionality Acquisition Agreement)
demonstrating compliance with the foregoing clause (iii) and setting forth the
Material Subsidiaries after giving effect to such acquisition.

“Permitted Encumbrances” means:

(a) Liens for taxes that are not yet overdue for a period of more than 30 days
or are being contested in compliance with Section 5.04;

 

28



--------------------------------------------------------------------------------

(b) carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

(d) Liens securing the performance of bids, tenders, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens securing or otherwise arising in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Company and its Subsidiaries, taken
as a whole;

(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

(h) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(i) any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;

(j) Liens created pursuant to the general conditions of a bank operating in the
Netherlands based on the general conditions drawn by the Netherlands Banker’s
Association (Nederlands Vereniging van Banken) and the Dutch Consumers Union
(Consumentenbond); and

(k) Liens created hereunder or under the Collateral Documents.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

29



--------------------------------------------------------------------------------

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, any member state of the European Union (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such member state), in each case maturing within one year from the
date of acquisition thereof;

(c) investments in commercial paper maturing within one year from the date of
acquisition thereof and rated, at such date of acquisition, at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated AAA by S&P or Aaa by Moody’s;

(g) in the case of any Foreign Subsidiary, high quality, short-term liquid
Investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments in any OECD country of similar quality
as those described in clauses (a) through (f) above; and

(h) demand deposit accounts maintained in the ordinary course of business.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, pledge or other transfer by the Company and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Company and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell, pledge or otherwise transfer interests in the respective Permitted
Receivables Facility Assets to third-party investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
investor certificates, purchased interest certificates or other similar
documentation evidencing interests in the Permitted Receivables Facility Assets)
in return for the cash used by the Receivables Entity to purchase the Permitted
Receivables Facility Assets from the Company and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
sold, pledged or otherwise transferred to the Receivables Entity pursuant to the
Permitted Receivables Facility and any related assets which are also so sold,
pledged or otherwise transferred to the Receivables

 

30



--------------------------------------------------------------------------------

Entity and all proceeds thereof and (b) loans to the Company and its
Subsidiaries secured by Receivables (whether now existing or arising in the
future) of the Company and its Subsidiaries which are made pursuant to the
Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements (in the case of material documents and agreements) shall be in form
and substance reasonably satisfactory to the Administrative Agent in all
material respects, in each case as such documents and agreements may be amended,
restated, amended and restated, modified, supplemented, refinanced or replaced
from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that are more restrictive
in any material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement, and (b) any
such amendments, modifications, supplements, refinancings or replacements are
not adverse in any material way to the interests of the Lenders. The
Administrative Agent and the Lenders hereby acknowledge that all Permitted
Receivables Facility Documents in effect on the Effective Date with respect to
the Permitted Receivables Facility to which Insight Receivables, LLC is a party
are satisfactory in form.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreements” means (i) the Company Pledge Agreement, (ii) the Subsidiary
Pledge Agreement, (iii) each of the Charge Over Shares, dated April 1, 2008,
between the Company and the Administrative Agent, (iv) the Charge Over Shares,
dated April 1, 2008, between Insight Enterprises UK Limited and the
Administrative Agent, (v) the Deed of Pledge on Shares in the Capital of Insight
Enterprises B.V., dated April 1, 2008, among Insight Enterprises Holdings B.V.,
Insight Enterprises B.V. and the Administrative Agent and the confirmations
thereof entered into prior to and on the date hereof, (vi) the Deed of Pledge on
Shares in the Capital of Insight Enterprises Holdings B.V., dated April 1, 2008,
among Insight Technology Solutions Inc., Insight Enterprises C.V., Insight
Enterprises Holdings B.V. and the Administrative Agent and the confirmations
thereof entered into prior to and on the date hereof, (vii) the Share Pledge
Agreement, dated July 29, 2008, between the US Borrower, Insight Technology
Solutions GmbH, the Administrative Agent and the financial institutions being a
party thereto and the confirmation of such agreement and the lower ranking share
pledge thereto dated May 10, 2012 and the confirmation of such agreement and any
lower ranking share pledge

 

31



--------------------------------------------------------------------------------

thereto entered into pursuant to Section 5.09, (viii) the Agreement for the
Pledge of a Financial Instruments Account Relating to Shares of Insight
Technology Solutions SAS, dated August 4, 2008, among Insight Technology
Solutions Inc. and the Administrative Agent and the lower ranking share pledge
thereto dated May 10, 2012 and the confirmation of such agreement and any lower
ranking share pledge thereto entered into pursuant to Section 5.09, (ix) the
Canadian Pledge Agreement, dated January 31, 2003, among Insight North America,
Inc., Insight Canada Holdings, Inc. (f/k/a Insight Canada, Inc.) and the
Administrative Agent, evidencing the pledge of the Equity Interests in 3683371
Canada Inc. and Insight Direct Canada, Inc., (x) the Canadian Pledge Agreement,
dated January 19, 2012, among Insight Canada Holdings, Inc. and the
Administrative Agent, evidencing the pledge of the Equity Interests in Insight
Canada Inc. (an Ontario corporation) and (xi) such other pledge agreements and
other confirmation agreements as may from time to time be made by the Company or
any other Loan Party in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Company or any Subsidiary
(i) in a manner not permitted under this Agreement or (ii) pursuant to Section
6.03(m);

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary; or

(c) the incurrence by the Company or any Subsidiary of any Indebtedness (other
than Loans) on or after the Amendment No. 1 Effective Date, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective, and such prime rate need not be the lowest interest rate charged by
JPMorgan Chase Bank, N.A. in respect of loans or other extensions of credit.

“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable Test Period except as set
forth in Section 1.07(a), all calculations of the Minimum Receivables Test, the
Total Leverage Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA
and consolidated assets for purposes of determinations of Material Subsidiaries
will give pro forma effect to such Specified Transactions as if such Specified
Transactions occurred on the first day of such Test Period. Whenever any
calculation is made on a Pro Forma Basis hereunder, such calculation shall be
made in good faith by a Financial Officer of the Company and shall be set forth
in calculations delivered pursuant to Section 5.01(i); provided that no such
calculation shall include cost savings or synergies unless such cost savings and
synergies are either (x) in compliance with Regulation S-X under the Securities
Act of 1933, as amended or (y) based on actions taken or to be taken within 12
months of the relevant transaction and in an amount for any Test Period, when

 

32



--------------------------------------------------------------------------------

aggregated with the amount of any increase to Consolidated EBITDA for such Test
Period pursuant to clause (b)(ix) of the definition of “Consolidated EBITDA,”
that does not exceed 10% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to any increase pursuant to this clause (y) or clause
(b)(ix) of the definition of “Consolidated EBITDA”).

“Qualified Acquisition” means a Permitted Acquisition (a) with an aggregate
consideration equal to or greater than the US Dollar Equivalent of $100,000,000,
of which the Qualifying Amount has been financed with Consolidated Funded
Indebtedness, (b) where all actions required to be taken with respect to an
acquired or newly formed Subsidiary or newly acquired assets under Section 5.09
shall have been taken by the times required thereby and (c) pursuant to which a
Financial Officer of the Company has delivered written notice to the
Administrative Agent not less than five (5) days (or such shorter period as the
Administrative Agent shall agree) prior to the consummation of such acquisition
of the Company’s election to treat such acquisition as a Qualified Acquisition
and certifying that such acquisition will qualify as a Qualified Acquisition;
provided that as of the Amendment No. 1 Effective Date the Company has elected
to treat the Datalink Acquisition as a Qualified Acquisition and no further
Permitted Acquisitions may be treated as Qualified Acquisition during the term
of this Agreement.

“Qualifying Amount” means an aggregate principal amount of Indebtedness greater
than or equal to the US Dollar Equivalent of $50,000,000; provided that for any
acquisition (x) by a Foreign Subsidiary of the Company or (y) where
substantially all the assets acquired (either via an acquisition of the Equity
Interests of a Person or the purchase of its assets) are not located in the
United States, the aggregate principal amount of such Indebtedness shall not
exceed the US Dollar Equivalent of $150,000,000.

“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.

“Qualifying Lender” means

(i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

 

  (A) a Lender:

(I) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007) making an advance under a Loan Document; or

(II) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

33



--------------------------------------------------------------------------------

  (B) a UK Lender; or

 

  (C) a Treaty Lender; or

(ii) a building society (as defined for the purpose of section 880 of the Income
Tax Act 2007) making an advance under a Loan Document.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period:

(a) if the currency is Sterling, the first day of such Interest Period;

(b) if the currency is Euro, the day that is two (2) TARGET2 Days before the
first day of such period; and

(c) for any other currency, two (2) Business Days prior to the commencement of
such Interest Period (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, the Quotation Day will be the last of those
days)).

“Reaffirmation Agreement” means that certain Omnibus Reaffirmation and Amendment
of Loan Documents, dated as of the date hereof, by and among the Loan Parties
and the Administrative Agent.

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales or licenses of goods or
general intangibles (such as software), leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

“Receivables Amount” means, as of the last day of any fiscal quarter of the
Company, on a consolidated basis and without duplication, an amount equal to (a)
80% multiplied by the aggregate total book value of the Company’s and its
Domestic Subsidiaries’ Domestic Receivables on such date, plus (b) 60%
multiplied by the sum of the aggregate total book value of (i) the Company’s and
its Domestic Subsidiaries’ Foreign Receivables and (ii) the Company’s Foreign
Subsidiaries’ Receivables on such date.

“Receivables Entity” means a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to

 

34



--------------------------------------------------------------------------------

Standard Securitization Undertakings, (b) with which neither the Company nor any
of its Subsidiaries has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from persons that are not Affiliates of the Company, and (c) to which
neither the Company nor any other Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results. Except with respect to Insight
Receivables, LLC, an Illinois limited liability company, which is hereby
designated as a Receivables Entity, any such designation shall be evidenced to
the Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Company certifying that such designation complied with the
foregoing conditions.

“Receivables Sellers” means the Company and its Subsidiaries (other than the
Receivables Entity) that are from time to time party to the Permitted
Receivables Facility Documents.

“Register” has the meaning set forth in Section 11.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Required European Tranche Lenders” means, at any time, Lenders having European
Tranche Exposure and unused European Tranche Commitments representing greater
than 50% of the sum of the total European Tranche Exposure and unused European
Tranche Commitments at such time.

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing greater than 50% of the sum of the total Exposures and
unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Company or any Subsidiary thereof.

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans
or European Tranche Revolving Loans.

 

35



--------------------------------------------------------------------------------

“Revolving Commitment” means a US Tranche Revolving Commitment or a European
Tranche Commitment.

“Revolving Credit Exposure” means a US Tranche Revolving Exposure or a European
Tranche Exposure.

“Revolving Lender” means a Lender with a US Tranche Revolving Commitment or a
European Tranche Commitment.

“Revolving Loan” means a US Tranche Revolving Loan or a European Tranche
Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Screen Rate” means the LIBO Screen Rate or Local Screen Rate, as applicable.

“Secured Obligations” means (a) the Obligations, (b) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of all obligations of the Company or any Subsidiary,
monetary or otherwise, under each Swap Agreement entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into and (c) Banking Services Obligations; provided that
the definition of “Secured Obligations” shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

 

36



--------------------------------------------------------------------------------

“Security Agreements” means the Company Security Agreement and the Subsidiary
Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transaction” means any sale, transfer or disposition outside the
ordinary course of business involving the sale, transfer or disposition of
assets with an aggregate book value in excess of $25,000,000 and any Permitted
Acquisition or other acquisition permitted hereunder or occurring prior to the
Effective Date involving an aggregate consideration in excess of $25,000,000 (or
any similar transaction or transactions).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of US Dollar denominated Loans, include those imposed pursuant to
Regulation D of the Board. Eurocurrency Loans shall be deemed to be subject to
such reserve, liquid asset, fee or similar requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under any applicable law, rule or regulation, including
Regulation D of the Board. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

 

37



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company; provided, that Persons that
would be required in accordance with GAAP to be consolidated with the Company,
but which are not otherwise controlled by the Company shall be “Subsidiaries”
hereunder solely for the purpose of making calculations under Section 6.10
hereof, but shall not be “Subsidiaries” hereunder for purposes of any
representation, warranty or other covenant hereunder.

“Subsidiary Guarantee Agreement” means the Third Amended and Restated Subsidiary
Guaranty, dated as of April 26, 2012, among the Subsidiary Guarantors and the
Administrative Agent, for the benefit of the Holders of Secured Obligations.

“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Subsidiary Pledge Agreement” means that certain Third Amended and Restated
Domestic Subsidiary Pledge Agreement, dated as of April 26, 2012, among the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.

“Subsidiary Security Agreement” means that certain Third Amended and Restated
Subsidiary Security Agreement, dated as of April 26, 2012, among certain of the
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Holders of Secured Obligations.

“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets that represent more than 10.0% of the consolidated assets
of the Company and its Subsidiaries or assets that are responsible for more than
10.0% of the consolidated net sales or of the consolidated net income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference

 

38



--------------------------------------------------------------------------------

to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“TARGET2 Day” means any day on which TARGET2 is open for settlement of payments
in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority other than UK Tax.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Borrowing” means a Borrowing comprised of Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $175,000,000 on the Amendment No. 1 Effective Date. After advancing the
Term Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(c).

“Test Period” means each period of four consecutive fiscal quarters of the
Company then most recently ended.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Company, the ratio of Consolidated Funded Indebtedness at such time to
Consolidated EBITDA for the Test Period ended on such day.

“Tranche” means the US Tranche or the European Tranche.

“Tranche Increase” has the meaning set forth in Section 2.09.

 

39



--------------------------------------------------------------------------------

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Revolving Percentage or European Tranche Percentage, as applicable.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the execution, delivery and performance by the Borrowers and
their applicable Subsidiaries of all other Loan Documents, the borrowing of
Loans and the use of the proceeds thereof (including, without limitation, to
finance the Datalink Acquisition) and the issuance of Letters of Credit
hereunder.

“Treaty” has the meaning set forth in the definition of “Treaty State”.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lenders’ participation in the Loans is effectively
connected; and

(iii) fulfils any conditions which must be fulfilled under the Treaty for
residents of that Treaty State to obtain full exemption from UK Tax on interest
payable to that Lender by a Borrower, subject to the completion of any necessary
procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Borrower” means Insight Direct (UK) Ltd., a company organized under the laws
of England, together with its successors and permitted assigns.

“UK FATCA” means:

(a) sections 1471 to 1474 of the Code or any associated regulations;

(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or

(c) any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the US Internal
Revenue Service, the United States government or any governmental or taxation
authority in any other jurisdiction.

“UK FATCA Deduction” means a deduction or withholding from a payment under a
Loan Document required by UK FATCA.

 

40



--------------------------------------------------------------------------------

“UK FATCA Exempt Party” means a Person that is entitled to receive payments free
from any UK FATCA Deduction.

“UK Lender” means a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under a Loan Document and is a Lender which
is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

(i) a company resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of part 17 of the Corporation
Tax Act 2009; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009).

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Tranche” means the US Tranche Revolving Commitments, the US Tranche
Revolving Loans and the LC Exposure.

 

41



--------------------------------------------------------------------------------

“US Tranche Lender” means a Lender with a US Tranche Revolving Commitment.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s US Tranche Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The initial amount
of each Lender’s US Tranche Revolving Commitment is set forth on Schedule 2.01,
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its US Tranche Revolving Commitment or in the documentation pursuant to
which such Lender shall have provided its US Tranche Revolving Commitment
pursuant to Section 2.09, as applicable. The aggregate amount of the US Tranche
Revolving Commitments on the date hereof is the US Dollar Equivalent of
$300,000,000.

“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Revolving Percentage of the sum of the principal amounts of the
outstanding US Tranche Revolving Loans, plus (b) the aggregate amount of such
Lender’s LC Exposure at such time.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a).

“US Tranche Revolving Percentage” means, with respect to any US Tranche Lender,
the percentage of the total US Tranche Revolving Commitments represented by such
Lender’s US Tranche Revolving Commitment; provided that, in the case of
Section 2.23 when a Defaulting Lender shall exist, “US Tranche Revolving
Percentage” shall mean the percentage of the total US Tranche Revolving
Commitments (disregarding any Defaulting Lender’s US Tranche Revolving
Commitment) represented by such Lender’s US Tranche Revolving Commitment. If the
US Tranche Revolving Commitments have terminated or expired, the US Tranche
Revolving Percentages shall be determined based upon the US Tranche Revolving
Commitments most recently in effect, giving effect to any assignments.

“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by the Company or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority

 

42



--------------------------------------------------------------------------------

from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, restated, reaffirmed (including, without limitation,
pursuant to the Reaffirmation Agreement), confirmed, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or

 

43



--------------------------------------------------------------------------------

any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. The definitions set
forth in the Loan Documents and any financial or other covenant calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect on the Effective Date.

SECTION 1.05. Alternative Currency Calculations. (a) For purposes of determining
the European Tranche Exposure, or any other amount as a result of foreign
currency exchange rate fluctuation, the Administrative Agent shall determine the
Exchange Rate as of the applicable Exchange Rate Date with respect to each
Alternative Currency in which any requested or outstanding Borrowing is
denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation).

(b) For purposes of any determination under Article VI or under paragraph (f),
(g) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than US Dollars shall be translated
into US Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Article VI being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times transactions were initially consummated in reliance on the
exceptions under such Sections.

SECTION 1.06. Dutch Terms.

In this Agreement, where it refers to a Dutch entity, a reference to:

(i) a necessary authorization where applicable includes without limitation:
(a) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and (b) obtaining an unconditional positive
advice (advies) from the competent works council(s);

(ii) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention-of-title arrangement (recht van retentie), right to reclaim goods
(recht van reclame), privilege (voorrecht) and, in general, any right in rem
(beperkt recht) created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

(iii) a director in relation to the Dutch Borrower or other Dutch entity, means
a managing director (bestuurder) and board of directors means its managing board
(bestuur);

(iv) an insolvency, liquidation or administration includes a Dutch entity being
declared bankrupt (failliet verklaard), being subject to emergency measures
(noodregeling) or dissolved (ontbonden);

(v) a moratorium includes surseance van betaling and being subject to a
moratorium includes surseance verleend;

 

44



--------------------------------------------------------------------------------

(vi) any insolvency, liquidation or administration or any steps taken in
connection therewith include a Dutch entity having filed a notice under section
36 of the Dutch Tax Collection Act (Invorderingswet 1990) or section 23 of the
Sectoral Pension Fund (Obligatory Membership) Act 2000 (Wet verplichte
deelneming in een bedrijf persioenfonds 2000);

(vii) a receiver or trustee in bankruptcy includes a curator;

(viii) an administrator includes a bewindvoerder;

(ix) an attachment includes a beslag and attaching or taking possession of (any
of those terms) includes beslag leggen; and

(x) a subsidiary includes a subsidiary as defined in section 2:24a of the Dutch
Civil Code.

SECTION 1.07. Pro Forma Calculations.

(a) For purposes of any calculation of the Minimum Receivables Test, Total
Leverage Ratio or Fixed Charge Coverage Ratio or Consolidated EBITDA or
consolidated assets for purposes of determinations of Material Subsidiaries, in
the event that any Specified Transaction has occurred during the Test Period for
which the Minimum Receivables Test, Total Leverage Ratio or Fixed Charge
Coverage Ratio or Consolidated EBITDA or consolidated assets for purposes of
determination of Material Subsidiaries is being calculated or, except for
purposes of determining whether an Event of Default has occurred under
Section 6.10 has occurred, following the end of such Test Period but prior to
the date that financial statements have been delivered pursuant to Section
5.01(a) or (b), such calculation shall be made on a Pro Forma Basis; provided,
that, with respect to any Limited Conditionality Acquisition, except for
purposes of determining whether an Event of Default has occurred under
Section 6.10, all subsequent financial ratio tests required to be complied with
under this Agreement in order to take any action shall, until the consummation
of such Limited Conditionality Acquisition (or the termination of the definitive
agreement with respect thereto), be required to be complied with both (1) on an
actual basis without giving effect to such Limited Conditionality Acquisition
and all relevant related pro forma events and (2) on a Pro Forma Basis giving
effect to such Limited Conditionality Acquisition and all relevant related pro
forma events (it being understood and agreed that nothing in this proviso shall
require any condition to a Limited Conditionality Acquisition that is not
required pursuant to Section 2.09 or the definition of “Permitted Acquisition”).

(b) Whenever any test is required to be complied with on a Pro Forma Basis with
reference to Section 6.10 for purposes of taking any action prior to the date of
delivery of financial statements for the fiscal quarter ending June 30, 2016,
such calculation shall be made based on the required covenant levels in effect
for such Section as of and for the Test Period ending June 30, 2016.

 

45



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment, or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.

(b) Subject to the terms and conditions set forth herein, each European Tranche
Lender agrees to make European Tranche Revolving Loans to the European Borrowers
and the Company in US Dollars and Alternative Currencies from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) such Lender’s European Tranche Exposure
exceeding its European Tranche Commitment or (ii) the aggregate amount of the
Lenders’ European Tranche Exposures exceeding the aggregate amount of the
European Tranche Commitments.

(c) Subject to the terms and conditions set forth herein, each Term Lender with
a Term Loan Commitment (severally and not jointly) agrees to make a Term Loan to
the Company in US Dollars on the Amendment No. 1 Effective Date, in an amount
equal to such Lender’s Term Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent.

(d) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments. Each European Tranche Revolving Loan shall be made as
part of a Borrowing consisting of European Tranche Revolving Loans made by the
European Tranche Lenders ratably in accordance with their respective European
Tranche Commitments. The Term Loans shall be made as part of a Borrowing
consisting of Term Loans made by the Term Lenders ratably in accordance with
their respective Term Loan Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required hereunder. The Term Loans shall amortize as set forth in
Section 2.10(a).

(b) Subject to Section 2.14,

(i) each US Tranche Revolving Borrowing and Term Loan Borrowing shall be
comprised entirely of Eurocurrency Loans or ABR Loans, in each case as the
Company

 

46



--------------------------------------------------------------------------------

may request in accordance herewith; provided that all US Tranche Revolving
Borrowings made on the Effective Date must be made as ABR Borrowings but may be
converted into Eurodollar Borrowings in accordance with Section 2.07; and

(ii) each European Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans.

Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 2.19
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Each Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing to the Company under the US Tranche Revolving Commitments
or Term Loan Commitments may be made in an aggregate amount that is equal to, as
applicable, the aggregate available US Tranche Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) or the aggregate available Term Loan Commitments. Borrowings of
more than one Type and Class may be outstanding at the same time; provided, that
(i) there shall not at any time be more than a total of 12 US Tranche and Term
Loan Eurocurrency Borrowings outstanding, and (ii) there shall not at any time
be more than a total of 8 European Tranche Eurocurrency Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Any Loan from any Lender to the Dutch Borrower shall at all times be
provided by a Lender that is a Non-Public Lender.

SECTION 2.03. Requests for Borrowings.

(a) To request a Borrowing, the applicable Borrower, or the Company on behalf of
the applicable Borrower, shall notify the Administrative Agent of such request
by (x) e-mail, telephone or telecopy, if with respect to the Term Loans, US
Tranche or a Borrowing under the European Tranche denominated in US Dollars and
(y) telecopy, if with respect to a Borrowing under the European Tranche
denominated in an Alternative Currency:

(i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing, and

(ii) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the Business Day of the proposed Borrowing.

Each Borrowing Request shall be irrevocable and each telephonic request shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request. Each
written Borrowing Request shall be

 

47



--------------------------------------------------------------------------------

in a form reasonably approved by the Administrative Agent and signed by the
applicable Borrower, or by the Company on behalf of the applicable Borrower.
Each electronic, telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

1. The Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

2. Whether the requested Borrowing is to be a Term Loan Borrowing, US Tranche
Revolving Borrowing or a European Tranche Revolving Borrowing;

3. The currency and aggregate principal amount of the requested Borrowing;

4. The date of the requested Borrowing, which shall be a Business Day;

5. The Type of the requested Borrowing;

6. In the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

7. The location and number of the relevant account(s) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing under the US Tranche or a Term
Loan Borrowing, an ABR Borrowing, and (ii) in the case of a Borrowing under the
European Tranche, a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender that will make a Loan
as part of the requested Borrowing of the details thereof and of the amount of
the Loan to be made by such Lender as part of the requested Borrowing.

SECTION 2.04. Extension of Maturity Date of Revolving Commitments(a) . The
Company may request an extension (subject to each Revolving Lender’s right to
deny any such requested extension in its sole discretion) of the Maturity Date
with respect to the Revolving Commitments in effect at any time for an
additional period of one year by submitting a written request for an extension
to the Administrative Agent (an “Extension Request”) not more than 85 days and
not less than 45 days (or such shorter time period as may be agreed to by the
Administrative Agent) prior to each anniversary of this Agreement; provided that
there shall be no more than two (2) extensions of the Maturity Date pursuant to
this Section. The Extension Request shall specify (i) the new Maturity Date and
(ii) the date as of which the next Maturity Date shall be effective (the
“Extension Date”). Promptly upon receipt of an Extension Request, the
Administrative Agent shall notify each Revolving Lender of the contents thereof
and shall request each Revolving Lender to approve the Extension Request. Each
Revolving Lender approving the Extension Request shall deliver its written
acceptance of such Extension Request no later than fifteen (15) days after
receipt of notice from the Administrative Agent (an

 

48



--------------------------------------------------------------------------------

“Acceptance of Extension”). An extension hereunder shall only be effective if an
Acceptance of Extension is received by the Administrative Agent from Lenders
having Revolving Credit Exposure and Revolving Commitments representing greater
than 50% of the sum of the total Revolving Credit Exposure and unused Revolving
Commitments at such time within the time period set forth above. Failure of a
Revolving Lender to respond to an Extension Request shall be deemed a denial of
such request. If any Revolving Lender does not accept such extension (each such
Lender, a “Non-Extending Lender”), then on the Maturity Date then in effect with
respect to such Non-Extending Lender (without giving effect to the Extension
Request rejected by such Non-Extending Lender), (a) the applicable Borrowers
shall pay to such Non-Extending Lender all amounts then payable to such
Non-Extending Lender under this Agreement and the Loan Documents on its
applicable Maturity Date and (b) such Non-Extending Lender’s Revolving
Commitments shall terminate on the Maturity Date applicable to such
Non-Extending Lender. In addition, if as of such Extension Date (i) the
aggregate amount of the Lenders’ US Tranche Revolving Exposures exceeds the
aggregate amount of the US Tranche Revolving Commitments and/or (ii) the
aggregate amount of the Lenders’ European Tranche Exposures exceeds the
aggregate amount of the European Tranche Commitments, then the applicable
Borrowers shall prepay the Loans and/or cash collateralize LC Exposure in the
manner set forth in Section 2.11(b) (in such amounts and on terms and conditions
reasonably satisfactory to the Administrative Agent and the Issuing Bank) on or
prior to such Extension Date so that (i) the aggregate US Tranche Revolving
Exposures is equal to or less than the aggregate US Tranche Revolving
Commitments and (ii) the aggregate European Tranche Exposures is equal to or
less than the aggregate European Tranche Commitments remaining on such date
after giving effect to the applicable terminations or removals. Notwithstanding
the foregoing, no extension of the Maturity Date pursuant to this Section shall
become effective unless on the Extension Date, the conditions set forth in
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Company.

Notwithstanding anything to the contrary, this Section 2.04 shall supersede any
provisions in Section 2.20 and Section 11.02 to the contrary.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance, for its own
account and for the benefit of the Company or any Subsidiary of the Company, as
applicable, of Letters of Credit denominated in US Dollars, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period, and the Issuing Bank may, but
shall have no obligation to, issue such requested Letters of Credit pursuant to
this Agreement. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of

 

49



--------------------------------------------------------------------------------

Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the US Tranche Revolving Exposure shall not exceed the total US
Tranche Revolving Commitments and (ii) the aggregate face amount of all
outstanding Letters of Credit shall not exceed $25,000,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Company and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit (an “Auto Renewal Letter of Credit”) shall automatically be
extended for consecutive periods of up to twelve (12) months (but not to a date
later than the date set forth in clause (ii) above); provided however that a
Letter of Credit may expire up to one (1) year after the Maturity Date (A) on
terms and conditions acceptable to the Company, the Administrative Agent and the
applicable Issuing Bank and (B) if the Company has cash collateralized such
Letter of Credit in an amount equal to at least 103% of the face amount of such
Letter of Credit on terms, conditions and in a manner acceptable to the
Administrative Agent and the applicable Issuing Bank, each in its sole
discretion, at least thirty (30) days prior to the Maturity Date. Unless
otherwise directed by the Issuing Bank, the Company shall not be required to
make a specific request to the Issuing Bank for any such renewal. Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than

 

50



--------------------------------------------------------------------------------

the date set forth in clause (ii) above. The Issuing Bank will give prompt
written notice to the Administrative Agent upon the expiration of any Letter of
Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US Tranche Lenders, the Issuing Bank
hereby grants to each US Tranche Lender, and each such US Tranche Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s US Tranche Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such US Tranche Lender’s US Tranche Revolving Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each US Tranche Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the next Business Day following
the date that such LC Disbursement is made; provided that the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR US Tranche Revolving
Borrowing and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR US Tranche
Revolving Borrowing. If the Company fails to make such payment when due, then
the Administrative Agent shall notify each US Tranche Lender of the applicable
LC Disbursement, the payment then due from the Company in respect thereof and
such US Tranche Lender’s US Tranche Revolving Percentage thereof. Promptly
following receipt of such notice, each US Tranche Lender shall pay to the
Administrative Agent its US Tranche Revolving Percentage of the payment then due
from the Company in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the US Tranche Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank in US Dollars the amounts so received by
it from such Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
US Tranche Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by a US Tranche Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR US Tranche Revolving Loans, as contemplated above) shall not constitute a
Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

 

51



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the US Tranche Lenders nor the Issuing Bank, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the US Tranche Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company

 

52



--------------------------------------------------------------------------------

reimburses such LC Disbursement, at the rate per annum then applicable to ABR US
Tranche Revolving Loans; provided that, if the Company fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any US Tranche Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of an Issuing Bank.

(A)    The Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the US Tranche
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(B)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the US
Tranche Lenders (the “LC Collateral Account”), an amount in US Dollars in cash
equal to 103% of the amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) under Article VII. The Company also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.11(b). Such deposit shall be held by the

 

53



--------------------------------------------------------------------------------

Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Company hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (i) in the case of Loans
denominated in US Dollars, by 12:00 noon, New York City time (or, in the case of
an ABR Loan 2:00 p.m., New York City time), to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan under the European Tranche denominated in an
Alternative Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency; provided
that Term Loans shall be made as provided in Section 2.01(c). The Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds to an account of such Borrower
maintained by the Administrative Agent or by wire transfer to another account or
accounts specified by such Borrower in the applicable Borrowing Request;
provided that ABR US Tranche Revolving Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Alternative Currency Rate in the case of Loans denominated in an
Alternative Currency) or (ii) in the case of

 

54



--------------------------------------------------------------------------------

such Borrower, the interest rate applicable to the subject Loan. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request; provided, that each Borrowing under the US Tranche made
on the Effective Date shall initially be an ABR Borrowing. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower, or the Company, on
its behalf, shall notify the Administrative Agent of such election (by email or
telephone in the case of a Term Loan Borrowing or a Borrowing under the US
Tranche or by written notice in the case of a Borrowing under the European
Tranche) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and, in the case of an electronic
or telephone Interest Election Request, shall be confirmed promptly by a written
Interest Election Request. Each written Interest Election Request shall be made
by hand delivery or telecopy to the Administrative Agent of a written request in
a form approved by the Administrative Agent and signed by the relevant Borrower,
or the Company on its behalf. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

(c) Each electronic, telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

 

55



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
to the Administrative Agent with respect to a Eurocurrency Borrowing no later
than three Business Days prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Term Loan Borrowing or US Tranche Revolving Borrowing borrowed by
the Company may be converted to or continued at the end of the then current
Interest Period as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall (A) in the case of such a Term Loan Borrowing or a
Borrowing under the US Tranche, be converted into an ABR Borrowing at the end of
the Interest Period applicable thereto, and (B) in the case of any other
Eurocurrency Borrowing, be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate immediately after the
funding of the Term Loans on the Amendment No. 1 Effective Date and (ii) the US
Tranche Revolving Commitments and the European Tranche Commitments shall
terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of the US Tranche or the European Tranche; provided that (i) each
reduction of the Commitments of the applicable Tranche shall be in an amount
that is an integral multiple of the Borrowing Multiple for a Borrowing
denominated in US Dollars and not less than the Borrowing Minimum for a
Borrowing denominated in US Dollars, (ii) the Company shall not terminate or
reduce the US Tranche Revolving Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Revolving Loans in accordance with
Section 2.11, the aggregate US Tranche Revolving Exposures would exceed the
aggregate US Tranche Revolving Commitments, and (iii) the Company shall not
terminate or reduce the European Tranche Commitments if, after giving effect to
any concurrent prepayment of the European Tranche Revolving Loans in accordance
with Section 2.11, the aggregate European Tranche Exposures would exceed the
aggregate European Tranche Commitments.

 

56



--------------------------------------------------------------------------------

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other transaction, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.09. Expansion Option. Anything in this Agreement to the contrary
notwithstanding, at any time and from time to time prior to the Maturity Date,
the Company may, by written notice to the Administrative Agent (which the
Administrative Agent shall promptly furnish to each Lender), request that one or
more Persons offer to increase their Commitments under any Tranche (such
increased and/or additional Commitments being, in the case of any Tranche, a
“Tranche Increase”) or enter into one or more tranches of term loans (each an
“Incremental Term Loan”). The Company may arrange for any such Tranche Increase
or Incremental Term Loan to be provided by one or more Lenders (each Lender so
agreeing to a Tranche Increase, or to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution or
Disqualified Institution may be an Augmenting Lender), which agree to a Tranche
Increase, or to participate in such Incremental Term Loans, or provide new
Commitments, as the case may be; provided that each Augmenting Lender, shall be
subject to the approval of the Company and, unless the Augmenting Lender is an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld). The minimum aggregate amount of
(x) any Tranche Increase shall be $10,000,000 in the case of the US Tranche and
the US Dollar Equivalent of $5,000,000 in the case of the European Tranche and
(y) any Incremental Term Loans shall be (A) $10,000,000 if denominated in US
Dollars and (B) the US Dollar Equivalent of $5,000,000 if denominated in any
Alternative Currency. In no event shall the aggregate amount of all Tranche
Increases and Incremental Term Loans pursuant to this Section 2.09 exceed the
US Dollar Equivalent of the excess of (x) $175,000,000 over (y) the Expansion
Amount. As of the Amendment No. 1 Effective Date, after giving effect to
Amendment No. 1, $0 is available for Tranche Increases or Incremental Term Loans
under this Section 2.09. No more than four (4) Tranche Increases or tranches of
Incremental Term Loans in the aggregate shall be made during the term of this
Agreement. No consent of any Lender (other than the Lenders participating in any
Tranche Increase or any Incremental Term Loan) shall be required for any Tranche
Increase or Incremental Term Loan pursuant to this Section 2.09. Tranche
Increases and Incremental Term Loans created pursuant to this Section 2.09 shall
become effective on the date agreed by the Company, the Administrative Agent and
the relevant Increasing Lenders or Augmenting Lenders, and the Administrative
Agent shall notify each Lender thereof. Notwithstanding the foregoing, no
Tranche Increase or tranche of Incremental Term Loans shall become effective
under this paragraph unless, (i) on the proposed date of the effectiveness of
such Tranche Increase or Incremental Term Loans, (A) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by the
applicable Increasing

 

57



--------------------------------------------------------------------------------

Lenders and the applicable Augmenting Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a Pro Forma Basis) with the covenants contained in Section 6.10 and (ii) if so
requested by it, the Administrative Agent shall have received documents and
opinions substantially consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrowers to borrow hereunder
after giving effect to such Tranche Increase or Incremental Term Loans; provided
that, with respect to any Tranche Increase or Incremental Term Loan incurred for
the primary purpose of financing a Limited Conditionality Acquisition
(“Acquisition-Related Incremental Commitments”), with the consent of each
Increasing Lender and Augmenting Lender providing such Acquisition-Related
Incremental Commitments (x) clause (i)(A) of this sentence shall be deemed to
have been satisfied so long as (1) as of the date of effectiveness of the
related Limited Conditionality Acquisition Agreement, no Default is in existence
or would result from entry into such Limited Conditionality Acquisition
Agreement, (2) as of the date of the initial borrowing pursuant to such
Acquisition-Related Incremental Commitment, no Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII is in existence immediately before or
immediately after giving effect to such borrowing and to any concurrent
transactions and any substantially concurrent use of proceeds thereof, (3) the
representations and warranties set forth in Article III shall be true and
correct in all material respects (or in all respects if qualified by
materiality) as of the date of effectiveness of the applicable Limited
Conditionality Acquisition Agreement (or, to the extent such representation and
warranty is stated to relate solely to an earlier date, as of such earlier date)
and (4) as of the date of the initial borrowing pursuant to such
Acquisition-Related Incremental Commitment, customary “SunGard” representations
and warranties (with such representations and warranties to be reasonably
determined by the Administrative Agent and the Company) shall be true and
correct in all material respects (or in all respects if qualified by
materiality) immediately prior to, and immediately after giving effect to, the
incurrence of such Acquisition-Related Incremental Commitment (or, to the extent
such representation and warranty is stated to relate solely to an earlier date,
as of such earlier date) and (y) at the option of the Company (notified in
writing to the Administrative Agent on or prior to the date of execution of the
applicable Limited Conditionality Acquisition Agreement) and with the consent of
each Increasing Lender and Augmenting Lender, the condition in clause (i)(B)
above shall be deemed to be satisfied if such condition is satisfied on the date
of execution of the applicable Limited Conditionality Acquisition Agreement on a
Pro Forma Basis after giving effect to such Limited Conditionality Acquisition,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance. In the event that one or more of Increasing Lenders
and Augmenting Lenders offer to provide a Tranche Increase, and such Persons,
the Company, any other applicable Borrower and the Administrative Agent agree as
to the amount of such Commitments to be allocated to the respective Persons
making such offers and the fees (if any) to be payable by the Company in
connection therewith, the Company, any other applicable Borrower, such Persons,
the Administrative Agent shall execute and deliver an appropriate amendment to
this Agreement (or other appropriate documentation reasonably acceptable to the
Administrative Agent and the Company to effectuate the Tranche Increase), which
amendment or other documentation shall specify, among other things, the

 

58



--------------------------------------------------------------------------------

procedures for reallocating any outstanding Revolving Credit Exposure under the
Tranche that is subject to the Tranche Increase effected by such amendment or
other documentation and the Company shall deliver such customary authorization
documentation and customary opinions of counsel as the Administrative Agent
shall reasonably request; provided, that no consent of any Lender not
participating in such Tranche Increase shall be required. The Incremental Term
Loans (a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans or the Term Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent (such consent not to be
unreasonably withheld). The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.09. Nothing contained in this Section 2.09 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to any Tranche
Increase or participation in any Incremental Term Loans hereunder, or provide
Incremental Term Loans, at any time. On the effective date of any Tranche
Increase or any Incremental Term Loans being made, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its applicable Tranche Percentage of
such outstanding Revolving Loans and its ratable share of the Incremental Term
Loans. Notwithstanding anything to the contrary set forth herein, the
Administrative Agent shall have at least fifteen (15) Business Days (or such
shorter period as the Administrative Agent shall agree), but no more than twenty
(20) Business Days, prior to the proposed effective date for such Tranche
Increase or Incremental Term Loans to obtain administrative details from Lenders
increasing their Commitments or Persons becoming new Lenders hereunder or
providing or Incremental Term Loans and to otherwise administer such Tranche
Increase or Incremental Term Loan, including processing Borrowing Requests and
determining whether breakage amounts, if any, will be required to be paid by the
Borrowers. No such increase shall be effective until such administration period
has expired. In connection with any Tranche Increase or Incremental Term Loan
pursuant to this Section, any Augmenting Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

59



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, this Section 2.09 shall supersede any
provisions in Section 2.20 or Section 11.02 to the contrary.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the accounts of the applicable Lenders the then unpaid principal amount of each
Borrowing of such Borrower no later than the Maturity Date. Each Borrower agrees
to repay the principal amount of each Loan made to such Borrower and the accrued
interest thereon in the currency of such Loan. Subject to adjustment pursuant to
Section 2.11(e) and 2.11(f), the Company shall repay Term Loans on each date set
forth below in the aggregate principal amount set forth opposite such date:

 

Date    Amount  

March 31, 2017,

June 30, 2017,

September 30, 2017, and

December 31, 2017

   $ 2,187,500   

March 31, 2018,

June 30, 2018,

September 30, 2018, and

December 31, 2018

   $ 3,281,250   

March 31, 2019,

June 30, 2019,

September 30, 2019, and

December 31, 2019

   $ 4,375,000   

March 31, 2020,

June 30, 2020,

September 30, 2020, and

December 31, 2020

   $ 5,468,750   

March 31, 2021, and the last day of each calendar quarter thereafter

   $ 6,562,500   

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in US Dollars by the Company on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

 

60



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any US Tranche Lender or Term Lender may request through the Administrative
Agent that Term Loans or Loans made by it under the US Tranche to the Company be
evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such US Tranche Lender or Term Lender a promissory note
payable to the order of such US Tranche Lender or Term Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Administrative Agent. Loans made under the European
Tranche shall be evidenced solely as described in paragraphs (b) and (c) of this
Section, and no promissory notes shall be issued by any Borrower in respect of
any such Loans.

SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section. Any optional
prepayment of a Term Loan shall be in an amount equal to at least $5,000,000,
with payments in excess thereof being an integral multiple of $1,000,000 (or, if
the remaining principal balance of the Term Loans is less then $5,000,000, the
aggregate of such remaining principal balance).

(b) In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, or
(ii) the sum of the European Tranche Exposures exceeds the total European
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding under the US
Tranche, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)), in an aggregate amount equal to such excess;
provided that if such excess arises solely as a result of currency rate
fluctuations and such excess under any Tranche is not greater than 5% of the
total Commitments under such Tranche, such prepayment or deposit, as the case
may be, shall not be required.

(c) In the event and on each occasion that (1) any Net Proceeds arising under
clause (c) of the definition of the term Prepayment Event or (2) any Net
Proceeds in excess of $10,000,000 in the aggregate in any fiscal year arising
under clauses (a) or (b) of the definition of the term Prepayment Event are
received by the Company or any of its Subsidiaries in respect of any Prepayment
Event, the Company shall, on the day such Net Proceeds are received (or, in the
case of a Prepayment Event described in clause (a) or (b) of the definition of
Prepayment Event, within five (5) Business Days after such Net Proceeds are
received by the Company or such Subsidiary), prepay the Term Loans as set forth
in Section 2.11(f) below in an aggregate amount equal to 100% of such Net
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term Prepayment Event, if the Company shall deliver
to the Administrative Agent a certificate of a Financial Officer to the effect
that the Company or a Subsidiary intends to apply an amount equal to the Net
Proceeds specified in such certificate (or a portion thereof specified in such
certificate) to be invested within 365 days after receipt by the

 

61



--------------------------------------------------------------------------------

Company or such Subsidiary of such Net Proceeds in the business of the Company
and its Subsidiaries, including without limitation to consummate a Permitted
Acquisition or to acquire (or replace or rebuild) real property, equipment or
other assets to be used in the business of the Company and/or its Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds from such event; provided further that to the extent of any such Net
Proceeds (or portion thereof) have not been so applied by the end of such
365-day period (or within a period of 180 days thereafter if by the end of such
initial 365-day period the Company or one or more Subsidiaries shall have
entered into a written agreement or binding commitment to invest such Net
Proceeds), at which time a prepayment shall be required in an amount equal to
the portion of Net Proceeds that have not been so applied; provided, further
that the Company and its Subsidiaries shall not be permitted to make elections
to use Net Proceeds to invest in the business of any Immaterial Subsidiary,
including without limitation to consummate a Permitted Acquisition or to acquire
(or replace or rebuild) real property, equipment or other assets to be used in
the business of any Immaterial Subsidiary, with respect to Net Proceeds in any
fiscal year arising under clause (a) of the definition of the term Prepayment
Event in an aggregate amount in excess of $20,000,000.

(d) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.

(e) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent (by telephone confirmed by
telecopy) of any optional prepayment of a Borrowing hereunder (i) in the case of
a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, and (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other transaction, in which case such notice of prepayment may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice, the Administrative Agent shall advise the applicable Lenders
of the contents thereof. Each partial prepayment of any Revolving Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, each partial optional
prepayment of a Term Loan Borrowing shall be in an amount permitted pursuant to
Section 2.11(a). Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing, each
optional prepayment of a Term Loan Borrowing shall be applied ratably to the
Term Loans included in the prepaid Term Loan Borrowing in such order of
application as directed by the Company (or if no direction is provided by the
Company, to the remaining scheduled installments of principal of the Term Loans
pursuant to Section 2.10(a) in direct order of maturity), and each mandatory
prepayment of a Term Loan Borrowing shall be applied in accordance with
Section 2.11(f). Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments to the extent
required pursuant to Section 2.16 but otherwise prepayments shall be applied
without premium or penalty.

 

62



--------------------------------------------------------------------------------

(f) All such amounts pursuant to Section 2.11(c) shall be applied to prepay the
Term Loans (i) first, to prepay the next eight (8) installments of principal of
the Term Loans pursuant to Section 2.10(a) in direct order of maturity and
(ii) second, to prepay pro rata across the remaining scheduled installments of
principal of the Term Loans. Mandatory prepayments of any Term Loans under
Section 2.11(c) will be limited to the extent that the Company determines in
good faith that the upstreaming or transfer of amounts from a Foreign Subsidiary
to the Company or any other applicable Subsidiary to make such mandatory
prepayment would result in material adverse Tax consequences or would be
prohibited or restricted under applicable local law with respect to upstreaming
proceeds (including financial assistance and corporate benefit restrictions and
fiduciary and statutory duties of the relevant directors); provided that,
(i) the Company and its Subsidiaries shall use commercially reasonable efforts
to eliminate such material adverse Tax consequences in order to make such
prepayments and (ii) if the upstreaming of any such funds is permitted under the
applicable local law and no longer results in material adverse Tax consequences,
such upstreaming will be promptly effected and such upstreamed funds will be
promptly applied to the prepayment of the Term Loans in accordance with this
Section 2.11. The non-application of any mandatory prepayment amounts as a
consequence of the foregoing will not, for the avoidance of doubt, constitute a
Default or an Event of Default.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
for the account of each US Tranche Lender, a commitment fee which shall accrue
at the Applicable Rate on the daily unused portion of the US Tranche Revolving
Commitment of such US Tranche Lender during the period from and including the
Effective Date to but excluding the date on which such US Tranche Revolving
Commitment terminates. The European Borrowers agree to pay to the Administrative
Agent for the account of each European Tranche Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily unused portion of the European
Tranche Commitment of such European Tranche Lender during the period from and
including the Effective Date to but excluding the date on which such European
Tranche Commitment terminates. Accrued commitment fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each US Tranche Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s US Tranche Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which fee shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) with respect to Letters of Credit
issued by the Issuing Bank, during the period from and including the Effective
Date to but excluding the later of the date of termination of the US Tranche
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter

 

63



--------------------------------------------------------------------------------

of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the US Tranche
Revolving Commitments terminate and any such fees accruing after the date on
which the US Tranche Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand (accompanied by reasonable back-up
documentation therefor). All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to each of the Administrative Agent and the Lead
Arrangers, each for its own account, fees payable in the amounts and at the
times separately agreed upon between the Company and the Administrative Agent or
any Lead Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

64



--------------------------------------------------------------------------------

(e) Subject to Section 2.13(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest (i) computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(g) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of the Netherlands, the United Kingdom or any other jurisdiction
in which a Borrower is organized or from which Loans are made are applicable to
interest payable under this Agreement, no interest on the credit advanced will
be payable in excess of that permitted by such laws.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
(i) if such Borrowing shall be requested in US Dollars under the US Tranche,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested under the European Tranche, the
LIBO Rate shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Company and consented to
in writing by the Required European Tranche Lenders (the “Alternative Rate”);
provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required European Tranche Lenders,
Borrowings shall not be available in such Alternative Currency.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for a Loan in the applicable currency or for the
applicable Interest Period

 

65



--------------------------------------------------------------------------------

will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing in the applicable currency or for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) for any
Borrowing Request under the US Tranche that requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing under the European Tranche,
then unless the applicable Borrower notifies the Administrative Agent in writing
prior to the date on which such Borrowing is requested to be made that it wishes
to revoke such Borrowing Request, the LIBO Rate for such Eurocurrency Borrowing
shall be made at the Alternative Rate; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank, the London interbank market or any
another applicable Eurocurrency interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein, including, without limitation,
any change under applicable law or regulation governing the issuance and
maintenance of EU Banking Passports; or

(iii) subject any Lender, the Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(c) through (f) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate the Administrative Agent, such

 

66



--------------------------------------------------------------------------------

Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company and the other Borrowers shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

This Section 2.15 shall not apply to increased costs relating to any UK Tax or
attributable to a UK FATCA Deduction required to be made by a party to this
Agreement, which shall be governed exclusively by Section 2.18.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.21 or the CAM

 

67



--------------------------------------------------------------------------------

Exchange, then, in any such event, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
applicable Eurocurrency interbank market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, and setting forth in reasonable detail the calculations used by
such Lender to determine such amount or amounts, shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof; provided that the Company and
the other Borrowers shall not be required to compensate a Lender pursuant to
this Section for any amounts under this Section 2.16 incurred more than 180 days
prior to the date that such Lender notifies the Company of such amount and of
such Lender’s intention to claim compensation therefor.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes unless a tax deduction is required by
applicable law; provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the applicable Lender or the
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, which demand
shall be accompanied by documentation reasonably satisfactory to establish the
nature of the amounts for which demand is being made, and the fact and amount of
the payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
such Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such

 

68



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment (to the extent available), a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Loan held by such Lender or Tranche in which such Lender participates is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and at
the time or times reasonably requested by such Borrower, any such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by such Borrower as may permit such payments to be made without
withholding or at a reduced rate of withholding tax. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the case of any Foreign Lender, such Foreign
Lender shall deliver to the Company (with a copy to the Administrative Agent),
on or prior to the date on which such Foreign Lender becomes a Lender (and from
time to time thereafter upon the request of the Company or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (A) duly completed copies of Internal Revenue
Service Form W-8BEN or IRS Form W-8BEN-E, as applicable, claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party (or any subsequent versions thereof or successors thereto); (B) duly
completed copies of Internal Revenue Service Form W-8ECI (or any subsequent
versions thereof or successors thereto); or (C) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest” a
statement substantially in the form of Exhibit D-1, D-2, D-3 or D-4, as
applicable; and duly completed copies of Internal Revenue Service Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or any subsequent versions thereof or
successors thereto), or (D) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3 (as
applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner.

(ii) Without limiting the generality of the foregoing, in the case of any Lender
that is a US Person, such Lender shall deliver to the Company and the
Administrative

 

69



--------------------------------------------------------------------------------

Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to clause (e)(i) or (e)(ii) above expires or becomes obsolete
or inaccurate in any material respect, it shall update such form or
certification or promptly notify the applicable Borrower and the Administrative
Agent in writing of its legal inability to do so.

(iv) If the Administrative Agent is entitled to an exemption from or reduction
of withholding tax with respect to any payment under this Agreement made by a
Borrower to the Administrative Agent under the law of the jurisdiction in which
such Borrower is located the Administrative Agent shall deliver to such
Borrower, at the time or times prescribed by applicable law and at the time or
times reasonably requested by such Borrower, any such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
such Borrower as may permit such payments to be made without withholding or at a
reduced rate of withholding tax. Without limiting the generality of the
foregoing, if the Administrative Agent is entitled to any payment under this
Agreement, it shall deliver to the Company executed originals of Internal
Revenue Service Form W-9 certifying that the Administrative Agent is exempt from
U.S. federal backup withholding tax.

(f) (i) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it (directly or through any Borrower) will not be subject to or
liable for (i) in the case of a US Tranche Lender or Term Lender, any
withholding tax that is imposed by the United States of America, (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction or (ii) in the case of a European Tranche Lender, any
withholding tax that is imposed by the Netherlands or the United States of
America (or any political subdivision thereof) on payments by a European
Borrower or the Company from an office within such jurisdiction. If any Lender
does not comply with this Section 2.17(e) or (f), the relevant Borrower shall
have no obligation to indemnify such Lender, the Administrative Agent or the
Issuing Bank for the account of such Lender, under this Section 2.17, provided,
however, that such Borrower shall not be relieved of the foregoing indemnity
obligation if a liability under this Section results solely from the occurrence
of the CAM Exchange.

(ii) Notwithstanding anything in Section 2.17(f)(i) to the contrary, if a Lender
becomes a European Tranche Lender or a US Tranche Lender solely due to the
occurrence of the CAM Exchange, such Lender shall use commercially reasonable
efforts to designate a Facility Office to acquire Loans pursuant to the CAM
Exchange and to receive payments on such Loans such that payments from the
relevant Borrower to such Facility Office with respect to such Loans shall
qualify for the lowest rate of withholding taxes available to such Lender in
respect of payments made by such Borrower to any Facility Office of such Lender
on the date such Lender acquires such Loans. Such Lender shall furnish such
information as is described in Section 2.17(e) to qualify for

 

70



--------------------------------------------------------------------------------

such lowest rate of withholding. If such Lender is unable to qualify for a
complete exemption from withholding tax with respect to payments made by such
Borrower to such Facility Office with respect to such Loans, any withholding tax
to which such Lender is subject with respect to payments made by such Borrower
to such Facility Office, taking into account such qualification for such reduced
rate of withholding, shall not constitute Excluded Taxes with respect to such
Lender with respect to such Loan.

(g) In cases in which a Borrower makes a payment under this Agreement to the
Administrative Agent with knowledge that the Administrative Agent is acting as
an agent for a foreign person, such Borrower will not treat such payment as
being made to a US Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a
successor provision) without the express written consent of the Administrative
Agent.

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(h).

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity

 

71



--------------------------------------------------------------------------------

payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (j) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (j), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(l) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(m) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. UK Tax.

(a) Definitions.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s signature page, and

(A)    where a Borrower is a Borrower on the date of this Agreement, is filed
with HM Revenue & Customs within 30 days of the date of this Agreement; or

(B)    where a Borrower becomes a Borrower after the date of this Agreement, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes a Borrower under this Agreement; or

 

72



--------------------------------------------------------------------------------

(ii) where it relates to a Treaty Lender that becomes a Lender after the date of
this Agreement, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption Agreement, and

(A) where a Borrower is a Borrower as at the relevant transfer date, is filed
with HM Revenue & Customs within 30 days of that transfer date; or

(B) where a Borrower is not a Borrower as at the relevant transfer date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes a Borrower under this Agreement.

“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment for or on account of UK Tax, in relation to a sum
received or receivable (or any sum deemed for the purposes of UK Tax to be
received or receivable) under a Loan Document.

“Tax Confirmation” means a confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (ii) a partnership each member of which is:

 

  (I) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (II) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of part 17 of the Corporation
Tax Act 2009; or

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009).

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document, other than a UK FATCA Deduction.

 

73



--------------------------------------------------------------------------------

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.18(e) or a payment under Section 2.18(q).

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

  (b) Unless a contrary indication appears, in this Section 2.18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

  (c) Each Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  (d) Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receive such
notification from a Lender it shall notify that Borrower.

 

  (e) If a Tax Deduction is required by law to be made by a Borrower, the amount
of the payment due from that Borrower shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (f) A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

 

  (A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority, or

 

  (B) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender; and:

 

  (1) an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Lender has received from the applicable Borrower
making the payment a certified copy of that Direction; and

 

74



--------------------------------------------------------------------------------

  (2) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

 

  (C) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:

 

  (1) the relevant Lender has not given a Tax Confirmation to the Borrowers; and

 

  (2) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Borrowers, on the basis that
the Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the Income Tax Act 2007; or

 

  (D) the relevant Lender is a Treaty Lender and the applicable Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (i) or (j) below.

 

  (g) If a Borrower is required to make a Tax Deduction, that Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the applicable Borrower making that Tax
Deduction shall deliver to the Administrative Agent a statement under section
975 of the Income Tax Act 2007 or evidence reasonably satisfactory to the Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.

 

  (i) (A) Subject to paragraph (B) below, a Treaty Lender and each Borrower
which makes a payment to which that Treaty Lender is entitled shall, as soon as
reasonably practicable, co-operate in completing any procedural formalities
necessary for that Borrower to obtain authorization to make that payment without
a Tax Deduction.

 

  (B) (1) A Treaty Lender, which is a party to this Agreement on the day on
which this Agreement is entered into, that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in the signature page to this Agreement; and

 

75



--------------------------------------------------------------------------------

(2) A Treaty Lender, which becomes a party to this Agreement after the day on
which this Agreement is entered into, that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Assignment and Assumption or other document which it executes on becoming
a party,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.

 

  (j) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (i)(B) above and:

 

  (i) a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

  (ii) a Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

 

  (A) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (B) HM Revenue & Customs has not given that Borrower authority to make
payments to that Lender without a Tax Deduction within 30 days of the date of
the Borrower DTTP Filing, or

 

  (C) HM Revenue & Customs has given authority for that Borrower to make payment
to that Lender without a Tax Deduction and that authority expires or is
withdrawn by HM Revenue & Customs,

and in each case, the applicable Borrower has notified that Lender in writing,
that Lender and the applicable Borrower shall, as soon as reasonably
practicable, co-operate in completing any additional procedural formalities
necessary for that Borrower to obtain authorisation to make that payment without
a Tax Deduction.

 

  (k) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (i)(B) above, no Borrower shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

76



--------------------------------------------------------------------------------

  (l) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

  (m) A UK Lender with a European Tranche Commitment which becomes a party to
this Agreement on the day on which this Agreement is entered into gives a Tax
Confirmation to the Borrowers by entering into this Agreement.

 

  (n) A UK Lender with a European Tranche Commitment which becomes a party to
this Agreement by transfer or assignment under Section 11.04 after the day on
which this Agreement is entered into is deemed to give a Tax Confirmation to the
Borrowers on the date of that transfer or assignment.

 

  (o) A UK Lender with a European Tranche Commitment shall promptly notify the
applicable Borrower and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

 

  (p) Each Lender which is a party to this Agreement on the day on which this
Agreement is entered into confirms that it is a Qualifying Lender. Each Lender
which becomes a party to this Agreement by transfer or assignment under
Section 11.04 after the day on which this Agreement is entered into shall
indicate, in the Assignment and Assumption which it executes on becoming a
party, or otherwise notify the applicable Borrower, and for the benefit of the
Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in:

 

  (i) not a Qualifying Lender;

 

  (ii) a Qualifying Lender (other than a Treaty Lender); or

 

  (iii) a Treaty Lender.

If a Lender which becomes a party after the day on which this Agreement is
entered into fails to indicate its status in accordance with this Section
2.18(p) then such Lender shall be treated for the purposes of this Agreement as
if it is not a Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform the UK Borrower). For the avoidance
of doubt, an Assignment and Assumption shall not be invalidated by any failure
of a Lender to comply with this Section 2.18(p).

If (i) a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its lending office and (ii) as a result of
circumstances existing at the date the assignment, transfer or change occurs, a
Borrower would be obliged to make a payment to the assignee or transferee Lender
or Lender acting through its new lending office under

 

77



--------------------------------------------------------------------------------

this Section 2.18, then the assignee/transferee Lender or Lender acting through
its new lending office is only entitled to receive payment under this
Section 2.18 to the same extent as the assigning or transferring Lender or
Lender acting through its previous lending office would have been if the
assignment, transfer or change had not occurred.

 

  (q) Each Borrower shall (within 10 Business Days following written demand by
the Administrative Agent, accompanied by reasonable backup documentation) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of UK Tax by that Protected Party in respect of a Loan
Document.

 

  (r) Paragraph (q) above shall not apply with respect to any UK Tax assessed on
a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office,
designated in accordance with Section 2.17(f), is located in respect of amounts
received or receivable in that jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender.

 

  (s) Furthermore, paragraph (q) above shall not apply to the extent a loss,
liability or cost:

 

  (A) is compensated for by an increased payment under paragraphs (c) to (p)
above; or

 

  (B) would have been compensated for by an increased payment under paragraphs
(c) to (p) above but was not so compensated solely because one of the exclusions
in paragraph (f) applied; or

 

  (C) relates to a UK FATCA Deduction required to be made.

 

  (t) A Protected Party making, or intending to make a claim under paragraph
(q) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Company.

 

  (u) A Protected Party shall, on receiving a payment from a Borrower under
paragraph (q), notify the Administrative Agent.

 

78



--------------------------------------------------------------------------------

  (v) If a Borrower makes a Tax Payment and the relevant Lender determines that:

 

  (A) a Tax Credit is attributable to that Tax Payment; and

 

  (B) that Lender has obtained and utilized that Tax Credit,

the relevant Lender shall pay an amount to such Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by such Borrower.

 

  (w) Each Borrower shall pay and, within 10 Business Days following written
demand (accompanied by reasonable backup documentation therefor), indemnify each
Lender against any cost, loss or liability that Lender incurs in relation to all
stamp duty, registration and other similar UK Taxes payable in respect of any
Loan Document; provided that this paragraph (w) shall not apply in respect of
any stamp duty, registration and/or other similar UK Taxes which are payable in
respect of an assignment, transfer or other alienation of any kind by a Lender
of any of its rights and/or obligations under or in respect of any Loan
Document.

 

  (x) All amounts set out, or expressed to be payable under a Loan Document by
any party to a Lender which (in whole or part) constitute the consideration for
VAT purposes shall be deemed to be exclusive of any VAT which is chargeable on
such supply, and accordingly, subject to paragraph (y) below, if VAT is
chargeable on any supply made by any Lender to any party under a Loan Document,
that party shall pay to the Lender (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and such
Lender shall promptly provide an appropriate VAT invoice to such party).

 

  (y) Where a Loan Document requires any party to reimburse a Lender for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.

 

  (z) (A) Subject to paragraph (C) below, each party to this Agreement shall,
within 14 days of a reasonable request by another party:

 

  (i) confirm to that other party whether it is:

 

  (A) a UK FATCA Exempt Party; or

 

  (B) not a UK FATCA Exempt Party;

 

79



--------------------------------------------------------------------------------

  (ii) supply to that other party such forms, documentation and other
information relating to its status under UK FATCA as that other party reasonably
requests for the purposes of that other party’s compliance with UK FATCA; and

 

  (iii) supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party’s compliance with any other law, regulation, or
exchange of information regime.

 

  (B) If a party to this Agreement confirms to another party pursuant to
paragraph (A)(i) above that it is a UK FATCA Exempt Party and it subsequently
becomes aware that it is not or has ceased to be a UK FATCA Exempt Party, that
party shall notify that other party reasonably promptly.

 

  (C) Paragraph (A) above shall not oblige any Credit Party to do anything, and
paragraph (A)(iii) above shall not oblige any other party to this Agreement to
do anything, which would or might in its reasonable opinion constitute a breach
of:

 

  (i) any law or regulation;

 

  (ii) any fiduciary duty; or

 

  (iii) any duty of confidentiality.

 

  (D) If a party to this Agreement fails to confirm whether or not it is a UK
FATCA Exempt Party or to supply forms, documentation or other information
requested in accordance with paragraph (A)(i) or (ii) above (including, for the
avoidance of doubt, where paragraph (C) above applies), then such Party shall be
treated for the purposes of the Loan Documents (and payments under them) as if
it is not a UK FATCA Exempt Party until such time as the party in question
provides the requested confirmation, forms, documentation or other information.

 

  (E) Each party to this Agreement may make any UK FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a UK FATCA Deduction or otherwise compensate the
recipient of the payment for that UK FATCA Deduction.

 

  (F)

Each party to this Agreement shall promptly, upon becoming aware that it must
make a UK FATCA Deduction (or that there is any change in the rate or the basis
of such UK FATCA Deduction),

 

80



--------------------------------------------------------------------------------

  notify the party to whom it is making the payment and, in addition, shall
notify the Borrowers and the Administrative Agent and the Administrative Agent
shall notify the other Credit Parties.

SECTION 2.19. EU Banking Passport; Local Branch Availability. In order to extend
Loans and other financial accommodations under the European Tranche and remain
in compliance with all applicable laws and regulations (including, without
limitation, the laws of each jurisdiction in which a Borrower with availability
under the European Tranche is organized), each Lender with a European Tranche
Commitment shall either (x) obtain and hold an EU Banking Passport for so long
as the laws and regulations governing members of the European Union provide for
EU Banking Passports and/or (y) otherwise have the ability to fund a Borrowing
and satisfy its duties and obligations under the European Tranche in a
Borrower’s jurisdiction of organization (so long as such Borrower is entitled to
request extensions of credit under the European Tranche), including, without
limitation, having a local branch in any such jurisdiction of organization or
otherwise being able to fund extensions of credit in such jurisdiction without
violating applicable laws or regulations. Each Person that becomes a Lender
hereunder with a European Tranche Commitment pursuant to the assignment
provisions of Section 11.04 shall certify in its Assignment and Assumption that
it possesses an EU Banking Passport and/or satisfies the requirements of the
foregoing clause (y), provided that with respect to the Dutch Borrower no such
certification shall be required as long as the first Loan extended by such
Lender shall be a Non-Public Lender. In the event EU Banking Passports are no
longer available, including, without limitation, as a result of changes in
applicable laws or regulations, or a Lender is prohibited from extending credit
to a Borrower from a previously permitted jurisdiction into a previously
permitted jurisdiction, or if adverse tax consequences result from such Loans or
other financial accommodations remaining outstanding, then no Lender shall be
required to make or maintain Loans or other financial accommodations under the
European Tranche in contravention of applicable laws and regulations or if such
adverse tax consequences remain outstanding, and the applicable Borrowers shall
repay all Obligations arising in connection therewith as required to prevent any
contravention of such laws and regulations.

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17, 2.18 or 2.19, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event under the
European Tranche denominated in an Alternative Currency, the Administrative
Agent’s Eurocurrency Payment Office for the applicable currency, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17, 2.18, 2.19 and 11.03 shall
be made directly to the Persons entitled thereto and payments

 

81



--------------------------------------------------------------------------------

pursuant to the other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder or under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under any Loan Document of principal or interest in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; and all other payments hereunder or under any other
Loan Document shall be made in US Dollars, except as otherwise expressly
provided. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in any Alternative Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in US Dollars in an amount equal to
the US Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than in connection with Swap
Agreements), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Swap Agreements),
third, to pay interest then due and payable on the Loans ratably, fourth, pro
rata, to prepay principal on the Loans and unreimbursed LC Disbursements and the
payment of any Secured Obligations owing with respect to Swap Agreements, fifth,
to pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, sixth, pro rata, to payment of Banking Services
Obligations, and seventh, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Loan Parties. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the applicable
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurocurrency
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (b) in the event, and only to the
extent, that there

 

82



--------------------------------------------------------------------------------

are no outstanding ABR Loans of the same Class and, in any event, the applicable
Borrower shall pay the break funding payment required in accordance with
Section 2.16.

(c) [Reserved]

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or participations in LC Disbursements, as the case may be, and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans and/or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or the Issuing Bank hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the applicable Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent in accordance with
banking industry practices on interbank compensation (including without
limitation the Overnight Alternative Currency Rate in the case of Loans
denominated in an Alternative Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b), 2.17(h) or (j), 2.20(e) or
11.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof,

 

83



--------------------------------------------------------------------------------

(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders. (a)    If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or Section 2.18, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17, or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or
Section 2.18, or if any Lender becomes a Non-Extending Lender or a Defaulting
Lender, or if any Lender fails to grant a consent in connection with any
proposed change, waiver, discharge or termination of the provisions of this
Agreement requiring the consent of each Lender, such Lender or each affected
Lender as contemplated by Section 11.02 but the consent of the Required Lenders
is obtained, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (or, in the
case of any change, waiver, discharge or termination of the provisions of this
Agreement that requires the consent of Lenders of a particular class or type of
Loans and Commitments, all its interests, rights and obligations under the Loan
Documents in respect of such class or type) (which assignee may be another
Lender, if a Lender accepts such assignment); provided that, (i) such assignee
shall be reasonably acceptable to the Company and the Administrative Agent (and
if a US Tranche Revolving Commitment is being assigned, the Issuing Bank), (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) (or, in the case of any
change, waiver, discharge or termination of the provisions of this Agreement
that requires the consent of Lenders of a particular class or type of Loans,
payment equal to the aggregate amount of outstanding Loans of such class or type
owed to such replaced Lender (together with all other amounts owed to such
replaced Lender as a holder of such class or type of Loans)) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17 or
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to

 

84



--------------------------------------------------------------------------------

make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.

SECTION 2.22. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Alternative Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or Lenders having greater than 50% of the European Tranche Commitments
make it impracticable for the Eurocurrency Borrowings comprising such Credit
Event to be denominated in the Alternative Currency specified by the applicable
Borrower, or (ii) a US Dollar Equivalent of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Borrowers and the Lenders, and such Credit Events shall not be denominated
in such Alternative Currency but shall, except as otherwise set forth in
Section 2.07, be made on the date of such Credit Event in US Dollars, in an
aggregate principal amount equal to the US Dollar Equivalent of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be, as Eurocurrency Loans having an Interest
Period of one month, unless the applicable Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
borrow on such date or (ii) it elects to borrow on such date in a different
Alternative Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
European Tranche Lenders be practicable and in an aggregate principal amount
equal to the US Dollar Equivalent of the aggregate principal amount specified in
the related request for a Credit Event or Interest Election Request, as the case
may be.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unused portion of the Commitments of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any US Tranche LC Exposure exists at the time a US Tranche Lender becomes
a Defaulting Lender then:

(i) all or any part of the US Tranche LC Exposure shall be reallocated among the
non-Defaulting Lenders constituting US Tranche Lenders in accordance with their
respective US Tranche Revolving Percentages, but only to the extent (A) the sum
of all

 

85



--------------------------------------------------------------------------------

non-Defaulting Lenders’ US Tranche Revolving Exposures plus such Defaulting
Lender’s US Tranche LC Exposure does not exceed the total of all non-Defaulting
Lenders’ US Tranche Revolving Commitments and (B) each non-Defaulting Lender’s
US Tranche Revolving Exposure does not exceed such non-Defaulting Lender’s US
Tranche Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one (1) Business Day following notice by the
Administrative Agent, the Company shall cash collateralize for the benefit of
the Issuing Bank only the Company’s obligations corresponding to such Defaulting
Lender’s LC Exposure in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ US Tranche Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is reallocated and/or cash collateralized;

(d) [reserved]; and

(e) in the case of a US Tranche Lender, so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the US Tranche Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.23(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing

 

86



--------------------------------------------------------------------------------

Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to such Issuing
Bank to defease any risk to it in respect of such Lender hereunder.

Cash collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s LC Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.23 following (i) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess cash collateral.

In the event that each of the Administrative Agent, the Company and the Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its related Tranche Percentage; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release or any claim or any party hereunder arising from
such Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and its Material
Subsidiaries is duly organized, validly existing and in good standing (to the
extent that such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; provided, that this provision
shall not restrict any transaction otherwise permitted under Section 6.03.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate (or other organizational) and, if
required, stockholder or shareholder action. Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against

 

87



--------------------------------------------------------------------------------

such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (i) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate in any material
respect any applicable law or regulation applicable to the Company or its
Subsidiaries and will not violate the charter, by-laws or other organizational
or constitutional documents of the Company or any of its Subsidiaries or any
order of any Governmental Authority, (iii) except as would not reasonably be
expected to have a Material Adverse Effect, will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Company or any of its Subsidiaries, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries (other than the Liens created by the
Collateral Documents).

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders a consolidated balance sheet and
statements of income, stockholders equity and cash flows for the Company and its
Subsidiaries as of and for the fiscal year ended December 31, 2015, reported on
by KPMG LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2015, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries, taken as a whole.

(c) The Company has heretofore furnished to the Lenders forecasted consolidated
balance sheets and statements of income and cash flows for the five-year period
beginning on January 1, 2016, in each case prepared on a basis consistent with
the financial statements described in Section 3.04(a) and the estimates and
assumptions stated therein, all of which the Company believes as of the date
hereof to be reasonable and, as of the Effective Date, reflect the Company’s
good faith and reasonable estimates of the future financial performance of the
Company and its Subsidiaries for such period; provided that (i) such forecasts
are subject to significant uncertainties and contingencies, which may be beyond
the Company’s and its Subsidiaries’ control, (ii) no assurances are given that
the results forecasted in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.

SECTION 3.05. Properties; Insurance. (a) Each of the Company and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) as would not reasonably be expected to have an Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except where
failure to so own or be licensed, or such infringements that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure in the ordinary course of
business to the same extent as other companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or each
such Subsidiary, as applicable, operates.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened in
writing against the Company or any of its Subsidiaries (i) that would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) except as set forth on Schedule 3.06, that purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) There are no labor controversies pending against or, to the knowledge of the
Company, threatened in writing against the Company or any of its Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Inventory Factoring Facility Agreements.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all agreements and other instruments in connection with any
inventory factoring facilities binding upon it or its property, in each case,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

89



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes including UK Tax required to have
been paid by it, except (a) Taxes including UK Tax that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP (to the extent required thereby), or (b) to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. ERISA. (a) No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance would not reasonably be
expected to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, to the knowledge of the Company none of the Company, its
Affiliates or any of their directors, officers, employees or agents has engaged
in a transaction, or other act or omission (including entering into this
Agreement and any act done or to be done in connection with this Agreement),
that has subjected, or would reasonably be expected to subject, the Company or
any of its Subsidiaries, directly or indirectly, to any penalty (including any
tax or civil penalty), fine, claim or other liability (including any liability
under a contribution notice or financial support direction (as those terms are
defined in the United Kingdom Pensions Act 2004), or any liability or amount
payable under section 75 or 75A of the United Kingdom Pensions Act 1995), that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect and there are no facts or circumstances which may give
rise to any such penalty, fine, claim, or other liability. The aggregate
unfunded liabilities, with respect to such Foreign Pension Plans would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Effective
Date, Schedule 3.11 sets forth all of the Loan Parties’ directly-owned
Subsidiaries, the jurisdiction of organization of each of such Subsidiaries
and the identity of the holders of all shares or other interests of each class
of Equity Interests of each of such Subsidiaries.

SECTION 3.12. Solvency. As of the Effective Date, both before and after giving
effect to (a) the Transactions to be consummated on the Effective Date and
(b) the payment and accrual of all fees, costs and expenses in connection
therewith, the Company and its Subsidiaries, on a consolidated basis, are and
will be Solvent.

SECTION 3.13. Disclosure. Neither any lender presentation nor any of the other
reports, financial statements, certificates or other written information
(excluding projections, financial estimates, forecasts and other forward-looking
information, and other information of a general economic or industry specific
nature) furnished by or on behalf of the Company to the Administrative Agent,
the Issuing Bank or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished or publicly available in periodic and other reports,
proxy statements and other

 

90



--------------------------------------------------------------------------------

materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission), taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood and agreed that (i) such projected financial information is
subject to significant uncertainties and contingencies, which may be beyond the
Company’s and its Subsidiaries’ control, (ii) no assurances are given that the
results forecasted in any such projected financial information will be realized
and (iii) the actual results may differ from the forecasted results set forth in
such projected financial information and such differences may be material).

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulation U.

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, to the extent required by the Security Agreements, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Encumbrances and other Liens permitted under
this Agreement and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

SECTION 3.16. Material Subsidiaries. As of the Effective Date, the direct and
indirect Domestic Subsidiaries of the Company and direct Foreign Subsidiaries of
the Company and the Subsidiary Guarantors set forth on Schedule 3.16, together
with the Company and the UK Borrower, (i) generated at least 75% of Consolidated
EBITDA during the four fiscal quarter period ended December 31, 2015 and
(ii) owned assets (other than Equity Interests in Subsidiaries) representing at
least 75% of the consolidated assets of the Company and its Subsidiaries as of
December 31, 2015. Each Compliance Certificate delivered hereunder designates as
Material Subsidiaries direct and indirect Domestic Subsidiaries of the Company
and direct Foreign Subsidiaries of the Company and the Subsidiary Guarantors
that, as of the end of the applicable fiscal quarter (in the case of a
Compliance Certificate delivered pursuant to Section 5.01(c)) or as of the date
of the applicable Permitted Acquisition after giving effect to such acquisition
on a Pro Forma Basis (in the case of a Compliance Certificate delivered in
connection with a Permitted Acquisition), together with the Company and the UK
Borrower, (i) generated at least 75% of Consolidated EBITDA during the most
recent four fiscal quarter period for which financial statements have been
provided by the Company pursuant to Section 5.01 and (ii) owned assets (other
than Equity Interests in Subsidiaries) representing at least 75% of the
consolidated assets of the Company and its Subsidiaries as of the end of such
period; provided that any Domestic Subsidiary which is the direct owner of any
Equity Interests in a Material Subsidiary shall constitute a Material Subsidiary
hereunder.

 

91



--------------------------------------------------------------------------------

SECTION 3.17. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and to the
knowledge of the Company, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any European Borrower, is not knowingly engaged in any activity that
could reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Borrower any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person to the extent
such activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions. In
respect of a Loan Party or Subsidiary that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Sect 2 paragraph 15 German
Foreign Trade Act (AWV) (Außenwirtschaftsverordnung), Section 3.17 shall only
apply to the extent that these provisions would not result in (a) any violation
of, conflict with or liability under EU Regulation (EC) 2271/96 or (b) a
violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

SECTION 3.18. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.19. Limited Conditionality Acquisitions. Immediately after the
consummation of any Limited Conditionality Acquisition financed with
Acquisition-Related Incremental Commitments, the representations and warranties
of the Loan Parties set forth in each Loan Document shall be true and correct in
all material respects on and as of the date of such Limited Conditionality
Acquisition (after giving effect to such Limited Conditionality Acquisition),
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or

 

92



--------------------------------------------------------------------------------

electronic mail transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, in form and substance
reasonably acceptable to it, fully executed copies of the Loan Documents set
forth on Exhibit B hereto.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers and the
Loan Documents as the Administrative Agent shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion. The
Administrative Agent shall also have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Eversheds LLP special English counsel to the Borrowers, and Eversheds
Faasen B.V., special Dutch counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters
relating to this Agreement as the Administrative Agent shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and, where available in such jurisdiction, good
standing in the jurisdictions of organization of the Borrowers and the Initial
Subsidiary Guarantors (including, with respect to the Dutch Borrower, an
original recent excerpt from the Netherlands Trade Register) and the
authorization of this Agreement and the Transactions consummated on the
Effective Date, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, including all of the agreements, documents
and instruments set forth in Exhibit B hereto.

(e) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and (ii) a
certificate, dated the Effective Date and signed by a Financial Officer,
certifying that as of the Effective Date, both before and after giving effect to
(a) the Transactions to be consummated on the Effective Date and (b) the payment
and accrual of all fees, costs and expenses in connection therewith, the Company
and its Subsidiaries, on a consolidated basis, are and will be Solvent.

(f) The Lenders shall have received the financial statements referenced in
Section 3.04(a) and (c).

(g) The Administrative Agent and the Lead Arrangers shall have received all fees
and other amounts due and payable by the Borrowers on or prior to the Effective
Date, including, to the extent invoiced prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

 

93



--------------------------------------------------------------------------------

(h) The Lenders shall have received all documentation and other information
requested at least 3 Business Days before the Effective Date to the extent
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
(if applicable) the Money Laundering Regulations 2003 of the United Kingdom (as
amended).

(i) The Administrative Agent shall have received from the Dutch Borrower a
confirmation by an authorized signatory of the Dutch Borrower that there is no
works council, or, if a works council is established, a confirmation that all
consultation obligations in respect of such works council have been complied
with and that positive unconditional advice has been obtained, attaching a copy
of such advice and a copy of the request for such advice.

(j) Each Borrower that is a resident for tax purposes in the United States of
America and the Administrative Agent shall have received a complete Form W-8BEN
or IRS Form W-8BEN-E (or other applicable Form W-8) from each Foreign Lender.

(k) This Agreement and the transactions contemplated hereby, shall be permitted
under the terms of the Channel Finance Loan Documents (including, without
limitation, the Channel Finance Intercreditor Agreement), the Permitted
Receivables Facility Documents (including, without limitation, the Intercreditor
Agreement) and the agreements evidencing the Vendor Trade Programs (including,
without limitation, the Intercreditor Agreement).

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. Except as set forth in Section 2.09, he
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in each
Loan Document shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Except as set forth in Section 2.09, each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

 

94



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (unless such
Letters of Credit have been cash collateralized or otherwise backed by another
letter of credit, in each case in a manner reasonably satisfactory to the
Issuing Bank and the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (who shall deliver to each Lender):

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification (other than any such
qualification with respect to the Obligations or the obligations under the
Channel Finance Credit Agreement being treated as short-term indebtedness
resulting solely from the Maturity Date or the maturity date of the Channel
Finance Credit Agreement occurring one year from the time such opinion is
delivered) or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided, that the Company
shall be deemed to have delivered the foregoing to the Administrative Agent and
the Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative Agent
and the Lenders without charge, or has been made available on the Company’s
website www.insight.com, and the delivery date therefor shall be deemed to be
the first day on which such information is available to the Administrative Agent
and the Lenders on one of such web pages; provided, further, that the Company
will promptly notify the Administrative Agent (who shall notify the Lenders) of
each posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Administrative Agent) on the applicable filing dates;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its

 

95



--------------------------------------------------------------------------------

consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the Company shall be deemed to have
delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent and the
Lenders on one of such web pages; provided, further, that the Company will
promptly notify the Administrative Agent (who shall notify the Lenders) of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 to the extent set forth in the form
of Compliance Certificate attached hereto as Exhibit C, and (iii) identifying
the Material Subsidiaries as of the end of the applicable fiscal period;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, reports setting forth the current Receivables of the Company and its
Subsidiaries as of the end of such fiscal quarter most recently ended in a
format consistent with such internally prepared Receivable reports by the
Company; provided that the format of such reports shall be in form and substance
reasonably satisfactory to the Administrative Agent (it being understood and
agreed that the form of such reports as presented to the Administrative Agent
prior to the Effective Date is in form and substance satisfactory to the
Administrative Agent);

(e) within 90 days after the beginning of each fiscal year of the Company,
consolidated financial projections for the Company and its Subsidiaries for such
fiscal year prepared in good faith;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
national securities exchanges, or distributed by the Company to its shareholders
generally, as the case may be; provided, that the Company shall be deemed to
have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the Securities and Exchange Commission and is
available on the EDGAR site at www.sec.gov or any successor government site that
is freely and readily available to the Administrative Agent and the Lenders
without charge, or has been made available on the Company’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Administrative Agent

 

96



--------------------------------------------------------------------------------

and the Lenders on one of such web pages; provided, further, that the Company
will promptly notify the Administrative Agent (who shall notify the Lenders) of
each posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, the Company agrees that it shall register the Administrative
Agent in the appropriate Company databases necessary to cause such notices to be
sent automatically to the Administrative Agent (including, without limitation,
by e-mail to e-mail addresses agreed upon by the Administrative Agent) on the
applicable filing dates;

(g) promptly following any request in writing therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended);

(h) promptly following any request in writing therefor, such other information
regarding the operations, business affairs or financial condition of the Company
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request; and

(i) concurrently with any delivery of financial statements under clauses (a) and
(b) above, for any Test Period where the calculations of the Minimum Receivables
Test, the Total Leverage Ratio, the Fixed Charge Coverage Ratio, Consolidated
EBITDA or consolidated assets for purposes of determinations of Material
Subsidiaries have been calculated on a Pro Forma Basis, the Company shall
provide to the Administrative Agent calculations in reasonable detail prepared
by a Financial Officer that demonstrate the pro forma effect of such Specified
Transactions on the Minimum Receivables Test, the Total Leverage Ratio and the
Fixed Charge Coverage Ratio and Consolidated EBITDA and consolidated assets for
purposes of determinations of Material Subsidiaries for such Test Period.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (who shall deliver to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and

(e) within ten (10) Business Days following its obtaining knowledge of
(i) issuance by the United Kingdom Pensions Regulator of a financial support
direction or a

 

97



--------------------------------------------------------------------------------

contribution notice (as those terms are defined in the United Kingdom Pensions
Act 2004) in relation to any Foreign Pension Plan, (ii) any amount is due to any
Foreign Pension Plan pursuant to Section 75 or 75A of the United Kingdom
Pensions Act 1995 and/or (iii) an amount becomes payable under section 75 or 75A
of the United Kingdom Pensions Act 1995.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except for such rights, licenses, permits,
privileges and franchises the loss of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution or other transaction permitted under
Section 6.03.

SECTION 5.04. Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, pay its Tax (including (if applicable) UK Tax) liabilities,
that, if not paid, would result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP (to the extent required thereby) and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect. No Loan Party shall be a member
of a Dutch CIT Fiscal Unity other than a Dutch CIT Fiscal Unity between the
Dutch Borrower, Insight Enterprises Holdings B.V. and Insight Enterprises
Netherlands B.V., other than with the prior written consent of the
Administrative Agent.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and casualty events excepted) except where the failure
to do so, individually or in the aggregate, would not result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that each of the Company and its
Subsidiaries may self-insure in the ordinary course of business to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or each such
Subsidiary, as applicable, operates. If at any time any Mortgaged Real Property
is located in a designated special “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Loan Parties will (i) maintain fully paid flood hazard insurance on
such Mortgaged Real Property on such terms and in such amounts as required by
The National Flood Insurance Reform Act of 1994, and (ii) provide within thirty
(30) days (or such longer period as the Administrative Agent shall agree)

 

98



--------------------------------------------------------------------------------

evidence of such coverage as Administrative Agent may reasonably request,
including, without limitation, (x) copies of any such flood insurance policies
naming the Administrative Agent as loss payee and (y) the applicable Loan
Party’s application for a flood insurance policy plus proof of premium payment,
in each case to the extent requested by the Administrative Agent.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
material dealings and transactions in relation to its business and activities.
The Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice and during reasonable business hours, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(provided that in no event shall there be more than one such visit or inspection
per calendar year except during the continuance of an Event of Default).
Notwithstanding anything to the contrary in this Section 5.06, none of the
Company or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or its designated representative) is then prohibited
by law or any agreement binding on the Company or any of its Subsidiaries or
(iii) is subject to attorney-client or similar privilege constitutes attorney
work-product. The Administrative Agent shall, upon the request of any Lender,
provide to such Lender the written report, if any, prepared by the
Administrative Agent with respect to any such visit or inspection. The
Administrative Agent shall give the Company the opportunity to participate in
any discussions with its accountants.

SECTION 5.07. Compliance with Laws. (a) The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(b) The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. In respect of a Loan Party or Subsidiary that
qualifies as a resident party domiciled in Germany (Inländer) within the meaning
of Sect 2 paragraph 15 German Foreign Trade Act (AWV)
(Außenwirtschaftsverordnung), this Section 5.07(b) shall only apply to the
extent that these provisions would not result in (a) any violation of, conflict
with or liability under EU Regulation (EC) 2271/96 or (b) a violation or
conflict with section 7 foreign trade rules (AWV) (Außenwirtschaftsverordnung)
or a similar anti-boycott statute.

SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will, and
will cause its Subsidiaries to, use the proceeds of the Loans and the Letters of
Credit, as applicable, for working capital and for general corporate purposes,
including Permitted Acquisitions. The Term Loans extended on the Amendment No. 1
Effective Date shall be used to finance a portion of the Datalink Acquisition
and the payment of fees and expenses in

 

99



--------------------------------------------------------------------------------

connection therewith. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Subsidiary Collateral Documents; Subsidiary Guarantors. The
Company shall execute or shall cause to be executed:

(a) following the date on which (i) any Person becomes a Material Subsidiary of
the Company pursuant to a Permitted Acquisition or (ii) any Person is initially
designated as a Material Subsidiary in a certificate delivered pursuant to
Section 5.01(c), in each case within thirty (30) days (or such longer period as
the Administrative Agent shall agree) following such date, if such Person is a
Domestic Subsidiary (other than a Domestic Foreign Holding Company), (a) a
Pledge Agreement (or supplement thereto) in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations with respect to all of the
Equity Interests of such Domestic Subsidiary owned by the Company and its
Domestic Subsidiaries that are Subsidiary Guarantors in substantially the form
of the Pledge Agreement(s) reaffirmed or confirmed on the Effective Date; (b) a
supplement to the Subsidiary Guarantee Agreement pursuant to which such Domestic
Subsidiary shall become a Subsidiary Guarantor; (c) a Subsidiary Security
Agreement in substantially the form reaffirmed on the Effective Date (or a
supplement thereto) pursuant to which such Domestic Subsidiary shall grant the
Administrative Agent for the benefit of the Holders of Secured Obligations, a
first priority perfected security interest in substantially all of its assets as
and to the extent provided therein, subject to Permitted Encumbrances and other
Liens permitted under this Agreement, and the other documents required thereby;
(d) a Subsidiary Pledge Agreement in substantially the form reaffirmed on the
Effective Date (or a supplement thereto) pursuant to which such Domestic
Subsidiary shall grant the Administrative Agent for the benefit of the Holders
of Secured Obligations, a first priority perfected security interest in the
Equity Interests of its direct Subsidiaries (but not in excess of 65% (in vote
and value) of all of the outstanding Equity Interests of its direct Foreign
Subsidiaries), subject to Permitted Encumbrances and other Liens permitted under
this Agreement, and the other documents required thereby; and (e) if requested
by the Administrative Agent or the Required Lenders, Collateral Documents in
respect of such Domestic Subsidiary’s owned real property located in the United
States with a value in excess of $10,000,000 (per property) that is acquired
after the Effective Date (other than any such real property subject to a Lien
permitted under Section 6.02(c) or 6.02(d)), in each case to provide the
Administrative Agent with a first priority perfected security interest therein
and Lien thereon, subject to Permitted Encumbrances and other Liens permitted
under this Agreement;

 

100



--------------------------------------------------------------------------------

(b) following the date on which (i) any Person becomes a Material Subsidiary of
the Company pursuant to a Permitted Acquisition, or (ii) any Person is initially
designated as a Material Subsidiary in a certificate delivered pursuant to
Section 5.01(c), in each case if such Person is a Foreign Subsidiary, upon the
request of the Administrative Agent, within thirty (30) days (or such longer
period of time as the Administrative Agent shall agree) following such date, a
pledge agreement or share mortgage in favor of the Administrative Agent, for the
benefit of the Holders of Secured Obligations, governed by the law of the
jurisdiction of organization of such Foreign Subsidiary with respect to 65% (in
vote and value) of all of the outstanding Equity Interests of such Foreign
Subsidiary to the extent owned by the Company or a Subsidiary Guarantor;
provided, that if at any time any such Foreign Subsidiary issues or causes to be
issued Equity Interests, such that the aggregate amount of the Equity Interests
of such Foreign Subsidiary pledged to the Administrative Agent for the benefit
of the Holders of Secured Obligations is less than 65% (in vote or value) of all
of the outstanding Equity Interests of such Foreign Subsidiary to the extent
owned by the Company or a Subsidiary Guarantor, the Company shall (A) promptly
notify the Administrative Agent of such deficiency and (B) deliver or cause to
be delivered any agreements, instruments, certificates and other documents as
the Administrative Agent may reasonably request all in form and substance
reasonably satisfactory to the Administrative Agent, in order to cause all of
the Equity Interests of such Foreign Subsidiary owned by the Company and the
Subsidiary Guarantors (but not in excess of 65% (in vote or value) of all of the
outstanding Equity Interests thereof) to be pledged to the Administrative Agent
for the benefit of the Holders of Secured Obligations; provided further, that if
at any time any such Foreign Subsidiary redeems or acquires, or causes to be
redeemed or acquired, Equity Interests in such Foreign Subsidiary, such that the
aggregate amount of the Equity Interests of such Foreign Subsidiary pledged to
the Administrative Agent, for the benefit of the Holders of Secured Obligations,
would be greater than or equal to 65% (in vote or value) of all of the
outstanding Equity Interests of such Person, taking into account such redemption
or acquisition, the Company shall (A) notify the Administrative Agent of the
intent to effect such redemption or acquisition at least thirty (30) days (or
such shorter period of time as the Administrative Agent shall agree) prior to
the effectiveness thereof, and (B) the Administrative Agent shall, on or prior
to the date of such redemption or acquisition, deliver or cause to be delivered
any agreements, instruments, certificates and other documents as the Company may
reasonably request, all in form and substance reasonably satisfactory to the
Company and the Administrative Agent, evidencing a release of a sufficient
number of the Equity Interests of such Foreign Subsidiary, taking into account
such redemption or acquisition, from any pledge, mortgage, lien or other
encumbrance imposed under the Pledge Agreements, Security Agreement and other
Collateral Documents such that, taking into account such Equity Interests
redeemed or acquired and such Equity Interests released, the aggregate Equity
Interests in such Foreign Subsidiary that remain subject to any such pledge,
mortgage or encumbrance do not exceed 65% (in vote or value) of all of the
outstanding Equity Interests in such Foreign Subsidiary; and

(c) in any such case as provided above in this Section 5.09 the Company shall
deliver or cause to be delivered to the Administrative Agent all such Pledge
Agreements, supplements to the Subsidiary Guarantee Agreement, Security
Agreements and other Collateral Documents, together with appropriate corporate
resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect

 

101



--------------------------------------------------------------------------------

the Lien of such pledge) in each case in form and substance reasonably
satisfactory to the Administrative Agent, and the Administrative Agent shall be
reasonably satisfied that it has a first priority perfected pledge of or charge
over the Collateral related thereto, in each case, subject to the exceptions and
limitations set forth in the Loan Documents and Permitted Encumbrances and other
Liens permitted under this Agreement.

Notwithstanding the foregoing requirements of this Section 5.09:

(i) all of the Equity Interests of a European Borrower and the Subsidiaries of
the Company that directly or indirectly own the Equity Interests of such
European Borrower (other than Insight Enterprises C.V.) shall be pledged to the
Administrative Agent to secure the Secured Obligations owing by such European
Borrower and each other European Borrower; and

(ii) no Receivables Entity shall be required to enter into the Subsidiary
Guarantee Agreement, the Subsidiary Security Agreement, the Subsidiary Pledge
Agreement or any other Collateral Document or otherwise guaranty the Secured
Obligations or grant security interests in its property to the Administrative
Agent hereunder or in connection herewith so long as such Receivables Entity is
subject to a Permitted Receivables Facility.

Notwithstanding the foregoing requirements of this Section 5.09, the Company
shall promptly give notice to the Administrative Agent (which shall promptly
deliver such notice to the Lenders) in the event that any real property of any
Loan Party qualifies as Mortgaged Real Property. The Loan Parties shall provide
all information reasonably requested by the Administrative Agent (or by any
Lender upon written notice by such Lender to the Company and the Administrative
Agent) to conduct flood due diligence and flood insurance compliance with
respect to any Mortgaged Real Property. Notwithstanding anything herein to the
contrary, no mortgage, deed of trust or other agreement which conveys or
evidences a Lien in such real property in favor of the Administrative Agent for
the benefit of the Holders of Secured Obligations will be recorded (and neither
the Administrative Agent or the Required Lenders shall request that any Loan
Party grant such a Lien on such real property) with respect to any real property
of the Loan Parties pursuant to this Section 5.09 or under any other Loan
Document unless the Lenders shall have received (i) written notice thereof at
least 30 days prior to such recording and (ii) the other deliverables required
pursuant to the immediately preceding sentence.

SECTION 5.10. Post-Closing Covenant. Notwithstanding the delivery requirements
set forth in the Loan Documents, the parties hereto hereby agree to the
following timing requirements in respect of the following deliveries: within
thirty (30) days of the Effective Date (as such period may be extended by the
Administrative Agent in its sole discretion), the Company shall cause to be
delivered to the Administrative Agent the documents, certificates and other
items set forth in Section I of the list of closing documents set forth in
Exhibit B, in each case in form and substance reasonably acceptable to the
Administrative Agent.

 

102



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (unless such Letters of Credit
have been cash collateralized or otherwise backed by another letter of credit,
in each case in a manner reasonably satisfactory to the Issuing Bank and the
Administrative Agent) and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness
that (unless such excess amount is separately permitted under this Section 6.01)
do not increase the outstanding principal amount thereof (other than by the
amount of any unpaid accrued or capitalized interest thereon or any fees,
premiums or expenses incurred in the extensions, renewals, refinancings and
replacements thereof);

(c) Indebtedness owing by (i) the Company to any Subsidiary, (ii) any European
Borrower to any Subsidiary, (iii) any Foreign Subsidiary to a European Borrower
so long as the aggregate principal amount of all such Indebtedness under this
clause (iii) (excluding any Indebtedness in connection with Cash Pooling
Arrangements) at no time exceeds $50,000,000 in the aggregate, or (iv) to the
extent not governed by clause (i) through (iii), any Subsidiary to the Company
or any other Subsidiary; provided, that Indebtedness of any Foreign Subsidiary
to the Company or any Subsidiary Guarantor shall be subject to Section 6.04;

(d) Guarantees by (i) the Company of Indebtedness owing by a Subsidiary,
(ii) any European Borrower of Indebtedness owing by a Foreign Subsidiary so long
as the aggregate principal amount of Indebtedness being guaranteed and subject
to this clause (ii) does not exceed $25,000,000 at any time, or (iii) to the
extent not governed by clauses (i) or (ii), a Subsidiary of Indebtedness owing
by the Company or any other Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01 and (B) Guarantees by the Company
or any Subsidiary Guarantor of Indebtedness of any Foreign Subsidiary shall be
subject to Section 6.04;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than by the amount of any unpaid, accrued or
capitalized interest thereon or any fees, premiums or interest expenses incurred
in the extensions, renewals and replacements thereof); provided, that (i) such
Indebtedness is incurred prior to or within 180 days

 

103



--------------------------------------------------------------------------------

after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided, that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate principal amount of $250,000,000 at any
time outstanding;

(g) Indebtedness of the Company or any of its Subsidiaries incurred pursuant to
Vendor Trade Programs;

(h) Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.09;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition or other investment permitted under Section 6.04 which was
not incurred in contemplation of such Permitted Acquisition or other investment,
so long as, determined on a Pro Forma Basis, the addition of such Indebtedness
to the consolidated Indebtedness of the Company and its Subsidiaries does not
cause an Event of Default under Section 6.10 or any other term or provision of
this Agreement;

(j) Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification related to sales or goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the disposition of any business, assets or Subsidiary of the Company;

(k) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid, customs, government, judgment, appeal and surety bonds and
other obligations of a similar nature, in each case in the ordinary course of
business;

(l) Indebtedness representing deferred compensation to employees of the Company
or any of its Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 6.04;

(n) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
promptly repaid;

(o) Indebtedness in respect of Swap Agreements not prohibited hereunder;

(p) Indebtedness of any Loan Party incurred pursuant to Contract Payment Sales;

 

104



--------------------------------------------------------------------------------

(q) Indebtedness owing by Foreign Subsidiaries to non-Affiliates, so long as the
aggregate outstanding principal amount thereof at no time exceeds $30,000,000,
together with (but without duplication of) all Guarantees thereof by the Company
or any Subsidiary thereof;

(r) Indebtedness arising in favor of depositary institutions in respect of
currency fluctuations or overdrafts under any Cash Pooling Arrangement, so long
as the aggregate outstanding principal amount thereof at no time exceeds
$10,000,000;

(s) Indebtedness outstanding under the Channel Finance Credit Agreement, so long
as the aggregate outstanding principal amount thereof at no time exceeds
$325,000,000; provided, that the aggregate principal amount of the Indebtedness
under such Channel Finance Credit Agreement may be increased in an aggregate
additional principal amount not to exceed $25,000,000, in accordance with an
expansion feature under the Channel Finance Credit Agreement;

(t) other unsecured Indebtedness of the Company or any Subsidiary Guarantor not
governed by clauses (a) through (s) of this Section 6.01 so long as (i) (A) the
Total Leverage Ratio does not exceed the applicable maximum Total Leverage Ratio
set forth in Section 6.10 minus 0.25 and (B) the Company shall be in compliance
with the financial covenants set forth in Section 6.10(b) and (c), in each case,
determined on a Pro Forma Basis after giving effect to such incurrence and the
application of proceeds thereof, recomputed as of the last day for the most
recently ended fiscal quarter of the Company for which financial statements are
available and (ii) the final scheduled maturity of such Indebtedness is not
prior to the date that is 91 days after the Maturity Date;

(u) other Indebtedness not governed by clauses (a) through (t) of this
Section 6.01 so long as the aggregate outstanding principal amount thereof at no
time exceeds $50,000,000;

(v) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(w) Indebtedness arising as a result of a Dutch CIT Fiscal Unity; and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the Company shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

 

105



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) and (ii) except as
otherwise permitted hereunder, such Lien shall secure only those obligations
which it secures on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, and (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto); provided that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates so
long as such financings and Liens are otherwise permitted hereunder;

(e) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (b), (c) or (d) above;
provided, that (i) such Indebtedness is not secured by any additional assets and
(ii) except as otherwise permitted hereunder, the amount of such Indebtedness
secured by any such Lien is not increased (other than by the amount of any
unpaid accrued or capitalized interest thereon or any fees, premiums or expenses
incurred in the extensions, renewals, refinancings and replacements thereof);

(f) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.09;

(g) Liens in connection with or to secure Indebtedness permitted under
Section 6.01 that arise under Permitted Receivables Facilities or Vendor Trade
Programs so long as the parties to each such Permitted Receivables Facility or
Vendor Trade Program are bound by, and such Liens are subject to, the
Intercreditor Agreement;

(h) Liens that are contractual rights of set-off;

 

106



--------------------------------------------------------------------------------

(i) licenses, sublicenses, leases or subleases granted to or from others that do
not interfere in any material respect with the business of the Company and its
Subsidiaries taken as a whole;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(k) Liens on Contract Payments (and related equipment, as applicable) and
related proceeds arising in favor of a Contract Payment Purchaser in connection
with a Contract Payment Sale;

(l) Liens securing Indebtedness permitted under Section 6.01(q);

(m) Liens on deposit accounts subject to Cash Pooling Arrangements securing
Indebtedness permitted under Section 6.01(r);

(n) Liens securing obligations outstanding under the Channel Finance Credit
Agreement so long as (i) Indebtedness under the Channel Finance Credit Agreement
is permitted under Section 6.01(s), (ii) such Liens do not extend to (A) any
asset of the Company or any Domestic Subsidiary that is not subject to Lien in
favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, or (B) any Equity Interest in, or any asset of, any Foreign
Subsidiary and (iii) the parties to the Channel Finance Credit Agreement are
bound by, and such Liens are subject to, the Intercreditor Agreement and the
Channel Finance Intercreditor Agreement;

(o) other Liens securing obligations in an aggregate outstanding principal
amount at any time not to exceed $50,000,000;

(p) assignments or sales of any accounts receivable permitted under Section
6.03(e), (f), (k) or (m);

(q) any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Company
or any Subsidiary as lessees in the ordinary course of business; and

(r) Liens arising as a result of a Dutch CIT Fiscal Unity.

SECTION 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise make any disposition of its property or the Equity Interests of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(a) the Company and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

(b) the Company and its Subsidiaries may sell, transfer or otherwise dispose of
excess, damaged, obsolete or worn out assets and scrap in the ordinary course of
business;

 

107



--------------------------------------------------------------------------------

(c) the Company and its Subsidiaries may enter into and consummate Permitted
Acquisitions and other investments permitted by Section 6.04 (provided that any
such Person or division or line of business so acquired is engaged in a type of
business that complies with the requirements of the last sentence of this
Section 6.03);

(d) (i) any Person may merge into the Company in a transaction where the Company
is the survivor thereof, (ii) any Person (other than the Company) may merge into
a Subsidiary Guarantor where such Subsidiary Guarantor is the survivor thereof,
(iii) any Person (other than the Company or a Subsidiary Guarantor) may merge
into any European Borrower where such European Borrower is the survivor thereof,
(iv) any Person (other than a Loan Party) may merge into any other Foreign
Subsidiary and (v) any Immaterial Subsidiary may merge into any other Immaterial
Subsidiary;

(e) (i) the Company may sell or transfer assets to any Subsidiary Guarantor,
(ii) any Subsidiary may sell or transfer assets to the Company or any Subsidiary
Guarantor, (iii) any European Borrower may sell or transfer assets to any
Foreign Subsidiary so long as the aggregate consideration for all such sales and
transfers governed by this clause (iii) does not exceed $30,000,000 at any time,
and (iv) to the extent not governed by clauses (i) through (iii) above, any
Foreign Subsidiary or Immaterial Subsidiary may sell or transfer assets to the
Company or any other Subsidiary;

(f) the Company or any Subsidiary may (i) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $250,000,000) and (ii) sell or discount, in each case without recourse
and in the ordinary course of business, overdue accounts receivable arising in
the ordinary course of business, in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(g) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, any Subsidiary that is not a
Borrower may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders;

(h) the Company or any Subsidiary may (i) sell or dispose of cash or Permitted
Investments in the ordinary course of business, (ii) license intellectual
property in the ordinary course of business and (iii) dispose of or abandon
intellectual property that is, in the reasonable judgment of the Company, no
longer economically practicable to maintain or useful in the conduct of the
business of the Company and its Subsidiaries taken as a whole;

(i) any sale of assets pursuant to a Sale and Leaseback Transaction permitted by
Section 6.09;

(j) any lease or sub-lease of property in the ordinary course of business that
would not materially interfere with the required use of such property by the
Company or its Subsidiaries;

 

108



--------------------------------------------------------------------------------

(k) any sale or assignment of Contract Payments (and related leased equipment
and related receivables and proceeds, as applicable) and any lease of such
related equipment pursuant to a Contract Payment Sale;

(l) any Subsidiary (other than a European Borrower) may enter into and
consummate any merger, dissolution, liquidation or consolidation, the purpose of
which is to effect an asset sale or other disposition otherwise permitted under
this Section 6.03; and

(m) the Company or any Subsidiary may engage in a sale, lease, transfer or other
disposition of any assets not described above so long as such assets, when taken
together with all other assets sold, leased, transferred or otherwise disposed
of pursuant to this clause (m) in any fiscal year, does not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries.

In addition to the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business if as a
result thereof the general nature of the business of the Company and its
Subsidiaries taken as a whole would be substantially changed from the general
nature of the business of the Company and its Subsidiaries on the Effective
Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, Guarantee any obligations of, or make or
permit to exist any investment in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each, an “Investment”), except:

(a) Permitted Acquisitions; provided, that the Company shall comply with
Section 5.09 following any such Permitted Acquisition within the times required
thereby;

(b) Permitted Investments;

(c) existing Investments in Subsidiaries and other investments in existence on
the date hereof and described in Schedule 6.04;

(d) Investments made by the Company and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that the aggregate amount of such
investments by the Company and Subsidiary Guarantors in Foreign Subsidiaries
(together with outstanding intercompany loans and other Investments permitted
under the first proviso to paragraph (e) below and outstanding Guarantees
permitted under the first proviso to paragraph (f) below) shall not exceed
$150,000,000 at any time outstanding; provided, further, that Investments made
by the European Borrowers in Equity Interests in their respective Foreign
Subsidiaries shall not exceed $25,000,000 at any time outstanding;

(e) loans or advances and other Investments made by the Company to or in any
Subsidiary and made by any Subsidiary to or in the Company or any other
Subsidiary; provided that the amount of such loans and advances and other
Investments made by the Company and

 

109



--------------------------------------------------------------------------------

Subsidiary Guarantors to or in Foreign Subsidiaries (together with outstanding
investments permitted under the first proviso to paragraph (d) above and
outstanding Guarantees permitted under the first proviso to paragraph (f) below)
shall not exceed $150,000,000 at any time outstanding; provided, further, that
loans made by the European Borrowers to Foreign Subsidiaries shall be limited by
Section 6.01; and no such loan or advance shall contravene the provisions of
Section 151 of the English Companies Act 1985;

(f) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Foreign Subsidiaries
(excluding the Obligations) that is Guaranteed by the Company or any Subsidiary
Guarantor (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding intercompany loans permitted
under the first proviso to paragraph (e) above) shall not exceed $150,000,000 at
any time outstanding; provided, further, that guarantees made by the European
Borrowers in respect of Foreign Subsidiaries shall be limited by Section 6.01;

(g) Guarantees by the Company or any Subsidiary of operating leases or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Company or any Subsidiary in the ordinary course of business;

(h) accounts receivable and extensions of trade credit in the ordinary course of
business;

(i) Investments of the Company or any Subsidiary under Swap Agreements permitted
hereunder;

(j) loans and advances to employees, officers and directors of the Company or
any of its Subsidiaries in the ordinary course of business in an aggregate
principal amount (for the Company and all Subsidiaries) not to exceed $2,500,000
at any one time outstanding;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business not
to exceed $2,500,000 at any one time outstanding;

(m) other Investments (whether in capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing), loans or advances, Guarantees or other investments and
interests) not exceeding $50,000,000 at any time outstanding (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective investment not to exceed the original amount invested);

(n) so long as no Default exists at the time thereof, other Investments (whether
in capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing), loans or
advances, Guarantees or other investments

 

110



--------------------------------------------------------------------------------

and interests), so long as on the date of such Investment, giving effect to any
such Investment, the Total Leverage Ratio does not exceed 2.25 to 1.00
(determined on a Pro Forma Basis after giving effect to the applicable
Investment, recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available);

(o) promissory notes and other noncash consideration received by the Company or
any Subsidiary in connection with any disposition permitted hereunder;

(p) so long as no Default exists at the time thereof, Investments to the extent
that payment for such Investments is made with Qualified Equity Interests of the
Company or with net proceeds of any issuance of Qualified Equity Interests of
the Company; and

(q) Investments made by any Loan Party to any Subsidiary that is not a Loan
Party consisting of intercompany advances arising from cash management, tax and
accounting operations of the Company and it Subsidiaries, not to exceed
$20,000,000 in the aggregate at any time outstanding.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and make
Restricted Payments with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) (i) Subsidiaries may declare and make
Restricted Payments ratably with respect to their Equity Interests, and (ii) a
Subsidiary may make distributions to allow for the payment of any U.S. federal,
state, local, or non-U.S. Taxes (including UK Tax) that are due and payable by
any group of corporations that includes the Subsidiary and with which the
Subsidiary joins in filing any consolidated, combined, unitary, or similar tax
returns, determined as if the Subsidiary filed such tax returns separately as
the parent of an affiliated (or similar) group that included the Subsidiary and
its subsidiaries, (c) so long as no Default exists at the time thereof, the
Company may redeem, repurchase, acquire or retire (i) any of its outstanding
Equity Interests during the term of this Agreement so long as the Total Leverage
Ratio is less than 2.25 to 1.00 (determined on a Pro Forma Basis after giving
effect to the applicable redemption, repurchase, acquisition or retirement,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available) and (ii) to the extent the
Company is unable to satisfy the Total Leverage Ratio requirement set forth in
the foregoing clause (i), any of its outstanding Equity Interests during the
term of this Agreement in an aggregate amount not to exceed $100,000,000 (with
the understanding that this $100,000,000 basket is separate from the basket
provided in the foregoing clause (i) and only available when the clause
(i) basket is unavailable), and (d) the Company may declare and pay
distributions and dividends on its Equity Interests; provided, that, with
respect to the foregoing clause (d), (1) no Default shall exist immediately
before or immediately after giving effect to such distributions and dividends or
be

 

111



--------------------------------------------------------------------------------

created as a result thereof and (2) each cash dividend declared by the Company
shall be made within 90 days of the declaration thereof.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are on terms substantially as favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and any of its
Subsidiaries not involving any other Affiliate that are otherwise permitted
hereunder, (c) transactions between or among the Foreign Subsidiaries not
involving any other Affiliate, (d) reasonable and customary fees and indemnities
paid to members of the boards of directors or other governing body of the
Company and its Subsidiaries, (e) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership or other employee
benefit plans or programs approved by the board of directors of the Company
(including an authorized committee thereof), (f) the grant of stock options,
restricted stock, other stock-based awards or similar rights to officers,
employees, consultants and directors of the Company pursuant to plans approved
by the board of directors of the Company (including an authorized committee
thereof) and the payment of amounts or the issuance of securities pursuant
thereto; and (g) any transaction expressly permitted under this Article VI.

SECTION 6.08. Restrictive Agreements; Receivables Entities. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification, in each case
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or other assets pending such sale, provided
such restrictions and conditions apply only to the Subsidiary or other assets
that are to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or Vendor Trade Programs or to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vii) the foregoing shall not apply to restrictions and
conditions imposed by

 

112



--------------------------------------------------------------------------------

the Channel Finance Loan Documents, (viii) the foregoing shall not apply to
restrictions and conditions contained in agreements of any Person that becomes a
Subsidiary or is merged into or consolidated with the Company or any Subsidiary
or agreements assumed from any Person in connection with the acquisition of
assets by the Company or any Subsidiary of such Person after the date hereof,
provided that such agreements exist at the time such Person becomes a Subsidiary
or such agreements are assumed and in each case are not created in contemplation
of or in connection with such Person becoming a Subsidiary or the agreements
being assumed and (ix) the foregoing shall not apply to restrictions or
conditions imposed by an agreement evidencing Indebtedness permitted under this
Agreement so long as such restrictions and conditions permit the financings
evidenced by the Loan Documents (including all grants of Collateral in
connection herewith and all payments of principal, interest, fees, costs and
expenses required hereby), and so long as such restrictions and conditions,
taken as a whole, are not more restrictive or limiting than those set forth in
the Loan Documents (with the understanding that customary covenants in public
debt or Rule 144A offerings shall not be deemed to be more restrictive). No
Receivables Entity shall be bound by any provision of this Article VI so long as
it constitutes a Receivables Entity and is subject to a Permitted Receivables
Facility.

SECTION 6.09. Sale and Leaseback Transactions. The Company will not, and will
not will permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (i) those properties listed in Schedule 6.09, (ii) those
assets approved by the Administrative Agent in its reasonable discretion, and
(iii) any other sale or transfer of any fixed or capital assets by the Company
or any Subsidiary; provided, however, that the aggregate outstanding principal
amount of Attributable Debt resulting from such transactions under this clause
(iii) shall not exceed $50,000,000 at any time.

SECTION 6.10. Financial Covenants.

(a) Maximum Total Leverage Ratio. As of the last day of each fiscal quarter of
the Company, the Total Leverage Ratio shall not exceed 3.00 to 1.00; provided,
that after a Qualified Acquisition has been consummated, the Total Leverage
Ratio shall not exceed (i) 3.50 to 1.00 as of the last day of any fiscal quarter
for the four fiscal quarter period beginning with the fiscal quarter in which a
Qualified Acquisition is consummated (the “First Period”), (ii) 3.25 to 1.00 as
of the last day of any fiscal quarter for the four fiscal quarter period
immediately succeeding the First Period and (iii) reverting to 3.00 to 1.00 as
of the last day of any fiscal quarter ending thereafter.

(b) Minimum Fixed Charge Coverage Ratio. As of the last day of each fiscal
quarter of the Company, the Fixed Charge Coverage Ratio shall not be less than
1.25 to 1.00.

(c) Minimum Receivables Amount. As of the last day of each fiscal quarter of the
Company, the Receivables Amount shall not be less than or equal to the aggregate
outstanding principal amount of Consolidated Funded Indebtedness at such time
(the “Minimum Receivables Test”).

 

113



--------------------------------------------------------------------------------

SECTION 6.11. Channel Finance Loan Documents. The Company shall cause (i) the
Channel Finance Collateral (as defined in the Channel Finance Intercreditor
Agreement) to be identical in scope to the Collateral (other than with respect
to Foreign Assets) and (ii) the obligors on the Channel Finance Obligations (as
defined in the Channel Finance Intercreditor Agreement) to be identical in scope
to the obligors on the Secured Obligations (other than with respect to Foreign
Subsidiaries). The Company shall provide the Administrative Agent with a copy of
any new material Channel Finance Loan Document or any material amendment,
waiver, consent, or other modification to or under any material Channel Finance
Loan Document no later than five (5) Business Days after its effectiveness (or
such longer period as the Administrative Agent may agree).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) (i) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise or (ii) the Company shall fail to pay
any reimbursement obligation in respect of any LC Disbursement within three
Business Days after the date the same shall become due and payable;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02(a), 5.03 (solely with respect to any Borrower’s
existence), 5.08, 5.10 or in Article VI;

(e) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or in any other Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and

 

114



--------------------------------------------------------------------------------

as the same shall become due and payable (subject to any applicable grace period
with respect thereto, if any, set forth in the agreement evidencing such
Material Indebtedness);

(g) any event or condition (other than, with respect to Indebtedness consisting
of a Swap Agreement, termination events or equivalent events pursuant to the
terms of such Swap Agreement not arising as a result of a default by the Company
or any Subsidiary thereunder) occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) Indebtedness which has been converted
into Qualified Equity Interests in accordance with its terms and such conversion
is permitted hereunder, (iii) any breach or default that is (x) remedied by the
Company or the applicable Subsidiary or (y) waived (including in the form of an
amendment) by the required holders of the applicable item of Indebtedness, in
either case, (x) prior to acceleration of Loans and Commitments pursuant to this
Article VII and (y) so long as after giving effect to such waiver or remedy the
holders of the applicable item of Indebtedness or any trustee or agent on its or
their behalf may no longer cause such Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, or (iv) any voluntary termination of the Channel Finance
Credit Agreement pursuant to Section 3.2.1 thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, administrative,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed or unwithdrawn for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered or, with
respect to the Dutch Borrower, such proceeding can no longer be dismissed (in
kracht van gewijsde);

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment or arrangement for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

115



--------------------------------------------------------------------------------

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $20,000,000 (to the extent not paid or covered by a valid and
binding policy of insurance in favor of the Company or the applicable Subsidiary
with respect to which the related insurer has been notified of a claim for
payment and has not disputed such claim) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in liability of the Company and its Subsidiaries in an aggregate
amount exceeding $20,000,000;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document shall fail to remain in full
force or effect against the Company or any Subsidiary or any action shall be
taken or shall be failed to be taken by the Company or any Subsidiary to
discontinue or to assert the invalidity or unenforceability of, or which results
in the discontinuation or invalidity or unenforceability of, any Loan Document
or any Lien in favor of the Administrative Agent under the Loan Documents (with
respect to Collateral having an aggregate book value in excess of $20,000,000),
or such Lien (with respect to Collateral having an aggregate book value in
excess of $20,000,000) shall not have the priority contemplated by the Loan
Documents, in each case except (i) as a result of the sale, transfer or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) any action taken by the Administrative Agent to release any
such security interest in compliance with the provisions of this Agreement or
any other Loan Document, or (iii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates or other instruments
delivered to it under a Loan Document; or

(o) any of the Borrowers or the Subsidiaries shall have been notified that any
of them has, in relation to a Foreign Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Foreign Pension Plans, in each
case, that would reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any such principal or face amount not so declared to be due
and payable or required to be prepaid may thereafter be declared to be due and
payable or required to be prepaid), and thereupon the

 

116



--------------------------------------------------------------------------------

principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to a Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, or shall be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity, (d) where the Administrative Agent is required or
deemed to act as a trustee in respect of any Collateral over which a security
interest has been created pursuant to a Loan Document expressed to be governed
by the laws of England and Wales, the obligations and liabilities of the
Administrative Agent to the Credit Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law, and (e) to the
extent that English law is applicable to the duties of the Administrative Agent
under any of the Loan Documents, Section 1 of the Trustee Act 2000 of the United
Kingdom shall not apply to the duties of the Administrative Agent in relation to
the trusts constituted by that Loan Document, where there are inconsistencies
between the Trustee Act 1925 or the Trustee Act 2000 of the United Kingdom and
the provisions of this Agreement or such Loan Document, the

 

117



--------------------------------------------------------------------------------

provisions of this Agreement shall, to the extent permitted by applicable law,
prevail and, in the case of any inconsistency with the Trustee Act 2000 of the
United Kingdom, the provisions of this Agreement shall constitute a restriction
or exclusion for the purposes of the Trustee Act 2000 of the United Kingdom.
Nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vi) the perfection or priority of any Lien securing the
Obligations.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company (which consent shall not be required if an Event of Default has occurred
and is continuing under clauses (a), (b), (h), (i) or (j) of Article VII) to
appoint a successor. If no successor shall have been so appointed by the
Required

 

118



--------------------------------------------------------------------------------

Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into the Collateral Documents and to take all
action contemplated thereby. Each Lender agrees that no one (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Holders of Secured Obligations upon the terms of
the Collateral Documents. In the event that any collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such collateral in favor
of the Administrative Agent on behalf of the Lenders. The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
permit the release of any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 11.02(c); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Documents; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of collateral pursuant hereto.

The Company may request that the Administrative Agent release its security
interest in Receivables originated by any Subsidiary merging into a Receivables
Seller. If the

 

119



--------------------------------------------------------------------------------

Company delivers a written certification to the Administrative Agent certifying
that (i) no Event of Default is then outstanding, (ii) the applicable Subsidiary
(or its successor) has merged (or substantially concurrently therewith is
merging) with a Receivables Seller, with a Receivables Seller being the survivor
thereof, and (iii) such Receivables, once released from the Administrative
Agent’s security interest, will qualify as eligible receivables (subject to the
requirements and conditions for qualification contained in the applicable
Permitted Receivables Facility Documents) under a Permitted Receivables
Facility, then the Administrative Agent shall promptly after its receipt of such
written certification release its security interest in such Receivables. Prior
to giving effect to any such release, the Administrative Agent shall be entitled
to receive copies of the documentation evidencing any such merger (including
documentation certified by the applicable secretary of state or comparable
Governmental Authority). No such release shall occur if an Event of Default is
then outstanding.

Each Lender hereby authorizes the Administrative Agent on the Effective Date to
enter into Amendment No. 1 to Amended and Restated Intercreditor Agreement,
dated as of the date hereof, among the Company, the Administrative Agent and the
Channel Finance Collateral Agent and to take all actions with respect to the
Channel Finance Intercreditor Agreement (as amended), as contemplated hereunder
or thereunder.

The Dutch Borrower hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent an amount equal to the aggregate amount payable by it
and the UK Borrower from time to time in respect of their Secured Obligations.
This payment undertaking of the Dutch Borrower to the Administrative Agent is
hereinafter to be referred to as the “Dutch Parallel Debt”.

The Dutch Parallel Debt will be payable in the currency or currencies of the
corresponding Secured Obligations.

Any obligation under the Dutch Parallel Debt shall become due and payable
(opeisbaar) as and when and to the extent one or more of the corresponding
Secured Obligations become due and payable. The parties hereto agree that a
Default in respect of the Secured Obligations entered into by the Dutch Borrower
or the UK Borrower shall constitute a default (verzuim) within the meaning of
Article 3:248 Dutch Civil Code with respect to the Dutch Parallel Debt as well
without any notice being required therefor.

Each of the parties hereto acknowledges that:

(i) each Dutch Parallel Debt constitutes an undertaking, obligation and
liability of the Dutch Borrower to the Administrative Agent which is separate
and independent from, and without prejudice to, the Secured Obligations; and

(ii) each Dutch Parallel Debt represents the Administrative Agent’s own separate
and independent claim (eigen en zelfstandige vordering) to receive payment of
the Dutch Parallel Debt from the Dutch Borrower,

it being understood that the amount which may become payable by the Dutch
Borrower, respectively, as the Dutch Parallel Debt shall never exceed the total
of

 

120



--------------------------------------------------------------------------------

the amounts which are payable by it and the UK Borrower under the Secured
Obligations.

For the avoidance of doubt, the Dutch Borrower, the UK Borrower and the
Administrative Agent confirm that the claims of the Administrative Agent against
the Dutch Borrower in respect of the Dutch Parallel Debt and the claims of any
one or more of the Holders of Secured Obligations against the Dutch Borrower and
the UK Borrower in respect of the Secured Obligations payable by the Dutch
Borrower and the UK Borrower to such Holders of Secured Obligations do not
constitute common property (gemeenschap) within the meaning of article 3:166
Dutch Civil Code and that the provisions relating to common property shall not
apply. If, however, it shall be held that such claim of the Administrative Agent
and such claims of any one or more of the Holders of Secured Obligations do
constitute common property and the provisions relating to common property do
apply, the parties agree that the applicable provisions of the Credit Agreement
and the Intercreditor Agreement shall constitute the administration agreement
(beheersregeling) within the meaning of article 3:168 Dutch Civil Code.

To the extent the Administrative Agent irrevocably (onaantastbaar) receives any
amount in payment of any Dutch Parallel Debt, the Administrative Agent shall
distribute such amount among the Holders of Secured Obligations that are
creditors of the corresponding Secured Obligations in accordance with the
applicable provisions of the Credit Agreement and the Intercreditor Agreement.
The Dutch Borrower, the UK Borrower and the Administrative Agent agree that upon
irrevocable receipt by the Administrative Agent of any amount in payment of the
Dutch Parallel Debt (a “Received Amount”), the corresponding Secured Obligations
shall be reduced by amounts totaling an amount equal to the Received Amount (a
“Deductible Amount”) in the manner as if the Deductible Amount were received as
payment of the relevant Secured Obligations on the date of receipt by the
Administrative Agent of the Received Amount.

The parties hereto acknowledge and agree that, for purposes of a Dutch pledge,
any resignation by the Administrative Agent is not effective until its rights
under the Dutch Parallel Debt are assigned to the successor Administrative
Agent.

No Person identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Syndication Agent”,
“Documentation Agent” or a “Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
if such Person is a Lender, those applicable to all Lenders as such. Without
limiting the foregoing, no Person identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Syndication Agent”, “Documentation Agent” or a “Lead Arranger” shall have
or be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender. In addition to the agreement set forth above, each of the Lenders
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

With respect to any Collateral Documents governed by the laws of France, each
Lender and the Issuing Bank hereby appoint, pursuant to the provisions of
Article 2328-1 of the French Civil Code, the Administrative Agent to take,
register, administer and enforce any security interest which is expressed to be
governed by the laws of France for the account of the

 

121



--------------------------------------------------------------------------------

Lenders and such Issuing Bank and such Lenders and the Issuing Bank further
confirm that their Affiliates accept such appointment by separate deed.

For the purposes of taking and ensuring continuing validity of any Collateral
Documents governed by the laws of Germany, the Company agrees to enter into or,
as the case may be, to confirm a separate German-law governed parallel debt
undertaking. The Administrative Agent shall administer and hold as fiduciary
agent (Treuhänder) such parallel debt undertaking and any security interest
which is expressed to be governed by the laws of Germany, in each case in
its own name and for the account of the Administrative Agent, the Lenders and
the Issuing Bank. With respect to any Collateral Documents governed by the laws
of Germany, each Lender and the Issuing Bank hereby authorizes in its own name
and on its own behalf the Administrative Agent to take, register, administer and
enforce any security interest and to agree to execute and release the Collateral
Documents governed by the laws of Germany and to amend, supplement, and
otherwise modify any such document (including the execution of any lower ranking
pledge document). The Administrative Agent is released from the restrictions
under §181 of the German Civil Code or comparable provisions of foreign law and
has the right to delegate this power of attorney.

The Holders of Secured Obligations hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other applicable jurisdictions, or (b) at any
other sale, foreclosure or acceptance of collateral in lieu of debt conducted by
(or with the consent or at the direction of) the Administrative Agent (whether
by judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Credit Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Credit Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without

 

122



--------------------------------------------------------------------------------

giving effect to the limitations on actions by the Required Lenders contained in
Section 11.02 of this Agreement), (iv) the Administrative Agent on behalf of
such acquisition vehicle or vehicles shall be authorized to issue to each of the
Credit Parties, ratably on account of the relevant Obligations which were credit
bid, interests, whether as equity, partnership, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Credit Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Credit Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Credit Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Credit Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Credit Party shall execute such documents and
provide such information regarding the Credit Party (and/or any designee of the
Credit Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Revolving Commitments shall automatically and without further act be terminated
as provided in Article VII and (ii) the Revolving Lenders shall automatically
and without further act be deemed to have made reciprocal purchases of interests
in the Designated Obligations such that, in lieu of the interests of each
Revolving Lender in the particular Designated Obligations that it shall own as
of such date and immediately prior to the CAM Exchange, such Revolving Lender
shall own an interest equal to such Revolving Lender’s CAM Percentage in each
Designated Obligation. Each Revolving Lender, each person acquiring a
participation from any Revolving Lender as contemplated by Section 11.04 and
each Borrower hereby consents and agrees to the CAM Exchange. Each Borrower and
each Revolving Lender agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Revolving Lenders after
giving effect to the CAM Exchange, and each Revolving Lender agrees to surrender
any promissory notes originally received by it hereunder to the Administrative
Agent against delivery of any promissory notes so executed and delivered;
provided that the failure of any Borrower to execute or deliver or of any
Revolving Lender to accept any such promissory note, instrument or document
shall not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect

 

123



--------------------------------------------------------------------------------

of the Designated Obligations shall be distributed to the Revolving Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph).

(c) In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the applicable
Borrower, then (a) each Revolving Lender shall, in accordance with Section
2.05(d), promptly purchase from the Issuing Bank a participation in such LC
Disbursement in the amount of such Revolving Lender’s Tranche Percentage of such
LC Disbursement (without giving effect to the CAM Exchange), (b) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable Revolving Lenders, and the Revolving Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that each Revolving Lender shall own an interest
equal to such Revolving Lender’s CAM Percentage in each of the Designated
Obligations and (c) in the event distributions shall have been made in
accordance with the preceding paragraph, the Revolving Lenders shall make such
payments to one another as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Revolving Lenders and their
successors and assigns in respect of the Designated Obligations held by such
Persons and shall be conclusive absent manifest error.

Nothing in this Article shall prohibit the assignment by any Revolving Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Revolving Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph.

ARTICLE X

Guarantee

SECTION 10.01. Company Guaranty. In order to induce the Lenders to extend credit
to the European Borrowers hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of such European Borrowers. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
under this Section 10.01 shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to

 

124



--------------------------------------------------------------------------------

assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement, any Banking Services Agreement,
any other Loan Document, any Swap Agreement or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement or other or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of any
applicable Lender (or any of its Affiliates) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Obligations, for any reason related to this Agreement, any other Loan
Document, any Banking Services Agreement, any Swap Agreement, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act (other than payment of the Obligations),
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

The Company further agrees that its agreement under this Section 10.01
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of the Company under this Section 10.01 shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.

The Company further agrees that its obligations under this Section 10.01 shall
constitute a continuing and irrevocable guarantee of all Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation
(including a payment effected through exercise of a right or setoff) is
rescinded, or is or must otherwise be restored by the Administrative Agent, the
Issuing Bank or any Lender upon the insolvency, bankruptcy or reorganization of
any Borrower or otherwise (including pursuant to any settlement entered into by
a holder of Obligations in its direction).

 

125



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any European Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent in cash
an amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, disadvantageous to the Administrative Agent or such Lender
in any material respect, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in US Dollars (based upon the
applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent and each Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any European Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by such European Borrower to the Administrative Agent
and the Lenders.

Nothing shall discharge or satisfy the liability of the Company under this
Section 10.01 except the full performance and payment in cash of the Secured
Obligations.

SECTION 10.02. European Borrowers’ Guaranty. In order to induce the Lenders to
extend credit to the European Borrowers hereunder, each European Borrower hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations of each other
European Borrower. Each European Borrower further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee under this Section 10.02 notwithstanding any such extension
or renewal of any such Obligation.

Each European Borrower waives presentment to, demand of payment from and protest
to any European Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each European Borrower under this Section 10.02 shall not be
affected by (a) the failure of the Administrative Agent, the Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any European Borrower under the provisions of this Agreement, any Banking
Services Agreement, any Swap Agreement, any other Loan Document or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or

 

126



--------------------------------------------------------------------------------

modification of, or release from, any of the terms or provisions of this
Agreement, any Banking Services Agreement, any Swap Agreement or any other Loan
Document or agreement; (d) any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations; or (e) the failure of any
applicable Lender (or any of its Affiliates) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any European Borrower
or any other guarantor of any of the Obligations; (g) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against any European Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement, or any provision of applicable law, decree, order or regulation of
any jurisdiction purporting to prohibit the payment by such European Borrower or
any other guarantor of the Obligations, of any of the Obligations or otherwise
affecting any term of any of the Obligations; or (h) any other act (other than
payment of the Obligations), omission or delay to do any other act which may or
might in any manner or to any extent vary the risk of such European Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such European Borrower to
subrogation.

Each European Borrower further agrees that its agreement under this
Section 10.02 constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any European Borrower or any other Person.

The obligations of each European Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Obligations), and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.

Each European Borrower further agrees that its obligations under this
Section 10.02 shall constitute a continuing and irrevocable guarantee of all
Obligations now or hereafter existing and shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation (including a payment effected through exercise of a right or
setoff) is rescinded, or is or must otherwise be restored by the Administrative
Agent, the Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any European Borrower or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its direction).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
European Borrower by virtue hereof, upon the failure of any other European
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after

 

127



--------------------------------------------------------------------------------

notice of prepayment or otherwise, each European Borrower hereby promises to and
will, upon receipt of written demand by the Administrative Agent or the any
Lender, forthwith pay, or cause to be paid, to the Administrative Agent or such
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. Each
European Borrower further agrees that if payment in respect of any Obligation
shall be due in a currency other than US Dollars and/or at a place of payment
other than New York and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent or any
Lender, disadvantageous to the Administrative Agent or such Lender in any
material respect, then, at the election of the Administrative Agent, each
European Borrower shall make payment of such Obligation in US Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and, as a separate and independent obligation, shall indemnify the
Administrative Agent and each Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

Upon payment by each European Borrower of any sums as provided above, all rights
of such European Borrower against any other European Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations owed by such European Borrower to the
Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of any European Borrower
hereunder except the full performance and payment of the Obligations.

Each European Borrower irrevocably and unconditionally and jointly and severally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any European Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under this Section 10.02 on the date when it would have
been due (but so that the amount payable by such European Borrower under this
indemnity will not exceed the amount it would have had to pay under this
Section 10.02 if the amount claimed had been recoverable on the basis of a
guaranty).

 

128



--------------------------------------------------------------------------------

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to:

c/o Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, Arizona 85283

Attn: Glynis Bryan

Phone: (480) 333-3390

Fax: (480) 760-8894

With a copy to:

6820 South Harl Avenue

Tempe, Arizona 85283

Attn: General Counsel

Phone: (480) 333-3049

Fax: (480) 760-8341

(ii) if to the Administrative Agent,

(A) except as set forth in clause (B) below, to:

JPMorgan Chase Bank, N.A., Loan and Agency Services Group

10 South Dearborn,

Chicago, IL 60603-2003

Attn: Antwuan Johnson

Fax: (844) 490-5663

Email: jpm.agency.cri@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

560 Mission Street, 19th Floor

San Francisco, CA 94105

Attention of Caitlin Stewart

Fax: (415) 367-4725

 

129



--------------------------------------------------------------------------------

(B) in the case of notices pursuant to Article II with respect to Borrowings
denominated in Alternative Currencies, to:

J.P. Morgan Europe Limited,

25 Bank Street, Canary Wharf

London E14 5JP,

Attention of The Manager, Loan & Agency Services

Fax: +44-207-777-2360

(with a copy to the address specified clause (A) above);

(iii) if to JPMorgan Chase Bank, National Bank, as the Issuing Bank, to:

JPMorgan Chase Bank, N.A., Loan and Agency Services Group

10 South Dearborn,

Chicago, IL 60603-2003

Attn: Antwuan Johnson

Fax: (844) 490-5663

Email: jpm.agency.cri@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

560 Mission Street, 19th Floor

San Francisco, CA 94105

Attention of Caitlin Stewart

Fax: (415) 367-4725

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Issuing Bank, the Administrative
Agent and the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent or the applicable Lender, as
the case may be. The Administrative Agent, the Issuing Bank or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power

 

130



--------------------------------------------------------------------------------

hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder of any Lender,
without the written consent of such Lender;

(iii) postpone the date of any scheduled payment (if any) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of any Lender,
without the written consent of such Lender;

(iv) change Section 2.05(c) or otherwise amend this Agreement in any manner that
would permit Letters of Credit having an expiration date later than that
specified in Section 2.05(c) without the written consent of each US Tranche
Lender;

(v) change Section 2.20(b) or (c) or any other provision providing for the pro
rata nature of disbursements by or payments to Lenders, in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender (it being understood that neither (A) any increase (or
any amendment effecting any increase) in the total US Tranche Revolving
Commitments or European Tranche Commitments pursuant to Section 2.09, nor
(B) any agreement (or amendment effecting any agreement) of any Lender to extend
the maturity of it Commitments or Loans (including, without limitation, any
agreement of any Revolving Lender to extend the maturity of its

 

131



--------------------------------------------------------------------------------

Revolving Commitments or Revolving Loans pursuant to Section 2.04) beyond the
Maturity Date shall be deemed to alter such pro rata sharing of payments);

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender;

(vii) release the Company or all or substantially all of the Subsidiary
Guarantors from, its or their obligations under Article X or the Subsidiary
Guarantee Agreement without the written consent of each Lender;

(viii) unless otherwise permitted hereunder, release all or substantially all of
the Collateral without the written consent of each Lender;

(ix) change any provisions of Article IX without the written consent of each
Lender;

(x) (A) add any additional Subsidiary of the Company as a Borrower under any
Tranche without the written consent of each Lender under the applicable Tranche
or (B) amend the definition of “Alternative Currency” without the consent of
each European Tranche Lender; or

(xi) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may be, and (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the US Tranche Lenders (but not the
European Tranche Lenders) or the European Tranche Lenders (but not the US
Tranche Lenders), may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Tranche of Lenders. Notwithstanding the foregoing, (a) any amendment to this
Agreement solely for the purpose of effecting a Tranche Increase or an
Incremental Term Loan pursuant to Section 2.09 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent, any Lender
that has agreed to increase its Commitment in the relevant Tranche or provide an
Incremental Term Loan, as applicable, and any Augmenting Lender that has agreed
to have a Commitment in the relevant Tranche or provide an Incremental Term
Loan, as applicable, and any Assuming Lender that has agreed to have a
Commitment in the relevant Tranche or provide an Incremental Term Loan, as
applicable, and without the consent or approval of any other party, and (b) the
Administrative Agent and the Company may, in their sole discretion and with
their mutual

 

132



--------------------------------------------------------------------------------

consent (but without the consent or approval of any other party), amend, modify
or supplement any provision of this Agreement or any other Loan Document to cure
any ambiguity, omission, mistake, error, defect or inconsistency, and such
amendment, modification or supplement shall become effective without any further
action or consent of any other party to any Loan Documents if, in the case of
this clause (b), the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof (provided
that, if the Required Lenders make such objection in writing, such amendment,
modification or supplement shall not become effective without the consent of the
Required Lenders).

(c) The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent shall, release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the all
Commitments, the expiration or termination of all Letters of Credit and payment
and satisfaction in full in cash of all Secured Obligations (other than Secured
Obligations in respect of Swap Agreements and Banking Services Obligations not
then due and contingent indemnification obligations not then due), (ii)
constituting property being sold, transferred or otherwise disposed of if the
Company certifies to the Administrative Agent that such sale, transfer or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, however, that in no event shall the Company be required to reimburse
(A) in the case of clause (i) above, more than one counsel to the Administrative
Agent and its Affiliates, taken as a whole (and up to one local counsel in each
applicable jurisdiction), (B) in the case of clause (ii) above, more than one
counsel for the Issuing Bank and (C) in the case of clause (iii) above,

 

133



--------------------------------------------------------------------------------

more than one counsel for the Administrative Agent, Issuing Bank and the
Lenders, taken as a whole, and one local counsel in each applicable
jurisdiction, taken as a whole and one counsel for all of the other Lenders
unless, only with respect to clause (iii) hereof, a Lender or its counsel
determines that it would create actual or potential conflicts of interest to not
have individual counsel, in which case each Lender subject to the conflict may
have its own single counsel for all such Lenders subject to the conflict, taken
as a whole, which shall be reimbursed in accordance with the foregoing.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability arising out of the operations or properties of the
Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Company or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or by any other Person and whether or not based on
contract, tort or any other theory, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses to have resulted from (A) (1) the gross negligence or willful
misconduct of such Indemnitee (or such Indemnitee’s Related Parties) or (2) a
material breach by such Indemnitee (or such Indemnitee’s Related Parties) or the
Administrative Agent of any of their obligations under the Loan Documents, in
each case as determined by a court of competent jurisdiction by final and
non-appealable judgment, or (B) a dispute that does not involve the Company or
any of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than claims against an Indemnitee in its capacity as the
Administrative Agent, an Issuing Bank, a joint lead arranger or a joint
bookrunner); provided, however, that in no event shall the Company be required
to indemnify such Indemnitees for more than one counsel to the Administrative
Agent and all of the Lenders, taken as a whole (and, if necessary, up to one
local counsel in each applicable jurisdiction for the Administrative Agent and
all of the Lenders, taken as a whole), and in the case of a conflict of interest
where the Indemnitee affected by such conflict informs the Company of such
conflict and thereafter retains its own counsel, expenses of one additional firm
of counsel for all such affected Indemnitees, taken as a whole.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent and each Revolving Lender

 

134



--------------------------------------------------------------------------------

severally agrees to pay to the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such;
and provided further that payment of any amount by any Lender pursuant to this
paragraph (c) shall not relieve the Company of its obligation to pay such
amount, and such Lender shall have a claim against the Company for such amount.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee or any Loan
Party or Subsidiary, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand (accompanied by reasonable back-up documentation)
therefor.

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than to an Ineligible
Institution or a Disqualified Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under clauses (a), (b), (h),
(i), (j) and, solely with respect to a breach of Section 6.10, clause (d) of
Article VII, any other assignee; provided further that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by

 

135



--------------------------------------------------------------------------------

written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; and

(B) the Administrative Agent and, in the case of any assignment in respect of
the US Tranche, each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
US Dollar Equivalent of $5,000,000 (in the case of Revolving Commitments and
Revolving Loans under any Tranche) or $1,000,000 (in the case of a Term Loan),
unless each of the Company and the Administrative Agent otherwise consent,
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it is not already a Lender, hereby represents and warrants
for the benefit of the Borrowers, the Administrative Agent and the Lenders that,
as of the date of such assignment, it will comply with Section 2.17(e), (f) and
(i) and, as applicable, Section 2.18, with respect to withholding tax on
payments by the Borrowers;

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Subsidiaries and their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws;

 

136



--------------------------------------------------------------------------------

(F) each Foreign Lender shall deliver to each Borrower that is a resident for
tax purposes in the United States of America and the Administrative Agent a
complete Form W-8BEN or IRS Form W-8BEN-E (or other applicable Form W-8) prior
to the effectiveness of the applicable assignment (with the understanding that
such assignment shall not be effective unless such form is delivered or such
condition is otherwise waived by such Borrower and the Administrative Agent);
and

(G) except in the case of an assignment to a Lender that has already extended a
Loan to the Dutch Borrower, the amount of any assignment with respect to a Loan
to the Dutch Borrower shall only be permitted if such person is a Non-Public
Lender.

For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 2.18, 2.19 and 11.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans, and principal amount of LC Disbursements owing
to, each Lender pursuant to the

 

137



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d) or (e), 2.06(b),
2.20(d) or 11.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution or a
Disqualified Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17, 2.18 and 2.19 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.20(c) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17, 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A

 

138



--------------------------------------------------------------------------------

Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 or 2.18 unless the Company is notified
of the participation sold to such Participant and such Participant undertakes,
for the benefit of the Borrowers, to comply with Section 2.17(e) and (f) and, as
applicable, Section 2.18, as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of each Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Commitments, Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or a Federal Home Loan Bank, and this
Section shall not apply to any such pledge or assignment of a security interest
with the exception of Section 11.04(b)(ii)(G); provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything in this Section 11.04 to the contrary, no
Participant shall obtain any rights to enforce any provision of this Agreement
against the Company or any European Borrower unless and until the Participant
furnishes the Company identifying information reasonably satisfactory to the
Company and agrees to be identified in the Register with respect to its
participation in the same manner as Loans and Commitments are maintained in the
Register hereunder.

(f) Disqualified Institutions.

(i) Notwithstanding anything to the contrary set forth in this Agreement,
(x) the Company shall promptly notify the Administrative Agent at any time a
Financial Officer of the Company becomes aware of an existing or prospective
Lender constituting a Disqualified Institution and (y) Disqualified Institutions
(1) will not (a) have the right to receive information, reports or other
materials provided to Lenders by the Borrowers, the Administrative Agent or any
other Lender, (b) attend or participate in meetings attended by the Lenders and
the Administrative Agent, or (c) access any electronic site established

 

139



--------------------------------------------------------------------------------

for the Lenders or confidential communications from counsel to or financial
advisors of the Administrative Agent or the Lenders and (2) for purposes of any
consent to any amendment, waiver or modification of, or any action under, and
for the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Loan Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent in violation of this Section 11.04,
the Company may, at its sole expense and effort, upon notice to such
Disqualified Institution and the Administrative Agent, require such Disqualified
Institution to assign to one or more assignees, without recourse, all of its
interest, rights and obligations under this Agreement in accordance with and
subject to the restrictions contained in this Section 11.04. Notwithstanding
anything to the contrary herein, the Company retains the right to take legal
action and seek compensation against any Lender who assigned any Commitments,
Loans or participation to any Disqualified Institution, in violation of this
Section 11.04.

(iii) Notwithstanding anything to the contrary set forth herein, (x) the
Administrative Agent may provide the contents of the DQ List to any Lender,
Participant, or any prospective assignee or Participant, (y) the Administrative
Agent shall not be liable for any loss, cost or expense resulting from any
assignment or participation made to or held by a Disqualified Institution, and
(z) the Administrative Agent shall not have any duty to ascertain, monitor or
enforce compliance by any Lender, Participant, or any prospective assignee or
Participant of the DQ List. Notwithstanding anything to the contrary set forth
in this Agreement, if the Company consents in writing to an Assignment and
Assumption to any Person, such Person shall not be considered a Disqualified
Institution, whether or not they would otherwise be considered a Disqualified
Institution pursuant to this Agreement.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.19, 11.03 and
11.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the

 

140



--------------------------------------------------------------------------------

Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the Secured
Obligations of such Borrower now or hereafter existing and held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in

 

141



--------------------------------------------------------------------------------

trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender or Affiliate; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY

 

142



--------------------------------------------------------------------------------

OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (in which case the Administrative
Agent, the Issuing Bank or such Lender, as applicable, agrees (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform the Company promptly thereof prior to disclosure), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent, the Issuing Bank or such
Lender, as applicable, agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform the Company promptly thereof prior
to disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, (1) other than, to
the Administrative Agent’s actual knowledge, a Disqualified Institution, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

143



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 11.13. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

144



--------------------------------------------------------------------------------

SECTION 11.14. USA Patriot Act; European “Know Your Customer” Checks.

(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Patriot Act.

(b) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a Borrower after the date of
this Agreement; or (iii) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Administrative Agent or any
Lender (or, in the case of paragraph (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents. Each Lender shall
promptly upon the request of the Administrative Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in this Agreement and the other Loan
Documents.

SECTION 11.15. English Language. All certificates, instruments and other
documents to be delivered under or supplied in connection with this Agreement
shall be in the English language or shall attach a certified English translation
thereof, which translation shall be the governing version. Within one month of
the delivery of any financial statements or other information written in a
language other than English, at the request of the Administrative Agent or any
Lender, the Company shall deliver to the Administrative Agent (for distribution
to the Lenders) an English translation of such financial statements.

SECTION 11.16. Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Holders of Secured Obligations, in assets
which, in accordance with Article 9 of the applicable Uniform Commercial Code or
any other applicable law can be perfected only by possession. Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to

 

145



--------------------------------------------------------------------------------

the Administrative Agent or otherwise deal with such Collateral in accordance
with the Administrative Agent’s instructions.

SECTION 11.17. Borrower Limitations. Each Borrower shall be liable for its
Obligations (including, without limitation, Loans extended to it). The Company
shall be liable for each European Borrower’s Obligations as set forth in
Section 10.01. Each European Borrower shall be liable for each other European
Borrower’s Obligations as set forth in Section 10.02, but shall in no event be
liable for any of the Company’s Obligations. Each Subsidiary Guarantor shall
guaranty the repayment of all Obligations, irrespective of the Borrower that
incurs such Obligations.

SECTION 11.18. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.19. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

146



--------------------------------------------------------------------------------

SECTION 11.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 11.21. Dutch CIT Fiscal Unity. If, at any time, a Loan Party resident
for tax purposes in the Netherlands or carrying on a business through a
permanent establishment or deemed permanent establishment in the Netherlands is
part of a Dutch CIT Fiscal Unity with any of its group entities resident for tax
purposes in the Netherlands or carrying on a business through a permanent
establishment or deemed permanent establishment in the Netherlands (a “Dutch CIT
Fiscal Unity Member”), and such Dutch CIT Fiscal Unity is, in respect of such
Dutch CIT Fiscal Unity Member, terminated or disrupted within the meaning of
Article 15(6) of the Dutch CITA (or any other provision which facilitates the
termination of a Dutch CIT Fiscal Unity) pursuant to or in connection with the
Administrative Agent or other Credit Party enforcing its rights under a Loan
Document with respect to any Collateral Document or the execution of any
Collateral Document, the relevant member of such Dutch CIT Fiscal Unity shall,
for no consideration, as soon as possible at the request of and together with
the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal Unity, lodge a
request with the Dutch tax authorities to allocate and surrender any tax losses
as referred to in Article 20 of the Dutch CITA to the Dutch CIT Fiscal Unity
Member leaving the Dutch CIT Fiscal Unity in connection with Article 15af of the
Dutch CITA (or any other provision which facilitates such allocation of tax
losses upon termination of the Dutch CIT Fiscal Unity), to the extent such tax
losses are attributable to the Dutch CIT Fiscal Unity Member leaving the Dutch
CIT Fiscal Unity.

 

147



--------------------------------------------------------------------------------

ARTICLE XII

No Novation; References to this Agreement in Loan Documents

SECTION 12.01. No Novation. It is the express intent of the parties hereto that
this Agreement (i) shall re-evidence the Borrowers’ indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrowers under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrowers’ indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents. All Loans made and Secured Obligations
incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue, after giving effect to the reallocations
described in clause (b) below, as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) all Secured Obligations in respect of Swap
Agreements with any Lender or any Affiliate of any Lender which are outstanding
on the Effective Date shall continue as Secured Obligations under this Agreement
and the other Loan Documents, (b) the Administrative Agent shall make such
reallocations of each Lender’s “Exposure” under the Existing Credit Agreement as
necessary in order that such Lender’s Exposure hereunder reflects such Lender’s
pro rata share of the aggregate US Tranche Revolving Exposures hereunder (based
on its US Tranche Revolving Commitment) and such Lender’s pro rata share of the
aggregate European Tranche Exposures hereunder (based on its European Tranche
Commitment) and (c) each Departing Lender’s “Commitment” under the Existing
Credit Agreement shall be terminated and each Departing Lender shall not be a
Lender hereunder.

SECTION 12.02. References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.

The remainder of this page is intentionally blank.

 

148



--------------------------------------------------------------------------------

[SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

EXHIBIT B

Closing List

Attached



--------------------------------------------------------------------------------

EXHIBIT B

$175,000,000

INSIGHT ENTERPRISES, INC. INCREMENTAL TERM LOAN FACILITY CLOSING CHECKLIST

 

Abbreviation

  

Participants

Agent   

JPMorgan Chase Bank, N.A., Administrative Agent

US Borrower   

Insight Enterprises, Inc. (DE)

UK Borrower   

Insight Direct (UK) Ltd

UK Chargor   

Insight Enterprises UK Limited

Calence   

Calence, LLC (DE)

Dutch Borrower   

Insight Enterprises B.V.

Datalink   

Datalink Corporation (MN)

Insight Worldwide   

Insight Direct Worldwide, Inc. (AZ)

Insight Canada   

Insight Canada Holdings, Inc. (AZ) (fka Insight Canada, Inc.)

Insight North America   

Insight North America, Inc. (AZ)

Insight Public Sector   

Insight Public Sector, Inc. (IL)

Insight Direct USA   

Insight Direct USA, Inc. (IL)

Insight Holding   

Insight Receivables Holding, LLC (IL)

Insight Tech   

Insight Technology Solutions, Inc. (DE) (fka Software Spectrum Holdings, Inc.)

SASMF   

Skadden, Arps, Slate, Meagher & Flom LLP (US Counsel)

SW   

Snell & Wilmer LLP (AZ Counsel)

Dorsey   

Dorsey & Whitney, LLP (MN Counsel)

Sidley   

Sidley Austin LLP (Agent’s UK, UK Tax and US Counsel)

 

1



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

A.    Loan Documents    1.    Amendment No. 1 to Fourth Amended and Restated
Credit Agreement (the “Amendment”), dated as of January 6, 2017 (the “Amendment
Effective Date”), by and among the US Borrower, the UK Borrower, the Dutch
Borrower (collectively, the “Borrowers”), the Agent and certain of the Lenders
party to the Credit Agreement (as defined below)1   

☒ US Borrower

☒ UK Borrower

☒ Dutch Borrower

☒ Agent

☒ Lenders

   Exhibits:      

Exhibit A                    Conformed Credit Agreement

     

Exhibit B                    Closing List

     

Exhibit C                    Amendment No. 2 to Amended and Restated
Intercreditor Agreement

      Annex I:      

Schedule 2.01 to Credit Agreement    Lenders and Commitments

     

Exhibit A to Credit Agreement           Assignment and Assumption

   2.    Term Loan promissory notes executed by the US Borrower in favor of Term
Loan Lenders, requesting such a promissory note    ☒ US Borrower

 

1  Capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Fourth Amended and Restated Credit
Agreement, dated as of June 23, 2016 (as amended by the Amendment, the “Credit
Agreement”), by and among the Borrowers, the institutions from time to time
party thereto as Lenders and the Agent.

 

2



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

3.    Third Omnibus Reaffirmation Agreement and Joinder to Loan Documents –
reaffirmed documents set forth on Annex IV hereto (such documents, the
“Historical Documents”)   

☒ US Borrower

☒ UK Borrower

☒ UK Chargor

☒ Insight Worldwide

☒ Insight North America

☒ Insight Public Sector

☒ Insight Direct USA

☒ Insight Holding

☒ Insight Canada

☒ Insight Tech

☒ Calence

☒ Datalink

☒ Agent

  

(a)    Exhibit A – Schedule I to Company Pledge Agreement Supplement (Pledged
Stock Certificates, Membership Interests and Partnership Interests)

     

(b)    Exhibit B – Schedule I to Subsidiary Pledge Agreement Supplement (Pledged
Stock Certificates, Membership Interests and Partnership Interests)

     

(b)    Exhibit C – Schedules to Subsidiary Security Agreement Supplement
(Pledged Stock Certificates, Membership Interests and Partnership Interests)

     

(i)     Schedule 1 – Grantor Organizational Information

     

(ii)    Schedule 1-A – Pledged Debt

     

(iii)   Schedule 2 – Locations of Equipment, Fixtures and Inventory

     

(iv)   Schedule 2-B – Financing Statement Filing Locations

     

(v)    Schedule 3 – Intellectual Property

   4.    Control Acknowledgment   

☒ US Borrower

☒ Datalink

5.    Control Acknowledgment   

☒ Datalink Holding LLC

☒ Datalink

B.    Corporate Documents   



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

6.   

Omnibus Certificate of the Secretary or an Assistant Secretary of the existing
domestic Loan Parties certifying:

 

(i)     the Articles or Certificate of Incorporation, or Certificate of
Formation or other charter document of the US Borrower or such Domestic
Subsidiary, as applicable, attached thereto

(ii)    that there have been no changes in the By-Laws, Operating Agreement, or
other applicable organizational document, since the Omnibus Certificate of
Secretary delivered on June 23, 2016

(iii)  resolutions of the Board of Directors with respect to the Loan Documents
and

(iv)   the incumbency certificate

  

☒ Assistant Secretary of:

US Borrower

Calence

Insight Canada

Insight Direct USA

Insight Worldwide

Insight North America

Insight Public Sector

Insight Holding

Insight Tech

7.   

Certificate of the Secretary or an Assistant Secretary of Datalink certifying:

 

(i)     the Articles or Certificate of Incorporation, as attached thereto and as
certified as of a recent date by the secretary of state

(ii)    the By-Laws, Operating Agreement, or other applicable organizational
document

(iii)  resolutions of the Board of Directors with respect to the Amendment and
the Loan Documents and

(iv)   the incumbency certificate

   ☒ Assistant Secretary of Datalink 8.    Domestic Good Standing Certificate
(or the equivalent thereof) for the US Borrower    9.    Domestic Good Standing
Certificates (or the equivalents thereof) for each Domestic Subsidiary
identified in Annex II hereto    C.    UCC-Related Documents    10.   
Intellectual property search reports for domestic Loan Parties    11.    UCC,
tax, pending suit and judgment lien search reports for domestic Loan Parties   
12.    UCC-1 financing statement, naming Datalink as debtor and the Agent as
secured party    13.    UCC-3 financing statement amendment, assigning security
interest from Castle Pines Capital LLC to Wells Fargo Capital Finance, LLC    D.
   Opinions    14.    Opinion of counsel to the US Borrower and certain of its
Subsidiaries: SASMF    ☒ SASMF   

(a)    Opinion Certificate

   ☒ US Borrower



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

15.    Opinion of Arizona counsel to the US Borrower and certain of its
Subsidiaries    ☒ SW 16.    Opinion of Minnesota counsel to the US Borrower and
certain of its Subsidiaries    ☒ Dorsey E.    Closing Certificates and
Miscellaneous    17.   

I.       Certificate signed by a Financial Officer of the US Borrower
(a) certifying that as of the Amendment Effective Date (i) no Default has
occurred and is continuing, (ii) all of the representations and warranties set
forth in each Loan Document are true and correct in all material respects on and
as of the Amendment Effective Date, (iii)(A) satisfaction of the conditions set
forth in Section 4.02(a) and (b) of the Credit Agreement and (B) delivery to the
Agent of documents and opinions substantially consistent with those on delivered
on the Effective Date as to the organizational power and authority of the
Borrowers to borrow under the Credit Agreement after giving effect to any such
Term Loans, (b) demonstrating that as of the Amendment Effective Date the US
Borrower and its Subsidiaries are in compliance (on a Pro Forma Basis) with the
financial covenants contained in Section 6.10 of the Credit Agreement
immediately after giving effect to the Datalink Acquisition and (c) designating
as Material Subsidiaries the direct and indirect Domestic Subsidiaries of the US
Borrower and direct Foreign Subsidiaries of the US Borrower that, as of the date
of the Datalink Acquisition, after giving effect to such acquisition on a Pro
Forma Basis, together with the US Borrower and the UK Borrower, (i) generated at
least 75% of Consolidated EBITDA during the most recent four-fiscal-quarter
period for which financial statements have been provided by the US Borrower
pursuant to Section 5.01 of the Credit Agreement and (ii) owned assets (other
than Equity Interests in Subsidiaries) representing at least 75% of the
consolidated assets of the US Borrower and its Subsidiaries as of the end of
such period

   ☒ US Borrower 18.    Solvency Certificate    ☒ US Borrower 19.    Notice of
Qualified Acquisition    ☒ US Borrower (delivered 12/30/2016) 20.    Request for
Borrowing    (delivered 1/3/2017) 21.    Amendment No. 2 to Channel Finance
Intercreditor Agreement   

☒ Agent

☒ Wells Fargo Capital Finance, LLC



--------------------------------------------------------------------------------

    

DOCUMENT

  

SIGNATORIES

22.    Second Omnibus Reaffirmation Agreement, Amendment and Joinder to Loan
Documents for Channel Finance Loan Documents   

☒ Insight Public Sector

☒ Insight Direct USA

☒ Calence

☒ Castle Pines Capital LLC

☒ Wells Fargo Capital Finance, LLC

☒ Datalink

☒ applicable lenders

23.    Assignment Agreement between Castle Pines Capital LLC and Wells Fargo
Capital Finance, LLC   

☒ Castle Pines Capital LLC

☒ Wells Fargo Capital Finance, LLC

F.    Post-closing Items (to be delivered within the timeframe set forth in
Section 5.09 of the Credit Agreement and not required as a condition to the
Amendment Effective Date) 24.    Pledged Stock and Stock Powers (see Annex I)   
☐ Datalink 25.    Certificate of Insurance (along with insurance endorsements)
listing the Agent as (x) loss payee (standard mortgagee form) for the property,
casualty, and business interruption insurance policies of the US Borrower and
its Subsidiaries identified in Annex II hereto, and (y) additional insured with
respect to the liability insurance of the US Borrower and its Subsidiaries   



--------------------------------------------------------------------------------

ANNEX I – PLEDGED ENTITIES

AMENDMENT TO THIRD AMENDED AND RESTATED PLEDGE AGREEMENT

 

Pledgor

  

Name of Subsidiary Pledgee

Datalink Corporation   

MV Sub, Inc.

  

STI Acquisition Corp.

 

ANNEX I – 1



--------------------------------------------------------------------------------

ANNEX II

SECRETARY’S CERTIFICATES

 

Entity

  

State

Insight Enterprises, Inc.    DE Calence, LLC    DE Insight Canada Holdings, Inc.
(fka Insight Canada, Inc.)    AZ Insight Direct USA, Inc.    IL Insight Direct
Worldwide, Inc.    AZ Insight North America, Inc.    AZ Insight Public Sector,
Inc.    IL Insight Receivables Holding, LLC    IL Insight Technology Solutions,
Inc.    DE Datalink Corporation    MN

 

ANNEX II – 1



--------------------------------------------------------------------------------

ANNEX III

FINANCING STATEMENT JURISDICTIONS

 

Entity

  

State

Datalink Corporation    SOS Minnesota

 

ANNEX III – 1



--------------------------------------------------------------------------------

ANNEX IV

HISTORICAL DOCUMENTS

 

1. Canadian Pledge Agreement, dated as of January 31, 2003, made by Insight
North America, Inc. and Insight Canada Holdings, Inc. (f/k/a Insight Canada,
Inc.) in favor of the Administrative Agent (as successor by merger to Bank One,
NA (Main Office Chicago)).

 

2. Amended and Restated Trademark Security Agreement, dated September 7, 2006,
made by Insight Direct USA, Inc. in favor of the Administrative Agent.

 

3. Trademark Security Agreement, dated September 7, 2006, made by Insight Direct
USA, Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.

 

4. Trademark Security Agreement, dated September 7, 2006, made by Insight Direct
USA, Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.

 

5. Patent Security Agreement, dated September 7, 2006, made by Insight Direct
USA, Inc. (d/b/a Software Spectrum, Inc.) in favor of the Administrative Agent.

 

6. Confirmatory Grant of Security Interests in United States Copyrights, dated
April 1, 2008, made by Calence, LLC in favor of the Administrative Agent.

 

7. Charge over Shares, dated April 1, 2008, made by the Company in favor of the
Administrative Agent (with respect to 65% of the issued shares of the UK
Borrower).

 

8. Charge over Shares, dated April 1, 2008, made by the Company in favor of the
Administrative Agent (with respect to 35% of the issued shares of the UK
Borrower).

 

9. Charge over Shares, dated April 1, 2008, made by Insight Enterprises UK
Limited in favor of the Administrative Agent.

 

10. Second Amended and Restated Intercreditor Agreement, dated as of
September 17, 2008, among the Administrative Agent, IBM Credit LLC, Hewlett
Packard Company, JPMorgan Chase Bank, N.A., as Agent for the “Securitization
Parties” identified therein, and the Channel Finance Collateral Agent, and as
acknowledged by the Company and certain of its Subsidiaries.

 

11. Canadian Pledge Agreement, dated as of January 19, 2012, made by Insight
Canada Holdings, Inc. in favor of the Administrative Agent.

 

12. Third Amended and Restated Security Agreement, dated as of April 26, 2012,
between the Company and the Administrative Agent.

 

13. Third Amended and Restated Pledge Agreement (Company), dated as of April 26,
2012, between the Company and the Administrative Agent.

 

14. Third Amended and Restated Subsidiary Security Agreement, dated as of
April 26, 2012, among certain of the Subsidiary Guarantors and the
Administrative Agent.

 

15. Third Amended and Restated Domestic Subsidiary Pledge Agreement, dated as of
April 26, 2012, among the Subsidiary Guarantors and the Administrative Agent.

 

B-2



--------------------------------------------------------------------------------

16. Amended and Restated Intercreditor Agreement, dated as of April 26, 2012,
among the Company, the Administrative Agent and the Channel Finance Collateral
Agent, as amended by that certain Amendment No. 1 to Amended and Restated
Intercreditor Agreement, dated as of June 23, 2016, among the Company, the
Administrative Agent and the Channel Finance Collateral Agent.

 

17. Third Amended and Restated Subsidiary Guaranty, dated as of April 26, 2012,
among the Subsidiary Guarantors and the Administrative Agent (as amended by the
Omnibus Reaffirmation Agreement and Amendment of Loan Documents, dated as of
June 23, 2016, among the Company, each of the Subsidiaries of the Company and
other Persons listed on the signature pages thereto and the Administrative
Agent).

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Amendment No. 2 to Amended and Restated Intercreditor Agreement

Attached

 

B-4



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AMENDED AND RESTATED INTERCREDITOR

AGREEMENT

This Amendment No. 2 to Amended and Restated Intercreditor Agreement (this
“Amendment”) is made as of January 6, 2017, by and between JPMorgan Chase Bank,
National Association, as Bank Agent (in such capacity, the “Bank Agent”), and
Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo Foothill, LLC)
as Floorplan Collateral Agent (in such capacity, the “Floorplan Collateral
Agent”). Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement (defined
below).

RECITALS

A. The Bank Agent and the Floorplan Collateral Agent are parties to that certain
Amended and Restated Intercreditor Agreement, dated as of April 26, 2012 (as
amended, and as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), between the Bank Agent and the
Floorplan Collateral Agent and acknowledged by Insight Enterprises, Inc.

B. Pursuant to Section 8.3 of the Intercreditor Agreement, an amendment to the
Intercreditor Agreement requires an agreement in writing by the Bank Agent and
the Floorplan Collateral Agent.

AGREEMENT

In consideration of the mutual promises herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Amendment. Subject to satisfaction of the condition precedent set forth in
Section 2 below, the second recital of the Intercreditor Agreement is hereby
amended to delete the definition “Floorplan Facility Borrowers”, and to
substitute the following new definition: “Insight Public Sector, Inc., an
Illinois corporation, Insight Direct USA, Inc., an Illinois corporation,
Calence, LLC, a Delaware limited liability company, and Datalink Corporation (as
successor by merger with Reef Acquisition Co., a Minnesota Corporation), a
Minnesota corporation (collectively, the ‘Floorplan Facility Borrowers’),”.

2. Condition Precedent. This Amendment is subject to and shall become effective
as of the date when counterparts hereof are executed by each of the parties
hereto.

3. No Amendment. Except to the extent specifically amended or modified hereby,
the provisions of the Intercreditor Agreement shall not be amended, modified,
impaired or otherwise affected hereby, and the Intercreditor Agreement is hereby
ratified and confirmed in all respects and shall remain in full force and
effect, as amended hereby. Each reference in any Bank Loan Document or Floorplan
Loan Document to the Intercreditor Agreement shall (unless otherwise
specifically provided) mean the Intercreditor Agreement, as amended by this
Amendment.



--------------------------------------------------------------------------------

4. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same document. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment

6. Severability. If any provision of this Amendment shall be deemed to be
invalid, void or illegal, such provision shall be construed and amended in a
manner which would permit its enforcement, but in no event shall such provision
affect, impair or invalidate any other provision hereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Amended and Restated Intercreditor Agreement to be executed as of the date first
written above.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Bank Agent By:  

/s/ Caitlin Stewart

Name:   Caitlin Stewart Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC (formerly known as WELLS FARGO FOOTHILL, LLC),
as Floorplan Collateral Agent By:  

/s/ John Hanley

Name:   John Hanley Title:   Senior Vice President



--------------------------------------------------------------------------------

ANNEX I

Schedule 2.01 and Exhibit A of the Credit Agreement

Attached



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

 

Lender

   US Tranche
Revolving
Commitment      European
Tranche
Commitment      Total
Revolving
Commitment      Term
Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 34,285,714       $ 5,714,286       $ 40,000,000       $ 20,000,000   

Wells Fargo Bank, N.A.

   $ 34,285,714       $ 5,714,286       $ 40,000,000       $ 20,000,000   

PNC Bank, National Association

   $ 30,000,000       $ 5,000,000       $ 35,000,000       $ 20,000,000   

Bank of America, N.A.

   $ 30,000,000       $ 5,000,000       $ 35,000,000       $ 20,000,000   

HSBC Bank USA, National Association

   $ 30,000,000       $ 5,000,000       $ 35,000,000       $ 20,000,000   

The Bank of Tokyo—Mitsubishi UFJ, Ltd.

   $ 30,000,000       $ 5,000,000       $ 35,000,000       $ 20,000,000   

Branch Banking and Trust Company

   $ 30,000,000       $ 5,000,000       $ 35,000,000       $ 15,500,000   

U.S. Bank National Association

   $ 21,428,571       $ 3,571,429       $ 25,000,000       $ 17,500,000   

Bank of the West

   $ 21,428,571       $ 3,571,429       $ 25,000,000       $ 9,000,000   

Comerica Bank

   $ 17,142,857       $ 2,857,143       $ 20,000,000       $ 0   

BOKF, NA, d/b/a Bank of Arizona

   $ 12,857,143       $ 2,142,857       $ 15,000,000       $ 5,500,000   

ZB, N.A. dba National Bank of Arizona

   $ 8,571,429       $ 1,428,571       $ 10,000,000       $ 7,500,000      

 

 

    

 

 

    

 

 

    

 

 

 

TOTALS

   $ 300,000,000       $ 50,000,000       $ 350,000,000       $ 175,000,000   
  

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the credit agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   

Assignor:

  

 

2.   

Assignee:

  

 

     

[and is an Affiliate/Approved Fund of [identify Lender]2]

3.   

Borrowers:

  

Insight Enterprises, Inc., Insight Enterprises

B.V. and Insight Direct (UK) Ltd

4.   

Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

2  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Fourth Amended and Restated Credit Agreement
dated as of June 23, 2016 (as amended by Amendment No. 1, dated as of January 6,
2017), among Insight Enterprises, Inc., the European Borrowers named therein,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto 6.    Assigned Interest:   

 

 

Facility Assigned3

   Aggregate
Amount of
Commitment/Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of Commitment/
Loans4      $            $                   %     $            $             
     %     $            $                   % 

 

7. The Assignee confirms, for the benefit of the Administrative Agent and
without liability to any Borrower, that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender] 5

 

8. [The Assignee confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan, Letter of Credit
or Commitment is a UK Lender]6

 

9. [The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is a tax resident in [ ],7 so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify:

 

  (d) each Borrower which is a party as a Borrower as at the date of the
assignment; and

 

 

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “US Tranche
Revolving Commitment,” “European Tranche Commitment,” etc.).

4  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  Delete as applicable—each Assignee is required to confirm which of these
three categories it falls within.

6  Include only if Assignee falls within paragraph (i)(b) of the definition of
Qualifying Lender in the Agreement.

7  Insert jurisdiction of tax residence.



--------------------------------------------------------------------------------

  (e) each additional Borrower which becomes a Borrower after the date of the
assignment,

that it wishes that scheme to apply to the Agreement.]8

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]9 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

Name:   Title:  

 

 

 

8  Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:] 10 [JPMORGAN CHASE BANK, N.A.], as Issuing Bank By:  

 

Name:   Title:   [Consented to:]11 INSIGHT ENTERPRISES, INC. By:  

 

Name:   Title:  

 

10  To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

11  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any other Agent or any other Lender, (v) it is not a
Defaulting Lender, [and] (vi) if it is not already a Lender and will become a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee[, and (vii) it (x) possesses an EU
Banking Passport and/or (y) otherwise has the ability to fund a Borrowing and
satisfy its duties and obligations under the European Tranche in a Borrower’s
jurisdiction of organization (so long as such Borrower is entitled to request
extensions of credit under the European Tranche), including, without limitation,
having a local branch in any such jurisdiction of organization or otherwise
being able to fund extensions of credit in such jurisdiction without violating
applicable laws or regulations and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.18 of the Credit Agreement, duly completed and executed by the
Assignee]12; and (b)

 

 

12 

To be inserted if a European Tranche Commitment is being assigned.



--------------------------------------------------------------------------------

agrees that (i) it will, independently and without reliance on the
Administrative Agent, any other agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

[4. Administrative Questionnaire. The Assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Company
and its Subsidiaries and their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.]